Exhibit 10.3

 

EXECUTION VERSION

 

 

DEERE & COMPANY

JOHN DEERE CAPITAL CORPORATION

JOHN DEERE BANK S.A.

________________________________________

$3,000,000,000

364-DAY

CREDIT AGREEMENT

Dated as of March 30, 2020

________________________________________

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

CITIBANK, N.A.,

as Documentation Agent

 

BANK OF AMERICA, N.A.,

as Syndication Agent

________________________________________

JPMORGAN CHASE BANK, N.A and BOFA SECURITIES, INC.,

as Lead Arrangers and Bookrunners

 

 

 








TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS


1

1.1

Defined Terms


1

1.2

Other Definitional Provisions


23

1.3

Currency Conversion


23

1.4

Interest Rates; LIBOR Notification


23

 

 

 

SECTION 2.

THE COMMITTED RATE LOANS; THE BID LOANS; THE

NEGOTIATED RATE LOANS; AMOUNT AND TERMS


24

2.1

The Committed Rate Loans


24

2.2

The Bid Loans; the Negotiated Rate Loans


25

2.3

Loan Accounts


28

2.4

Fees


29

2.5

Termination or Reduction of Commitments; Cancellation of Capital

Corporation or JD Luxembourg as Borrower


29

2.6

Prepayments


30

2.7

Minimum Amount of Certain Loans


31

2.8

Committed Rate Loan Interest Rate and Payment Dates


31

2.9

Conversion and Continuation Options


31

2.10

Computation of Interest and Fees


32

2.11

Inability to Determine Interest Rate


32

2.12

Pro Rata Treatment and Payments


34

2.13

Requirements of Law


36

2.14

Indemnity


40

2.15

Non-Receipt of Funds by the Administrative Agent


40

2.16

Extension of Termination Date


41

2.17

Indemnified Taxes


42

2.18

Confirmations


45

2.19

Replacement of Cancelled Banks


45

2.20

Commitment Increases


45

2.21

Pricing Determinations


47

2.22

Markit Data


47

2.23

Defaulting Banks


49

2.24

Judgment Currency


50

2.25

Foreign Currency Exchange Rate


50

2.26

[Reserved].


50

2.27

Capital Corporation Guaranty


50

 

 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES


52

3.1

Financial Condition


52

3.2

Corporate Existence


52

3.3

Corporate Power; Authorization; Enforceable Obligations


52

3.4

No Legal Bar


53

3.5

No Material Litigation


53

3.6

Taxes


53

3.7

Margin Regulations


53

3.8

Use of Proceeds


53

3.9

Sanctions Laws and Regulations


53

 





i

 




 

 

 

 

3.10

Beneficial Ownership Certification


54

 

 

 

SECTION 4.

CONDITIONS PRECEDENT


54

4.1

Conditions to Initial Loan


54

4.2

Conditions to All Loans


55

 

 

 

SECTION 5.

AFFIRMATIVE COVENANTS


56

5.1

Financial Statements


56

5.2

Certificates; Other Information


56

5.3

Company Indenture Documents


57

5.4

Capital Corporation Indenture Documents


57

5.5

Notice of Default


57

5.6

Ownership of Capital Corporation and JD Luxembourg Stock


57

5.7

Employee Benefit Plans


57

5.8

Compliance


57

 

 

 

SECTION 6.

NEGATIVE COVENANTS OF THE COMPANY


58

6.1

Company May Consolidate, etc., Only on Certain Terms


58

6.2

Limitation on Liens


58

6.3

Limitations on Sale and Lease-back Transactions


61

6.4

Equipment Operations Debt


61

 

 

 

SECTION 7.

NEGATIVE COVENANTS OF THE CAPITAL CORPORATION


61

7.1

Fixed Charges Ratio


62

7.2

Consolidated Senior Debt to Consolidated Capital Base


62

7.3

Limitation on Liens


62

7.4

Consolidation; Merger


63

 

 

 

SECTION 8.

EVENTS OF DEFAULT


63

 

 

 

SECTION 9.

THE AGENTS


65

9.1

Appointment


65

9.2

Delegation of Duties


66

9.3

Exculpatory Provisions


66

9.4

Reliance by Agents


66

9.5

Notice of Default


66

9.6

Non-Reliance on Agents and Other Banks


66

9.7

Indemnification


67

9.8

Agents in their Individual Capacities


67

9.9

Successor Agents


67

 

 

 

SECTION 10.

MISCELLANEOUS


68

10.1

Amendments and Waivers


68

10.2

Notices


68

10.3

No Waiver; Cumulative Remedies


70

10.4

Payment of Expenses


70

10.5

Successors and Assigns; Participations; Purchasing Banks


72

10.6

Adjustments


75

10.7

Confidentiality


76

10.8

Counterparts


76

10.9

GOVERNING LAW


77

 





ii

 




 

 

 

 

10.10

Consent to Jurisdiction and Service of Process


77

10.11

WAIVERS OF JURY TRIAL


77

10.12

USA Patriot Act


77

10.13

No Fiduciary Duty


77

10.14

Headings


78

10.15

Acknowledgment and Consent to Bail-In of Affected Financial Institutions


78

10.16

Bank ERISA Representations


78

 

 

 

 

SCHEDULES:

 

 

 

Schedule I

Terms of Subordination

Schedule II

Commitments

 

 

 

 

EXHIBITS:

 

 

 

Exhibit A

Form of Borrowing Notice

Exhibit B

Form of Bid Loan Request

Exhibit C

Form of Bid Loan Offer

Exhibit D

Form of Bid Loan Confirmation

Exhibit E

Form of Assignment and Assumption

Exhibit F

[Reserved]

Exhibit G

Form of Opinion of General Counsel to the Company

Exhibit H

Form of Opinion of Special New York Counsel to the Borrowers

Exhibit I

Form of Extension Request

Exhibit J

Form of Form W-8BEN-E Tax Letter

Exhibit K

Form of Form W-8ECI Tax Letter

Exhibit L

Form of Replacement Bank Agreement

Exhibit M

Form of Promissory Note

Exhibit N

Form of New Bank Supplement

Exhibit O

Form of Commitment Increase Supplement

Exhibit P

Form of Certificate of Non-Bank Status

 

 



iii

 



1

 

CREDIT AGREEMENT, dated as of March 30, 2020, among (a) DEERE & COMPANY, a
Delaware corporation (the “Company”), (b) JOHN DEERE CAPITAL CORPORATION, a
Delaware corporation (the “Capital Corporation”), (c) JOHN DEERE BANK S.A., a
Luxembourg société anonyme (“JD Luxembourg”), (d) the several financial
institutions parties hereto (collectively, the “Banks”, and individually, a
“Bank”), (e) JPMORGAN CHASE BANK, N.A., as administrative agent hereunder (in
such capacity, together with its successors and permitted assigns, the
“Administrative Agent”), (f) CITIBANK, N.A., as documentation agent hereunder
(in such capacity, the “Documentation Agent”), and (g) BANK OF AMERICA, N.A., as
syndication agent hereunder (in such capacity, the “Syndication Agent”).

The parties hereto hereby agree as follows:

SECTION 1.      DEFINITIONS

1.1  Defined Terms.  As used in this Agreement, the following terms have the
following meanings:

“ABR”:  at any particular date, the highest of (a) the Prime Rate in effect on
such day, (b) 0.5% per annum above the NYFRB Rate and (c) the Eurocurrency Rate
for a Eurocurrency Loan denominated in Dollars with one-month Interest Period
commencing on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1% (provided that, for the avoidance of doubt, such
Eurocurrency Rate for any date shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or, if such rate does not appear on the Reuters
Screen LIBOR01 Page or otherwise on such system, on any comparable publicly
available service for displaying Eurocurrency rates) at approximately 11:00 A.M.
London time on such date).  If the ABR is being used as an alternate rate of
interest pursuant to subsection 2.11 (for the avoidance of doubt, only until any
amendment has become effective pursuant to subsection 2.11), then the ABR shall
be the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above.

“ABR Loans”:  Committed Rate Loans at such time as they are made and/or being
maintained at a rate of interest based upon the ABR.

“ABR Margin”:  as defined in subsection 2.21.

“Absolute Rate Bid Loan”:  any Bid Loan made pursuant to an Absolute Rate Bid
Loan Request.

“Absolute Rate Bid Loan Request”:  any Bid Loan Request requesting the Banks to
offer to make Bid Loans at an absolute rate (as opposed to a rate composed of
the Applicable Index Rate plus (or minus) a margin).

“Act”:  as defined in subsection 10.12.

“Administrative Agent”:  as defined in the preamble hereto.  It is understood
that matters concerning the Foreign Currency Loans will be administered by the
Foreign Currency Agent as agent for the Administrative Agent.

“Administrative Questionnaire”:  an Administrative Questionnaire in a form
supplied by the Administrative Agent.





 



2

 

“Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.

“Affected Foreign Currency”: as defined in subsection 2.11(a).

“Agent”:  the Administrative Agent, the Foreign Currency Agent, the Syndication
Agent, or the Documentation Agent, as the context shall require; together, the
“Agents”.

“Agreement”:  this Credit Agreement, as amended, supplemented or modified from
time to time.

“Agreement Currency”:  as defined in subsection 2.24(b).

“Anti-Corruption Laws”:  all laws, rules and regulations of any jurisdiction
applicable to the Borrowers and their Subsidiaries from time to time concerning
or relating to bribery or corruption.

“Applicable Creditor”:  as defined in subsection 2.24(b).

“Applicable Index Rate”:  in respect of any Bid Loan requested pursuant to an
Index Rate Bid Loan Request, the Eurocurrency Rate applicable to the Interest
Period for such Bid Loan.

“Applicable Margin”:  for ABR Loans and for Eurocurrency Loans, the applicable
ABR Margin or Eurocurrency Margin, in each case as determined in accordance with
subsection 2.21.

“Attributable Debt”:  as defined in subsection 6.2(b)(ii).

“Australian Dollars”:  the lawful currency of Australia.

“Available Commitment”:  as to any Bank at any time, an amount equal to the
excess, if any, of (a) such Bank’s Commitment then in effect over (b) such
Bank’s Committed Rate Loans then outstanding.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation rule or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank” and “Banks”:  as defined in the preamble hereto.

“Benchmark Replacement”:  with respect to any Currency, the sum of: (a) the
alternate benchmark rate (which, with respect to Dollars, may be a SOFR-Based
Rate) that has been selected by the Administrative Agent and the Borrowers
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body and/or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a





 



3

 

replacement to the LIBOR Screen Rate for syndicated credit facilities in such
Currency and (b) the Benchmark Replacement Adjustment for such Currency;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement; provided further that any such Benchmark Replacement shall be
administratively feasible as determined by the Administrative Agent in its
reasonable discretion.

“Benchmark Replacement Adjustment”:  with respect to any Currency, the spread
adjustment, or method for calculating or determining such spread adjustment,
(which may be a positive or negative value or zero) that has been selected by
the Administrative Agent and the Borrowers for such Currency giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Screen Rate for Loans denominated in such Currency with
the applicable Unadjusted Benchmark Replacement by the Relevant Governmental
Body and/or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the LIBOR Screen Rate with the
applicable Unadjusted Benchmark Replacement for syndicated credit facilities in
such Currency at such time (for the avoidance of doubt, such Benchmark
Replacement Adjustment shall not be in the form of a reduction to the Applicable
Margin).

“Benchmark Replacement Conforming Changes”:  with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides in its reasonable
discretion (in consultation with the Borrowers) may be appropriate to reflect
the adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent decides in its
reasonable discretion that adoption of any portion of such market practice is
not administratively feasible or if the Administrative Agent reasonably
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent determines (in consultation with the Borrowers) is reasonably necessary in
connection with the administration of this Agreement).

“Benchmark Replacement Date”: the earlier to occur of the following events with
respect to the LIBOR Screen Rate with respect to any applicable Currency:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBOR Screen Rate for such Currency permanently or indefinitely ceases to
provide the LIBOR Screen Rate for such Currency; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event”: the occurrence of one or more of the following
events with respect to the LIBOR Screen Rate with respect to any applicable
Currency:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBOR Screen Rate for such Currency announcing that such
administrator has ceased or will cease to provide the LIBOR Screen Rate for such
Currency, permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBOR Screen Rate for such Currency;





 



4

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Screen Rate for such Currency, the
U.S. Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the LIBOR Screen Rate for such Currency, a resolution
authority with jurisdiction over the administrator for the LIBOR Screen Rate for
such Currency or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBOR Screen Rate for such Currency, in
each case which states that the administrator of the LIBOR Screen Rate for such
Currency has ceased or will cease to provide the LIBOR Screen Rate for such
Currency permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBOR Screen Rate for such Currency; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Screen Rate for such Currency
announcing that the LIBOR Screen Rate for such Currency is no longer
representative.

“Benchmark Transition Start Date”:  (a) in the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 90th day prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent, the Borrowers or the Majority Banks, as applicable, by notice to the
Borrowers, the Administrative Agent (in the case of such notice by the Majority
Banks or the Borrowers) and the Banks.

“Benchmark Unavailability Period”: if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR
Screen Rate with respect to any applicable Currency and solely to the extent
that the LIBOR Screen Rate for such Currency has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Screen Rate for such Currency for all purposes hereunder in
accordance with subsection 2.11 and (y) ending at the time that a Benchmark
Replacement has replaced the LIBOR Screen Rate for such Currency for all
purposes hereunder pursuant to subsection 2.11.

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

“benefitted Bank”:  as defined in subsection 10.6.

“Bid Loan”:  each loan (other than Negotiated Rate Loans) made pursuant to
subsection 2.2; the aggregate amount advanced by a Bid Loan Bank pursuant to
subsection 2.2 on each Borrowing Date shall constitute one Bid Loan, or more
than one Bid Loan if so specified by the relevant Loan Assignee in its request
for promissory notes pursuant to subsection 10.5(c).

“Bid Loan Banks”:  the collective reference to each Bank designated from time to
time as a Bid Loan Bank by the Company or the Capital Corporation (for purposes
of Bid Loans to such Borrower) by written notice to the Administrative Agent and
which has not been removed as a Bid Loan Bank by such Borrower by written notice
to the Administrative Agent (each of which notices the Administrative Agent
shall transmit to each such affected Bank).





 



5

 

“Bid Loan Confirmation”:  each confirmation by the Company or the Capital
Corporation of its acceptance of Bid Loan Offers, which Bid Loan Confirmation
shall be substantially in the form of Exhibit D and shall be delivered to the
Administrative Agent by facsimile transmission or by telephone, immediately
confirmed by facsimile transmission.

“Bid Loan Offer”:  each offer by a Bid Loan Bank to make Bid Loans pursuant to a
Bid Loan Request, which Bid Loan Offer shall contain the information specified
in Exhibit C and shall be delivered to the Administrative Agent by facsimile
transmission or by telephone, immediately confirmed by facsimile transmission.

“Bid Loan Request”:  each request by the Company or the Capital Corporation for
Bid Loan Banks to submit bids to make Bid Loans, which shall contain the
information in respect of such requested Bid Loans specified in Exhibit B and
shall be delivered to the Administrative Agent by facsimile transmission or by
telephone, immediately confirmed by facsimile transmission.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  the Company, the Capital Corporation or JD Luxembourg;
collectively, the “Borrowers”.

“Borrowing Date”:  in respect of any Loan, the date such Loan is made.

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that (a) with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurocurrency Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurocurrency market in London, (b) when used in connection with a Foreign
Currency Loan, the term “Business Day” shall also exclude any day on which
commercial banks in London are authorized or required by law to close and any
day on which banks are authorized or required by law to be closed in the
principal financial center for that currency and (c) when used in connection
with Eurocurrency Loans denominated in Euros, the term “Business Day” shall also
exclude any day on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer System (TARGET) (or, if such clearing system ceases to be
operative, such other clearing system (if any) determined by the Foreign
Currency Agent to be a suitable replacement) is not open for settlement of
payment in Euros.

“Calculation Date”:  with respect to each Foreign Currency, the last day of each
calendar quarter (or, if such day is not a Business Day, the next succeeding
Business Day) and such other days from time to time as the Administrative Agent
shall reasonably designate as a “Calculation Date”; provided, that the second
Business Day preceding each Borrowing Date with respect to, and preceding each
date of any borrowing, conversion or continuation of, any Foreign Currency Loan
shall also be a “Calculation Date” with respect to the relevant Foreign
Currency.

“Calendar Quarter”:  a three-month period consisting of (i) each January,
February and March, (ii) each April, May and June, (iii) each July, August and
September or (iv) each October, November and December.

“Canadian Dollars”: the lawful currency of Canada.

“Cancelled Bank”:  (i) any Bank that has the whole or any part of its Commitment
cancelled under subsection 2.13(a), (b) or (c), subsection 2.16(c) or subsection
2.17(b) or the





 



6

 

Commitment of which has expired under subsection 2.16(a) and (ii) any Defaulting
Bank that the Company designates in writing to such Bank and the Administrative
Agent as a Cancelled Bank.

“Capital Corporation”:  as defined in the preamble hereto.

“Certificate of Non-Bank Status”:  a certificate substantially in the form and
substance of Exhibit P.

“Closing Date”:  the date on which each of the conditions precedent specified in
subsection 4.1 shall have been satisfied (or compliance therewith shall have
been waived by the Majority Banks hereunder).

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Code of Conduct”:  as defined in subsection 3.9.

“Commitment”:  as to any Bank, the amount set opposite such Bank’s name on
Schedule II or in any assignment pursuant to which such Bank becomes a party
hereto with respect to any interest purchased therein, as such amount may be
modified as provided herein; collectively, as to all Banks, the “Commitments”.

“Commitment Expiration Date”: as defined in subsection 2.16(a).

“Commitment Fee Rate”:  0.040% per annum.

“Commitment Increase Notice”:  as defined in subsection 2.20(a).

“Commitment Increase Supplement”:  as defined in subsection 2.20(c).

“Commitment Percentage”:  as to any Bank at any time, the percentage which such
Bank’s Commitment at such time constitutes of all the Commitments at such time
or, at any time after the Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Bank’s Loans then
outstanding constitutes of the aggregate principal amount of all Loans then
outstanding; collectively, as to all the Banks, the “Commitment Percentages”;
provided that when a Defaulting Bank shall exist, “Commitment Percentage” shall
mean, when appropriate as determined by the Administrative Agent in order to
provide ratable treatment at any time a Defaulting Bank exists (and without
increasing the Commitment of any Bank), the percentage of the total Commitments
(disregarding any Defaulting Bank’s Commitment) represented by such Bank’s
Commitment.

“Commitment Period”:  as to any Bank at any time, the period from and including
the Closing Date to but not including the Termination Date of such Bank or such
earlier date on which the Commitments shall terminate as provided herein.

“Committed Rate Loans”:  each loan made pursuant to subsection 2.1.

“Commonly Controlled Entity”:  in relation to a Borrower, an entity, whether or
not incorporated, which is under common control with such Borrower within the
meaning of Section 414(b) or (c) of the Code.

“Company”:  as defined in the preamble hereto.





 



7

 

“Compounded SOFR”:  the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

(1)  the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

(2)  if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

provided,  further, that if the Administrative Agent decides in its reasonable
discretion that any such rate, methodology or convention determined in
accordance with clause (1) or clause (2) is not administratively feasible for
the Administrative Agent, then Compounded SOFR will be deemed unable to be
determined for purposes of the definition of “Benchmark Replacement.”

“Consolidated Capital Base”:  at a particular time for the Capital Corporation
and its consolidated Subsidiaries, the sum of (a) the amount shown opposite the
item “Total Stockholders’ Equity” on the consolidated balance sheet of the
Capital Corporation and its consolidated Subsidiaries plus (b) all indebtedness
of the Capital Corporation and its consolidated Subsidiaries for borrowed money
subordinated (on terms no less favorable to the Administrative Agent and the
Banks than the terms of subordination set forth on Schedule I) to the
indebtedness which may be incurred hereunder by the Capital Corporation,
provided that the sum of clauses (a) and (b) hereof as at the end of a fiscal
quarter of the Capital Corporation and its consolidated Subsidiaries (including
the last quarter of a fiscal year of the Capital Corporation and its
consolidated Subsidiaries) shall be determined by reference to the publicly
available consolidated balance sheet of the Capital Corporation and its
consolidated Subsidiaries as at the end of such fiscal quarter and after such
adjustments, if any, as may be required so that the sum of the amounts referred
to in clauses (a) and (b) is determined in accordance with
GAAP.  Notwithstanding the foregoing, for purposes of determining compliance
with subsection 7.2, adjustments resulting from any accumulated other
comprehensive income as reflected on the most recent publicly available
consolidated balance sheet of the Capital Corporation and its consolidated
Subsidiaries as at the end of any fiscal quarter of the Capital Corporation and
its consolidated Subsidiaries (including the last quarter of any fiscal year of
the Capital Corporation and its consolidated Subsidiaries) shall be deemed not
to be included in Consolidated Capital Base.

“Consolidated Net Worth”:  as defined in subsection 6.2(b)(ii).

“Consolidated Senior Debt”:  at a particular time for the Capital Corporation
and its consolidated Subsidiaries, indebtedness for borrowed money other than
any indebtedness for borrowed money that is subordinated, on terms no less
favorable to the Administrative Agent and the Banks than the terms of
subordination set forth on Schedule I, to the indebtedness which may be incurred
hereunder by the Capital Corporation, provided that the amount of such
indebtedness for borrowed money (other than such subordinated indebtedness) as
at the end of a fiscal quarter of the Capital Corporation and its consolidated
Subsidiaries (including the last quarter of a fiscal year of the Capital
Corporation and its consolidated Subsidiaries) shall be determined by reference
to the publicly available consolidated balance





 



8

 

sheet of the Capital Corporation and its consolidated Subsidiaries as at the end
of such fiscal quarter and after such adjustments, if any, as may be required so
that such amount is determined in accordance with GAAP.  Notwithstanding the
foregoing, for purposes of determining compliance with subsection 7.2,
indebtedness for borrowed money in respect of any Securitization Indebtedness
shall be deemed not included in Consolidated Senior Debt.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.

“Corresponding Tenor”: with respect to a Benchmark Replacement in respect of
Dollars means a tenor (including overnight) having approximately the same length
(disregarding business day adjustment) as the applicable tenor for the
applicable Interest Period with respect to the Eurocurrency Rate for Loans
denominated in Dollars.

“Credit Default Swap Spread”:  as defined in subsection 2.21.

“Credit Rating”:  (a) as to any Person, the rating assigned to the relevant long
term senior unsecured (and non-credit enhanced) Debt obligations of such Person
by Moody’s or S&P and (b) if no rating for such Debt described in clause (a) is
available, the corporate credit rating of such Person as announced by Moody’s or
S&P.

“Currency”: any Dollars and any Foreign Currency.

“Data Provider”:  as defined in subsection 2.22(b).

“Deal Year”:  as defined in subsection 2.16(c).

“Debt”:  as defined in subsection 6.2.

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, event or act has been satisfied.

“Defaulting Bank”:  any Bank that has (a) failed to fund any portion of its
Loans within two Business Days of the date required to be funded by it
hereunder, unless such Bank has notified the Administrative Agent and the
Borrower that such failure is the result of such Bank’s good faith determination
that one or more conditions precedent to funding has not been satisfied; (b)
notified the Company, the Administrative Agent, any Bank in writing that it does
not intend to comply with any of its funding obligations under this Agreement or
has made a public statement to the effect that it does not intend to comply with
its funding obligations under this Agreement or generally under other agreements
in which it commits to extend credit; (c) failed, within three Business Days
after written request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans; provided that such Bank shall cease to be a Defaulting Bank
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower; (d) otherwise failed to pay over to the
Administrative Agent or any other Bank any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute; or (e) (i) become or is insolvent or has a parent
company that has become or is insolvent; (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver,





 



9

 

conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or (iii) become or has a parent company that has
become the subject of a Bail-In Action; provided that a Bank shall not be a
Defaulting Bank solely by virtue of the ownership or acquisition of any equity
interest in that Bank or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Bank with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Bank (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Bank.  If any Bank shall become a Defaulting Bank, the Company shall have the
right, so long as no Event of Default has occurred and is then continuing, upon
giving written notice to the Administrative Agent and such Bank in accordance
with subsection 2.6, notwithstanding subsection 2.12(b), to prepay in full the
Loans of such Bank, together with accrued interest thereon, any amounts payable
to such Bank pursuant to subsections 2.13, 2.14, 2.15 and 2.17 and any accrued
and unpaid commitment fee or other amount payable to such Bank hereunder and/or,
upon giving not less than three Business Days’ notice to such Bank and the
Administrative Agent, to cancel the whole or part of the Commitment of any such
Bank.

“Designated Person”:  a Person

(i) listed in the annex to, or otherwise the subject of the provisions of, any
Executive Order;

(ii) named as a “Specially Designated National and Blocked Person” on the most
current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list (each, an “SDN”),
or is otherwise the subject of any Sanctions Laws and Regulations; or

(iii) in which an SDN has a controlling interest of 50% or greater ownership
interest.

“Designated User”:  a Person designated as such by a Bank, the Company or the
Administrative Agent.

“Determination Date”:  at any time (a) for any Eurocurrency Loan (i) the date
three Business Days before the commencement of the Interest Period applicable to
such Loan and (ii) in the case of an Interest Period of more than three months
duration, the date that is three Business Days before the last Business Day of
each successive three-month period during such Interest Period, and (b) for any
ABR Loan (i) initially, the Closing Date and (ii) from and after the end of the
Calendar Quarter during which the Closing Date occurs, the first Business Day of
the Calendar Quarter in effect at such time.

“Dividing Person”: as defined in the definition of Division.

“Division”: the statutory division of the assets, liabilities and/or obligations
of a Person (the “Dividing Person”) among two or more Persons (whether pursuant
to a “plan of division” or similar arrangement) pursuant to Section 18-217 of
the Delaware Limited Liability Company Act, which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor”: any person that, upon the consummation of a Division of a
Dividing Person, holds all or substantially all of the assets, liabilities
and/or obligations previously held by such Dividing Person immediately prior to
the consummation of such Division.

“Documentation Agent”:  as defined in the preamble hereto.





 



10

 

“Dollar Equivalent”:  at any time as to any amount denominated in a Foreign
Currency, the equivalent amount in Dollars as reasonably determined by the
Administrative Agent at such time on the basis of the Exchange Rate for the
purchase of Dollars with such Foreign Currency on the most recent Calculation
Date for such Foreign Currency.

“Dollar Loan”: any Committed Rate Loan denominated in Dollars.

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

“Domestic Bank”:  any Bank organized under the laws of the United States of
America, any State thereof or the District of Columbia.

“Early Opt-in Election”: the occurrence, with respect to any applicable
Currency, of:

(1) (i) a determination by the Administrative Agent or the Borrowers (as
notified to the Administrative Agent) or (ii) a notification by the Majority
Banks to the Administrative Agent (with a copy to the Borrowers) that the
Majority Banks have determined that syndicated credit facilities in such
Currency being executed at such time, or that include language similar to that
contained in subsection 2.11 are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the LIBOR Screen
Rate for Loans denominated in such Currency, and

(2) (i) the election by the Administrative Agent or the Borrowers or (ii) the
election by the Majority Banks to declare that an Early Opt-in Election with
respect to such Currency has occurred and the provision, as applicable, by the
Administrative Agent of written notice of such election to the Borrowers and the
Majority Banks or by the Borrowers of written notice of such election to the
Administrative Agent or by the Majority Banks of written notice of such election
to the Administrative Agent.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EMU”:  the Economic and Monetary Union as contemplated in the Treaty.

“Equipment Operations”:  those business segments of the Company and its
consolidated Subsidiaries that are primarily engaged in the manufacture and
distribution of equipment, parts and related attachments.

“Equipment Operations Debt”:  at a particular time, the sum of short-term and
long-term indebtedness for borrowed money that is or would be shown on a balance
sheet of Equipment Operations (with Financial Services reflected only on an
equity basis), which balance sheet was or would be prepared





 



11

 

on the basis of the most recent publicly available consolidated balance sheet of
the Company and its consolidated Subsidiaries as at the end of any fiscal
quarter of the Company and its consolidated Subsidiaries (including the last
quarter of any fiscal year of the Company and its consolidated Subsidiaries).

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule”: The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Euro”:  the single currency of Participating Member States of the EMU
introduced in accordance with the provisions of Article 123 of the Treaty and,
in respect of all payments to be made under this Agreement in Euro, means
immediately available, freely transferable funds in such currency.

“Eurocurrency Loans”:  Committed Rate Loans at such time as they are made and/or
being maintained at a rate of interest based upon a Eurocurrency Rate.

“Eurocurrency Margin”:  as defined in subsection 2.21.

“Eurocurrency Rate”:  (a) with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan and for each Index Rate Bid Loan, denominated
in Dollars or any relevant Foreign Currency, other than Canadian Dollars,
Australian Dollars, New Zealand Dollars and Euros, the London interbank offered
rate as administered by the ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for such Currency for a tenor
equal in length to such Interest Period as displayed on page LIBOR01 or LIBOR02
of the Reuters Screen (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
consultation with the Borrowers; in each case, the “LIBOR Screen Rate”) at
approximately 11:00 A.M., Local Time, two Business Days prior to the beginning
of such Interest Period (or, in the case of any Eurocurrency Loan denominated in
Pounds Sterling, on the first day of such Interest Period); provided that, if
the LIBOR Screen Rate shall not be available at such time for such Interest
Period (a “LIBOR Impacted Interest Period”) with respect to the relevant
Currency, then the Eurocurrency Rate shall be the LIBOR Interpolated Rate at
such time.  “LIBOR Interpolated Rate” means, at any time, the rate per annum
determined by the Administrative Agent to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period (for which that LIBOR Screen Rate is available in the relevant
Currency) that is shorter than the LIBOR Impacted Interest Period and (b) the
LIBOR Screen Rate for the shortest period (for which that LIBOR Screen Rate is
available for the relevant Currency) that exceeds the LIBOR Impacted Interest
Period, in each case, at such time.

(b) with respect to each day during each Interest Period pertaining to a
Eurocurrency Loan denominated in Canadian Dollars, the rate per annum equal to
the average rate for bankers acceptances as administered by Thomson Reuters
Benchmark Services Limited (or any other Person that takes over the
administration of such rate) for a tenor equal in length to such Interest Period
as displayed on page CDOR of the Reuters Screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen or service that displays such rate, or other appropriate page of such
other information service that publishes such rate as shall be selected from
time to time by the Administrative Agent in consultation with the Borrowers; in
each case, the “CDOR Screen Rate”) at approximately 11:00 A.M., Local Time, on
the first day of such Interest Period (or such other day as is generally treated
as the rate fixing day by market practice in such interbank market, as
determined by the





 



12

 

Administrative Agent); provided, that, if the CDOR Screen Rate shall not be
available at such time for such Interest Period (a “CDOR Impacted Interest
Period”) with respect to Canadian Dollars, then the Eurocurrency Rate for
Canadian Dollars shall be the CDOR Interpolated Rate at such time.  “CDOR
Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent to be equal to the rate that results from interpolating on
a linear basis between: (a) the CDOR Screen Rate for the longest period (for
which that CDOR Screen Rate is available in Canadian Dollars) that is shorter
than the CDOR Impacted Interest Period and (b) the CDOR Screen Rate for the
shortest period (for which that CDOR Screen Rate is available for Canadian
Dollars) that exceeds the CDOR Impacted Interest Period, in each case, at such
time.

(c) with respect to each day during each Interest Period pertaining to a
Eurocurrency Loan denominated in Australian Dollars, the rate per annum equal to
the average bid reference rate as administered by the Australian Financial
Markets Association (or any other Person that takes over the administration of
that rate) for Australian Dollar bills of exchange with a tenor equal in length
to such Interest Period (or as close to such Interest Period as possible),
displayed on page BBSY of the Reuters Screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen or service that displays such rate, or other appropriate page of such
other information service that publishes such rate as shall be selected from
time to time by the Administrative Agent in consultation with the Borrowers; in
each case, the “BBSY Screen Rate”) at approximately 11:00 A.M., Local Time, two
Business Days prior to the beginning of such Interest Period (or such other day
as is generally treated as the rate fixing day by market practice in such
interbank market, as determined by the Administrative Agent); provided, that, if
the BBSY Screen Rate shall not be available at such time for such Interest
Period, the Administrative Agent may substitute for such rate with an
alternative published interest rate reasonably acceptable to the applicable
Borrower (or other rate basis agreed by the applicable Borrower and the
Administrative Agent, including interpolation in a manner consistent with
paragraphs (a) and (b) above).

(d) with respect to each day during each Interest Period pertaining to a
Eurocurrency Loan denominated in New Zealand Dollars, the rate per annum equal
to the average bid reference rate as administered by the New Zealand Financial
Markets Association (or any other Person that takes over the administration of
that rate) for New Zealand Dollar bills of exchange with a tenor equal in length
to such Interest Period (or as close to such Interest Period as possible),
displayed on page BKBM of the Reuters Screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen or service that displays such rate, or other appropriate page of such
other information service that publishes such rate as shall be selected from
time to time by the Administrative Agent in consultation with the Borrowers; in
each case, the “BKBM Screen Rate”) at approximately 11:00 A.M., Local Time, on
the first day of such Interest Period (or such other day as is generally treated
as the rate fixing day by market practice in such interbank market, as
determined by the Administrative Agent); provided, that, if the BKBM Screen Rate
shall not be available at such time for such Interest Period, the Administrative
Agent may substitute such rate with an alternative published interest rate
reasonably acceptable to the applicable Borrower (or other rate basis agreed by
the applicable Borrower and the Administrative Agent, including interpolation in
a manner consistent with paragraphs (a) and (b) above).

(e) with respect to each day during each Interest Period pertaining to a
Eurocurrency Loan denominated in Euros, the rate per annum equal to the
interbank offered rate administered by the European Money Markets Institute (or
any other Person that takes over the administration of such rate) for a tenor
equal in length to such Interest Period as displayed on page on Reuters Page
EURIBOR01 (or, in the event such rate does not appear on such Reuters page, on
any successor or substitute page on such screen or service that displays such
rate, or other appropriate page of such other information service that publishes
such rate as shall be selected from time to time by the Administrative Agent in
consultation with the Borrowers; in each case, the a “EURIBOR Screen Rate”) at
approximately 11:00 a.m., Local





 



13

 

Time, two Business Days prior to the beginning of such Interest Period;
provided, that, if the EURIBOR Screen Rate shall not be available at such time
for such Interest Period, the Administrative Agent may substitute such rate with
an alternative published interest rate reasonably acceptable to the applicable
Borrower (or other rate basis agreed by the applicable Borrower and the
Administrative Agent, including interpolation in a manner consistent with
paragraphs (a) and (b) above).

Notwithstanding the above, in no event shall the Eurocurrency Rate be less than
zero.

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, event or act has been satisfied.

“Exchange Rate”:  on any day, the rate at which the starting Currency may be
exchanged into the other relevant Currency, as set forth at approximately 10:00
A.M., Local Time, on such date on the Reuters World Spots page for such starting
Currency.  In the event that such rate does not appear on any Reuters World
Spots page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates reasonably selected by
the Administrative Agent.

“Exposure”:  (a) with respect to an Objecting Bank at any time, the aggregate
amount of such Bank’s Loans then outstanding and (b) with respect to any other
Bank at any time, the Commitment of such Bank then in effect or, if the
Commitments have been terminated, the amount of such Bank’s Loans then
outstanding.

“Extension Request”:  each request by the Borrowers made pursuant to subsection
2.16 for the Banks to extend this Agreement, which shall contain the information
in respect of such extension specified in Exhibit I and shall be delivered to
the Administrative Agent in writing.

“FATCA”:  Sections 1471 through 1474 of the Code (and any comparable successor
provisions), any effective regulations published thereunder or official
interpretations thereof issued by any Governmental Authority charged with the
administration thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code, any applicable intergovernmental agreements with respect
thereto, and any treaty, law, regulations, or other official guidance enacted in
any other jurisdiction relating to such intergovernmental agreement.

“Federal Funds Effective Rate”: on any particular date, the rate set forth for
such date or, if such date is not a Business Day, the next preceding Business
Day, opposite the caption “Federal Funds (Effective)” in the weekly statistical
release designated as “H.15(519)” (or any successor publication) published by
the Board or, if such rate is not so published for such date, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three federal funds dealers of recognized standing selected by it;
provided that in no event shall the Federal Funds Effective Rate be less than
zero.

“Federal Reserve Bank of New York’s Website”: the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Federal Reserve Board”: the Board of Governors of the Federal Reserve System of
the United States of America.

“Financial Services”:  the businesses of the Company (including the credit
businesses) that are not primarily engaged in Equipment Operations.





 



14

 

“Fixed Charges”:  for any particular period for the Capital Corporation and its
consolidated Subsidiaries, all of the Capital Corporation’s and its consolidated
Subsidiaries’ consolidated interest on indebtedness for borrowed money,
amortization of discounts of indebtedness for borrowed money, the portion of
rentals under financing leases deemed to represent interest and rentals under
operating leases; provided, that, notwithstanding the foregoing, consolidated
interest on Securitization Indebtedness and amortization of Securitization
Indebtedness shall be deemed not included in Fixed Charges; provided,  further,
that such amounts (but not any amounts constituting consolidated interest on, or
amortization of, Securitization Indebtedness) for a fiscal quarter of the
Capital Corporation and its consolidated Subsidiaries (including the last
quarter of a fiscal year of the Capital Corporation and its consolidated
Subsidiaries) shall be determined by reference to the publicly available
consolidated statement of income of the Capital Corporation and its consolidated
Subsidiaries for or covering such fiscal quarter and after such adjustments, if
any, as may be required so that such amounts are determined in accordance with
GAAP.

“Foreign Bank”:  any Bank that is not a Domestic Bank.

“Foreign Currency”:  Euros, Pounds Sterling, Australian Dollars, Canadian
Dollars, New Zealand Dollars and, as agreed by the Administrative Agent, any
other Currency which is freely traded and convertible into Dollars in the London
interbank market and for which the Dollar Equivalent thereof can be calculated
from time to time.

“Foreign Currency Agent”:  J.P. Morgan Europe Limited, or any successor
appointed pursuant to this Agreement.

“Foreign Currency Loan”:  each Loan denominated in a Foreign Currency.

“GAAP”:  generally accepted accounting principles in the United States of
America as applied in the preparation of financial statements of the Company or
the Capital Corporation, respectively, as of the fiscal year ended November 3,
2019, except with respect to capital lease obligations, in which case the
generally accepted accounting principles in the United States of America as
applied in the preparation of financial statements of the Company or the Capital
Corporation, respectively, as of January 1, 2015 shall apply.

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Hedging Transaction”:  any swap transaction, interest rate protection agreement
(including any interest rate swap, interest “cap” or “collar” or any other
interest rate hedging device entered into by the Capital Corporation or one or
more of its Subsidiaries), option agreement, short or long position in equity or
debt instruments, commodities, futures and forward transactions, outperformance
agreement or other similar transaction, agreement or arrangement entered into by
the Capital Corporation or one or more of its Subsidiaries.

“IBA”: has the meaning assigned to such term in subsection 1.4.

“Important Property”:  (a) any manufacturing plant, including land, all
buildings and other improvements thereon, and all manufacturing machinery and
equipment located therein, owned and used by the Company or a Restricted
Subsidiary primarily for the manufacture of products to be sold by the Company
or such Restricted Subsidiary, (b) the executive office and administrative
building of the Company in Moline, Illinois, and (c) research and development
facilities, including land and buildings





 



15

 

and other improvements thereon and research and development machinery and
equipment located therein, in each case, owned and used by the Company or a
Restricted Subsidiary; except in any case property of which the aggregate fair
value as determined by the Board of Directors of the Company does not at the
time exceed 1% of Consolidated Net Worth.

“Increasing Bank”:  as defined in subsection 2.20(c).

“Indemnified Person”:  as defined in subsection 10.4(b).

“Indemnified Taxes”:  as defined in subsection 2.17(a).

“Index Debt”:  any senior, unsecured, non-credit enhanced long-term debt issued
by the Company.

“Index Rate Bid Loan”:  any Bid Loan made at an interest rate based upon the
Applicable Index Rate.

“Index Rate Bid Loan Request”:  any Bid Loan Request requesting the Banks to
offer to make Index Rate Bid Loans at an interest rate equal to the Applicable
Index Rate plus (or minus) a margin.

“Interest Payment Date”:  (a) as to any ABR Loan, the last Business Day of each
March, June, September and December, commencing on the first of such days to
occur after such ABR Loan is made or a Eurocurrency Loan is converted to an ABR
Loan, (b) as to any Eurocurrency Loan, the last day of each Interest Period
applicable thereto, provided that as to any Eurocurrency Loan in respect of
which a Borrower has selected an Interest Period of greater than three months,
interest shall also be paid on the day which is three months after the beginning
of such Interest Period and (c) the Termination Date.

“Interest Period”:  (a) with respect to any Eurocurrency Loan, the period
commencing on the Borrowing Date, the date any ABR Loan is converted to a
Eurocurrency Loan or the date any Eurocurrency Loan is continued as a
Eurocurrency Loan, as the case may be, with respect to such Eurocurrency Loan
and ending one, two, three or six months thereafter in the case of any
Eurocurrency Loan denominated in any Currency other than Canadian Dollars (or,
with the consent of all relevant Banks, twelve months thereafter, or a period of
less than one month thereafter if all relevant Banks consent to such period), or
thirty, sixty, or ninety days thereafter in the case of any Eurocurrency Loan
denominated in Canadian Dollars, as selected by a Borrower in its notice of
borrowing, conversion or continuance as provided in subsection 2.1(c) or 2.9;

(b) with respect to any Bid Loan, the period commencing on the Borrowing Date
with respect to such Bid Loan and ending on the date not less than seven days
nor more than six months thereafter, as specified by a Borrower in its Bid Loan
Request as provided in subsection 2.2(b); and

(c) with respect to any Negotiated Rate Loan, the period or periods commencing
on the Borrowing Date with respect to such Negotiated Rate Loan or the last day
of any Interest Period with respect thereto and ending on the dates as shall be
mutually agreed upon between the relevant Borrower and the relevant Bank;

provided, that all of the foregoing provisions relating to Interest Periods are
subject to the following:





 



16

 

(i)      if any Interest Period pertaining to a Eurocurrency Loan or an Index
Rate Bid Loan would otherwise end on a day which is not a Working Day, that
Interest Period shall be extended to the next succeeding Working Day unless the
result of such extension would be to carry such Interest Period into another
calendar month in which event such Interest Period shall end on the immediately
preceding Working Day;

(ii)     if any Interest Period pertaining to a Negotiated Rate Loan or an
Absolute Rate Bid Loan would otherwise end on a day which is not a Business Day,
that Interest Period shall be extended to the next succeeding Business Day;

(iii)    any Interest Period pertaining to a Eurocurrency Loan having an
Interest Period of one, two, three or six months or an Index Rate Bid Loan
having an Interest Period of one, two, three, four, five or six months, that
begins on the last Working Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Working Day of a calendar month;

(iv)     Interest Periods shall be deemed available only if the Required Banks
shall not have advised the Administrative Agent that the Eurocurrency Rate
determined by the Administrative Agent on the basis of the applicable quotes
will not adequately and fairly reflect the cost to such Banks of maintaining or
funding their Committed Rate Loans bearing interest based on the Eurocurrency
Rate determined for such Interest Period.  The Administrative Agent shall notify
the Borrowers and each Bank promptly after having been advised by the Required
Banks that a Eurocurrency Rate will not so adequately and fairly reflect such
Banks’ costs as aforesaid.  If a requested Interest Period shall be unavailable
in accordance with the foregoing sentence, the proposed Borrower may (A) in
accordance with the provisions (including any requirements for notification) of
subsection 2.1 request, at its option, that the requested Committed Rate Loans
denominated in Dollars be made or maintained as ABR Loans or (B) withdraw the
request for such Committed Rate Loans for which the Interest Period was
unavailable by giving notice of such election to the Administrative Agent in
accordance with subsection 2.11; provided, that if the Administrative Agent does
not receive any notice hereunder with respect to requested Committed Rate Loans
denominated in Dollars, such Borrower shall be deemed to have requested ABR
Loans;

(v)      with respect to Loans made by an Objecting Bank, no Interest Periods
with respect to such Loans shall end after such Objecting Bank’s Commitment
Expiration Date; and

(vi)      no Interest Period shall end after the Termination Date.

“JD Luxembourg”:  as defined in the preamble hereto.

“JPMorgan Chase Bank, N.A.”:  JPMorgan Chase Bank, N.A., a national association.

“Judgment Currency”:  as defined in subsection 2.24.

“LIBOR Screen Rate”: as defined in the definition of Eurocurrency Rate.

 “Loan Account”:  as defined in subsection 2.3; collectively, the “Loan
Accounts”.

“Loan Assignees”:  as defined in subsection 10.5(c).

“Loan Assignment”:  an Assignment and Assumption, substantially in the form of
Exhibit E.





 



17

 

“Loan Documents”: this Agreement, including schedules and exhibits hereto, and
the Notes.

“Loans”:  the collective reference to the Committed Rate Loans, the Bid Loans
and the Negotiated Rate Loans.

“Local Time”: (a) in the case of Foreign Currency Loans denominated in Canadian
Dollars, Toronto, Ontario time, (b) in the case of Foreign Currency Loans
denominated in Australian Dollars, Sydney, Australia time, (c) in the case of
Foreign Currency Loans denominated in New Zealand Dollars, Wellington, New
Zealand time, (d) in the case of Foreign Currency Loans denominated in Euros,
Brussels time, (e) in the case of all other Foreign Currency Loans, London time
and (f) in all other cases, New York time.

“Losses”:  as defined in subsection 10.4(b).

“Luxembourg Obligations”:  the collective reference to the unpaid principal of
and interest on the Loans made to JD Luxembourg and all other obligations and
liabilities of JD Luxembourg (including, without limitation, interest accruing
at the then applicable rate provided herein after the maturity of such Loans and
interest accruing at the then applicable rate provided herein after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to JD Luxembourg, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to the Administrative Agent or any Bank, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement or any other
document made, delivered or given in connection with any of the foregoing, in
each case whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Administrative Agent or to the
Banks that are required to be paid by JD Luxembourg pursuant to the terms of any
of the foregoing agreements).

“Majority Banks”: at any particular time, Banks having Commitment Percentages
aggregating more than fifty percent; provided that (a) at any time after the
termination of all the Commitments, “Majority Banks” shall mean Banks holding
Loans aggregating more than fifty percent in principal amount of all outstanding
Loans and (b) at any time after the Commitment Expiration Date with respect to
any Objecting Bank (but prior to the termination of all the Commitments),
“Majority Banks” shall mean Banks whose Exposure aggregates more than fifty
percent of the aggregate Exposure of all the Banks.

“Margin Stock”:  as defined in Regulation U of the Board.

“Markit”:  Markit Group Limited or any successor thereto.

“Markit Data”:  as defined in subsection 2.22(a).

“Moody’s”:  Moody’s Investor Service, Inc.

“Mortgage”:  as defined in subsection 6.2.

“Negotiated Rate Loan”:  each Loan made to the Company or the Capital
Corporation by a Bank pursuant to a Negotiated Rate Loan Request in such
principal amount, for such number of Interest Periods (subject to the proviso to
the definition of “Interest Period” in this subsection 1.1) and having





 



18

 

such interest rate(s) and repayment terms as shall, in each case, be mutually
agreed upon between such Borrower and such Bank.

“Negotiated Rate Loan Request”:  each request by the Company or the Capital
Corporation for a Bank to make Negotiated Rate Loans, which shall be delivered
to such Bank in writing, by facsimile transmission, or by telephone, immediately
confirmed in writing, and which shall specify the amount to be borrowed and the
proposed Borrowing Date.

“Negotiation Period”:  as defined in subsection 2.21.

“Net Earnings Available for Fixed Charges”:  for any particular period for the
Capital Corporation and its consolidated Subsidiaries, the sum of (i)
consolidated net earnings of the Capital Corporation and such Subsidiaries for
such period without deduction of Fixed Charges and without deduction of federal,
state or other income taxes, provided that such net earnings for a fiscal
quarter of the Capital Corporation and its consolidated Subsidiaries (including
the last quarter of a fiscal year of the Capital Corporation and its
consolidated Subsidiaries) shall be determined by reference to the publicly
available statement of income of the Capital Corporation and its consolidated
Subsidiaries for or covering such fiscal quarter and after such adjustments, if
any, as may be required so that such net earnings are determined in accordance
with GAAP, except that earned investment tax credits may be included as revenue
in the consolidated income statement of the Capital Corporation and its
consolidated Subsidiaries, rather than as an offset against the provision for
income taxes and (ii) Support Payments received by the Capital Corporation in or
in respect of such period.

“New Bank”:  as defined in subsection 2.20(b).

“New Bank Supplement”:  as defined in subsection 2.20(b).

“New Zealand Dollars”: the lawful currency of New Zealand.

 “Non-Qualifying Bank”: as defined in subsection 2.17(e).

“Notes”:  the collective reference to any promissory note evidencing Loans.

“NYFRB”: the Federal Reserve Bank of New York.

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided,  further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Objecting Banks”: as defined in subsection 2.16(a).

“Offered Increase Amount”:  as defined in subsection 2.20(a).

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website





 



19

 

from time to time, and published on the next succeeding Business Day by the
NYFRB as an overnight bank funding rate.

“Overnight Rate”: for any day, (a) with respect to any amount denominated in
Dollars, the Federal Funds Effective Rate, and (b) with respect to any amount
denominated in a Foreign Currency, at a rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amounts.

“Participant Register”:  as defined in subsection 10.5(b).

“Participants”:  as defined in subsection 10.5(b).

“Participating Member State”:  any member state of the European Community that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“Person”:  an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature, provided that for purposes of
subsection 8(h), Person shall also include two or more entities acting as a
syndicate or any other group for the purpose of acquiring, holding or disposing
of securities of the Company.

“Plan”:  any pension plan which is covered by Title IV of ERISA and in respect
of which either Borrower or a Commonly Controlled Entity is an “employer” as
defined in Section 3(5) of ERISA.

“Pounds” or “£” or “Pounds Sterling”: the lawful currency of the United Kingdom.

“Prime Rate”: the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Purchasing Banks”:  as defined in subsection 10.5(d).

“Re-Allocation Date”:  as defined in subsection 2.20(e).

“Register”:  as defined in subsection 10.5(e).

“Relevant Governmental Body”: the Federal Reserve Board and/or the NYFRB, or a
committee officially endorsed or convened by the Federal Reserve Board and/or
the NYFRB or, in each case, any successor thereto.

“Report Period”:  as defined in subsection 2.18.

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA or
the regulations thereunder.

“Required Banks”:  at a particular time, Banks having Commitment Percentages
aggregating at least 66-2/3%; provided that (a) at any time after the
termination of all the Commitments,





 



20

 

“Required Banks” means Banks holding Loans aggregating at least 66-2/3% in
principal amount of all outstanding Loans and (b) at any time after the
Commitment Expiration Date with respect to any Objecting Bank (but prior to the
termination of all the Commitments), “Required Banks” means Banks whose Exposure
aggregates at least 66-2/3% of the aggregate Exposure of all the Banks.

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation, or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves”:  as defined in subsection 2.13(c).

“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.

“Responsible Officer”:  of a Borrower, the Chairman, the President, any
Executive, Senior or other Vice President, the Treasurer, any Assistant
Secretary and any Assistant Treasurer of such Borrower.

“Restricted Margin Stock”:  any Margin Stock, the sale, pledge or other
disposition of which by the Company or any of its Subsidiaries is in any way
restricted by an arrangement with any Bank or any affiliate thereof to the
extent that the value thereof (determined in accordance with Regulation U of the
Board) does not exceed 25% of the value (determined in accordance with such
Regulation U) of all the assets subject to such restriction.

“Restricted Subsidiary”:  any Subsidiary of the Company incorporated in the
United States of America or Canada (a) which is engaged in, or whose principal
assets consist of property used by the Company or any Restricted Subsidiary in,
the manufacture of products within the United States of America or Canada or in
the sale of products principally to customers located in the United States of
America or Canada except any corporation which is a retail dealer in which the
Company has, directly or indirectly, an investment, or (b) which the Company
shall designate as a Restricted Subsidiary in an officers’ certificate signed by
two Responsible Officers of the Company and delivered to the Administrative
Agent.

“S&P”:  Standard and Poor’s Financial Services LLC.

“Sale and Lease-back Transaction”:  as defined in subsection 6.3.

“Sanctions Laws and Regulations” means:

(i) any sanctions, prohibitions or requirements imposed by any executive order
(an “Executive Order”) or by any sanctions program administered by the U.S.
Department of the Treasury Office of Foreign Assets Control (“OFAC”), the U.S.
State Department Directorate of Defense Trade Controls or the U.S. Department of
Commerce Bureau of Industry and Security; and

(ii) any sanctions measures imposed by the United Nations Security Council, the
European Union or the United Kingdom.

“Screen Rate”: the LIBOR Screen Rate, the CDOR Screen Rate, the EURIBOR Screen
Rate, the BBSY Screen Rate and/or the BKBM Screen Rate, as applicable.





 



21

 

“Securitization Indebtedness”:  the aggregate outstanding indebtedness for
borrowed money, owner trust certificates (however classified) or credit
enhancements incurred in connection with transactions involving (i) the sale,
transfer or other disposition of receivables or leases (retail or wholesale) by
the Capital Corporation or any of its Subsidiaries and (ii) the issuance of
commercial paper, medium term notes or any other form of financing by any
structured bankruptcy-remote Subsidiary of the Capital Corporation or any
related conduit lender (such transactions, “Securitizations”), provided, that
the aggregate outstanding credit enhancements in the form of cash or letter(s)
of credit provided by the Capital Corporation or any of its Subsidiaries (other
than any structured bankruptcy-remote Subsidiary) in excess of 10% of the
aggregate outstanding indebtedness for borrowed money and owner trust
certificates (however classified) incurred in connection with such
Securitizations shall not be deemed for the purposes of this Agreement to be
Securitization Indebtedness, but shall be deemed for purposes of subsection 7.2
to be Consolidated Senior Debt.

“Significant Subsidiary”:  of a Borrower, any Subsidiary of such Borrower the
assets, revenues or net worth of which is, at the time of determination, equal
to or greater than ten percent of the assets, revenues or net worth,
respectively, of such Borrower at such time.

“SOFR”: with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate”: SOFR, Compounded SOFR or Term SOFR.

“Subsidiary”:  of a Person, a corporation or other entity of which securities or
other ownership interests having ordinary voting power (other than securities or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other Persons
performing similar functions are at the time directly or indirectly owned by
such Person or one or more Subsidiaries of such Person, or by such Person and
one or more Subsidiaries of such Person.

“Support Payments”:  payments from the Company to the Capital Corporation made
pursuant to that certain Support Agreement, dated as October 15, 1996, by and
between the Company and the Capital Corporation, as amended by the First Amended
Agreement, dated as of November 1, 2003, between the Company and the Capital
Corporation.

“Syndication Agent”:  as defined in the preamble hereto.

“Termination Date”: the date which is 364 days after the Closing Date or such
later date as shall be determined pursuant to the provisions of subsection 2.16
with respect to non-Objecting Banks.

“Term Out Option”:  as defined in subsection 2.1(d).

“Term SOFR”: the forward-looking term rate based on SOFR that has been selected
or recommended by the Relevant Governmental Body.

“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.

“Total Stockholders’ Equity”:  at a particular time, the total stockholders’
equity, exclusive of adjustments resulting from any accumulated other
comprehensive income of the Company





 



22

 

and its consolidated Subsidiaries as at the end of any fiscal quarter (including
the last quarter of any fiscal year) as determined in accordance with GAAP.

“Transferees”:  as defined in subsection 10.5(g).

“Transfer Effective Date”:  the effective date of an assignment of Loans or
Commitments under a Loan Assignment.

“Treaty”:  the Treaty establishing the European Economic Community, being the
Treaty of Rome of March 25, 1957, as amended by the Single European Act 1987,
the Maastricht Treaty (which was signed at Maastricht on February 7, 1992 and
came into force on November 1, 1993), the Amsterdam Treaty (which was signed at
Amsterdam on October 2, 1997 and came into force on May 1, 1999) and the Nice
Treaty (which was signed on February 26, 2001), each as amended from time to
time and as referred to in legislative measures of the European Union for the
introduction of, changeover to or operating of the Euro in one or more member
states.

“Type”:  as to any Committed Rate Loan, its nature as an ABR Loan or
Eurocurrency Loan.

“UK Financial Institution”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement”: with respect to any Currency, the Benchmark
Replacement for such Currency excluding the Benchmark Replacement Adjustment for
such Currency; provided that, if the Unadjusted Benchmark Replacement as so
determined would be less than zero, the Unadjusted Benchmark Replacement will be
deemed to be zero for the purposes of this Agreement.

“Withholding Agent”:  any Borrower or the Administrative Agent, as the case may
be.

“Working Day”:  any Business Day on which dealings in foreign currencies and
exchange between banks may be carried on in London, England and New York, New
York.

“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom,  any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.





 



23

 

1.2  Other Definitional Provisions.  (a)  All terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
made or delivered pursuant hereto.

(b)  As used herein and in any certificate or other document made or delivered
pursuant hereto, accounting terms relating to any Borrower and its Subsidiaries
not defined in subsection 1.1, and accounting terms partly defined in subsection
1.1 to the extent not defined, shall have the respective meanings given to them
under GAAP.

(c)  The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.

(d)  Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the relevant Borrower.

1.3  Currency Conversion.

(a)  If more than one currency or currency unit are at the same time recognized
by the central bank of any country as the lawful currency of that country, then
(i) any reference in the Agreement to, and any obligations arising under the
Agreement in, the general currency of that country (as opposed to a reference to
a specific country) shall be translated into or paid in the currency or currency
unit of that country designated by the Administrative Agent (with the Borrowers’
consent, which shall not unreasonably be withheld) and (ii) any such translation
from one currency or currency unit to another of any country shall be at the
official rate of exchange recognized by the central bank for conversion of that
currency or currency unit into the other, rounded up or down, as applicable, at
least to the fifth decimal place.

(b)  If a change in any currency of a country occurs, this Agreement shall be
amended (and each party hereto agrees to enter into any supplemental agreement
necessary to effect any such amendment) to the extent that the Administrative
Agent determines (with the Borrowers’ consent, which shall not unreasonably be
withheld) such amendment to be necessary to reflect the change in currency and
to put the Bank in the same position, so far as possible, that they would have
been in if no change in currency had occurred.

1.4  Interest Rates; LIBOR Notification. The interest rate on Eurocurrency Loans
denominated in Dollars and certain Foreign Currencies is determined by reference
to the LIBOR Screen Rate, which is derived from the London interbank offered
rate.  The London interbank offered rate is intended to represent the rate at
which contributing banks may obtain short-term borrowings in the applicable
Currency from each other in the London interbank market.  In July 2017, the U.K.
Financial Conduct Authority announced that, after the end of 2021, it would no
longer persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate.  Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election with
respect to any applicable Currency, subsection 2.11 provides a mechanism for
determining an alternative rate of interest for Loans denominated in such
Currency.  The Administrative Agent will notify the Borrower, pursuant to
subsection 2.11, in advance, of any change to the reference





 



24

 

rate for any Currency upon which the interest rate on Eurocurrency Loans
denominated in such Currency is based.  However, the Administrative Agent does
not warrant or accept any responsibility for, and shall not have any liability
with respect to, the administration, submission or any other matter related to
the London interbank offered rate or other rates in the definition of
“Eurocurrency Rate” or with respect to any alternative or successor rate
thereto, or replacement rate thereof (including, without limitation, (i) any
such alternative, successor or replacement rate implemented pursuant to
subsection 2.11, whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to subsection 2.11(d)), including
without limitation, whether the composition or characteristics of any such
alternative, successor or replacement reference rate for any Currency will be
similar to, or produce the same value or economic equivalence of, the LIBOR
Screen Rate or other applicable Screen Rate for Loans denominated in such
Currency or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

SECTION 2.     THE COMMITTED RATE LOANS; THE BID LOANS; THE NEGOTIATED RATE
LOANS; AMOUNT AND TERMS

2.1  The Committed Rate Loans.  (a)  During the Commitment Period, subject to
the terms and conditions hereof, each Bank severally agrees to make loans
(individually, a “Committed Rate Loan”) to each Borrower in Dollars or in any
Foreign Currency from time to time; provided that (i) after giving effect
thereto, the aggregate principal amount of such Bank’s Loans outstanding does
not exceed the amount of such Bank’s Commitment and (ii) the aggregate principal
amount of all outstanding Loans does not exceed the Total Commitments.  During
the Commitment Period, each Borrower may use the Commitments by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof.

(b)  The Committed Rate Loans may be either (i) Eurocurrency Loans denominated
in Dollars or any Foreign Currency, (ii) ABR Loans denominated in Dollars or
(iii) a combination thereof as determined by the relevant Borrower; provided
that the Foreign Currency Loans shall be Eurocurrency Loans.

(c)  Each Borrower may borrow Committed Rate Loans on any Working Day, if the
borrowing is of Eurocurrency Loans, or on any Business Day, if the borrowing is
of ABR Loans; provided,  however, that a Responsible Officer of such Borrower
shall give the Administrative Agent irrevocable notice thereof, which notice
must be received by the Administrative Agent (i) prior to 12:00 Noon, New York
City time, three Working Days prior to the requested Borrowing Date, in the case
of Eurocurrency Loans denominated in Dollars, (ii) prior to 12:00 Noon, Local
Time, four Working Days prior to the requested Borrowing Date, in the case of
Foreign Currency Loans, (iii) prior to 12:00 Noon, New York City time, on the
requested Borrowing Date, in the case of ABR Loans requested by the Company or
Capital Corporation, and (iv) prior to 12:00 Noon, London time, on the requested
Borrowing Date, in the case of ABR Loans requested by JD Luxembourg.  Each such
notice shall be given in writing or by facsimile transmission substantially in
the form of Exhibit A (with appropriate insertions) or shall be given by
telephone (specifying the information set forth in Exhibit A) promptly confirmed
by notice given in writing or by facsimile transmission substantially in the
form of Exhibit A (with appropriate insertions).  On the day of receipt of any
such notice from a Borrower, the Administrative Agent (or Foreign Currency
Agent) shall promptly notify each Bank thereof.  Each Bank will make the amount
of its share of each borrowing available to the Administrative Agent in the
applicable Currency for the account of such Borrower at the office of the
Administrative Agent set forth in subsection 10.2 at 11:00 A.M. (or 2:00 P.M.,
in the case of ABR Loans requested pursuant to clause (iii) above), Local Time,
on the Borrowing Date requested by such Borrower in funds immediately available
to the Administrative Agent as the Administrative Agent may direct.  The
proceeds of all such Committed Rate Loans will be





 



25

 

made available promptly to such Borrower by the Administrative Agent at the
office of the Administrative Agent specified in subsection 10.2 by crediting the
account of such Borrower on the books of such office of the Administrative Agent
with the aggregate of the amount made available to the Administrative Agent by
the Banks and in like funds as received by the Administrative Agent.

(d)  All Committed Rate Loans made to a Borrower shall be repaid in full by such
Borrower on or before the Termination Date; provided, that Committed Rate Loans
made by Objecting Banks shall be repaid as provided in subsection
2.16(b).  Notwithstanding the foregoing and subject to subsection 2.16, the
Borrowers, in their sole discretion, may elect to repay Loans of Banks, which
are outstanding on the Termination Date on which the Commitments of such Banks
terminate, on or before the first anniversary of the Termination Date rather
than on such Termination Date (“Term Out Option”). Notwithstanding anything
herein to the contrary, each Borrower’s obligation to repay its Committed Rate
Loans and pay the interest accrued thereon is a several obligation.

(e)  JD Luxembourg appoints the Capital Corporation as its agent to make all
borrowing requests on its behalf, to receive the proceeds of Loans and make
payments in respect of Loans and otherwise act on behalf of JD Luxembourg under
this Agreement.

(f)   Each Bank may, at its option, make any Loan available to any Borrower by
causing any foreign or domestic branch or affiliate of such Bank to make such
Loan; provided that any exercise of such option (i) shall not affect the
obligation of such Borrower to repay such Loan in accordance with the terms of
this Agreement and (ii) shall not result in any adverse consequences to the
Borrowers.

2.2  The Bid Loans; the Negotiated Rate Loans.  (a)  The Company and the Capital
Corporation may borrow Bid Loans or Negotiated Rate Loans denominated in Dollars
from time to time on any Business Day (in the case of Bid Loans made pursuant to
an Absolute Rate Bid Loan Request), any Working Day (in the case of Bid Loans
made pursuant to an Index Rate Bid Loan Request) or, in the case of Negotiated
Rate Loans, on such days as shall be mutually agreed upon between the relevant
Borrower and the applicable Bank, in each case during the Commitment Period and
in the manner set forth in this subsection 2.2 and in amounts such that the
Dollar Equivalent of the aggregate principal amount of Loans at any time
outstanding shall not exceed the aggregate amount of the Commitments at such
time.  Notwithstanding any other provision of this Agreement, the aggregate
principal amount of the outstanding Bid Loans and/or Negotiated Rate Loans made
by any Bank may at any time (but shall not be required to) exceed the Commitment
of such Bank so long as the Dollar Equivalent of the aggregate outstanding
principal amount of all Loans does not at any time exceed the aggregate amount
of the Commitments.

(b)  (i)  The Company and the Capital Corporation shall request Bid Loans or
Negotiated Rate Loans by delivering (A) in the case of an Index Rate Bid Loan, a
Bid Loan Request to the Administrative Agent, c/o JPMorgan Chase Bank, N.A., as
Administrative Agent, 500 Stanton Christiana Road, NCC5, Floor 01, Newark,
Delaware, 19713-2107, United States, Attention:  Ali Zigami, Telephone:  (302)
634-4834, Facsimile:  (302) 634-8459, not later than 12:00 Noon (New York City
time) four Working Days prior to the proposed Borrowing Date, (B) in the case of
an Absolute Rate Bid Loan, a Bid Loan Request to the Administrative Agent at the
address set forth in clause (A) of this subsection 2.2(b)(i) not later than
10:00 A.M. (New York City time) one Business Day prior to the proposed Borrowing
Date or (C) in the case of a Negotiated Rate Loan, a Negotiated Rate Loan
Request to any Bank at such time as the applicable Borrower and the applicable
Bank shall agree.  Each Bid Loan Request may solicit bids for Bid Loans in an
aggregate principal amount of $25,000,000 or an integral multiple of $5,000,000
in excess thereof and for not more than three alternative Interest Periods for
such Bid Loans.  The Administrative Agent shall promptly notify each Bid Loan
Bank by facsimile





 



26

 

transmission or by telephone, immediately confirmed by facsimile transmission,
of the contents of each Bid Loan Request received by it.

(ii)        In the case of an Index Rate Bid Loan Request, upon receipt of
notice from the Administrative Agent of the contents of such Bid Loan Request,
any Bid Loan Bank that elects, in its sole discretion, to do so, shall
irrevocably offer to make one or more Bid Loans at the Applicable Index Rate
plus or minus a margin for each such Bid Loan determined by such Bid Loan Bank,
in its sole discretion.  Any such irrevocable offer shall be made by delivering
a Bid Loan Offer to the Administrative Agent at the address set forth in clause
(i)(A) above before 10:30 A.M. (New York City time) three Working Days before
the proposed Borrowing Date, setting forth the maximum amount of Bid Loans for
each Interest Period, and the aggregate maximum amount for all Interest Periods,
which such Bank would be willing to make and the margin above or below the
Applicable Index Rate at which such Bid Loan Bank is willing to make each such
Bid Loan.  The Administrative Agent shall advise the relevant Borrower before
11:00 A.M. (New York City time) three Working Days before the proposed Borrowing
Date of the contents of each such Bid Loan Offer received by it.  If the
Administrative Agent in its capacity as a Bid Loan Bank shall, in its sole
discretion, elect to make any such offer, it shall advise such Borrower of the
contents of its Bid Loan Offer before 10:15 A.M. (New York City time) three
Working Days before the proposed Borrowing Date.

(iii)       In the case of an Absolute Rate Bid Loan Request, upon receipt of
notice from the Administrative Agent of the contents of such Bid Loan Request,
any Bid Loan Bank that elects, in its sole discretion, to do so, shall
irrevocably offer to make one or more Bid Loans at a rate or rates of interest
for each such Bid Loan determined by such Bid Loan Bank in its sole
discretion.  Any such irrevocable offer shall be made by delivering a Bid Loan
Offer to the Administrative Agent at the address set forth in clause (i)(A) of
this subsection 2.2(b) before 9:30 A.M. (New York City time) on the proposed
Borrowing Date, setting forth the maximum amount of Bid Loans for each Interest
Period, and the aggregate maximum amount for all Interest Periods, which such
Bid Loan Bank would be willing to make and the rate or rates of interest at
which such Bid Loan Bank is willing to make each such Bid Loan.  The
Administrative Agent shall advise the relevant Borrower before 10:00 A.M. (New
York City time) on the proposed Borrowing Date of the contents of each such Bid
Loan Offer received by it.  If the Administrative Agent in its capacity as a Bid
Loan Bank shall, in its sole discretion, elect to make any such offer, it shall
advise such Borrower of the contents of its Bid Loan Offer before 9:15 A.M. (New
York City time) on the proposed Borrowing Date.

(iv)        The relevant Borrower shall before 11:30 A.M. (New York City time)
three Working Days before the proposed Borrowing Date (in the case of Bid Loans
requested by an Index Rate Bid Loan Request) and before 10:30 A.M. (New York
City time) on the proposed Borrowing Date (in the case of Bid Loans requested by
an Absolute Rate Bid Loan Request) either, in its absolute discretion:

(A) cancel such Bid Loan Request by giving the Administrative Agent telephone
notice to that effect, or

(B)  accept one or more of the offers made by any Bid Loan Bank or Bid Loan
Banks pursuant to clause (ii) or clause (iii) of this subsection 2.2(b), as the
case may be, by giving telephone notice to the Administrative Agent (immediately
confirmed by delivery to the Administrative Agent at the address set forth in
clause (i)(A) of this subsection 2.2(b) of a Bid Loan Confirmation) of the
amount of Bid Loans for each relevant Interest Period to be made by each Bid
Loan Bank (which amount shall be equal to or less than the maximum amount for
such Interest Period specified in the Bid Loan Offer of such Bid Loan Bank, and
for all Interest Periods included in such Bid Loan Offer shall be equal to or
less than the aggregate maximum amount specified in such Bid Loan Offer for all
such Interest Periods) and reject any remaining offers





 



27

 

made by Bid Loan Banks pursuant to clause (ii) or clause (iii) above, as the
case may be; provided,  however, that (x) such Borrower may not accept offers
for Bid Loans for any Interest Period in an aggregate principal amount in excess
of the maximum principal amount requested for such Interest Period in the
related Bid Loan Request, (y) if such Borrower accepts any such offers, it must
accept offers strictly based upon pricing (starting with the lowest pricing) for
such relevant Interest Period and upon no other criteria whatsoever and (z) if
two or more Bid Loan Banks submit offers for any Interest Period at identical
pricing and such Borrower accepts any of such offers but does not wish to borrow
the total amount offered by such Bid Loan Banks with such identical pricing,
such Borrower shall accept offers from all of such Bid Loan Banks in amounts
allocated among them pro rata according to the amounts offered by such Bid Loan
Banks (or as nearly pro rata as shall be practicable, after giving effect to the
requirement that Bid Loans made by a Bid Loan Bank on a Borrowing Date for each
relevant Interest Period shall be in a principal amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, it being agreed that to the
extent that it is not possible to make allocations in accordance with the
provisions of this clause (z) such allocations shall be made in accordance with
the instructions of such Borrower, it being understood that in no event shall
any Bank be obligated to make any Bid Loan in a principal amount less than
$5,000,000).

(v)         If such Borrower notifies the Administrative Agent that a Bid Loan
Request is cancelled pursuant to clause (iv)(A) of this subsection 2.2(b), the
Administrative Agent shall give prompt telephone notice thereof to the Bid Loan
Banks, and the Bid Loans requested thereby shall not be made.

(vi)        (A)  If such Borrower accepts pursuant to clause (iv)(B) of this
subsection 2.2(b) one or more of the offers made by any Bid Loan Bank or Bid
Loan Banks pursuant to a Bid Loan Request, the Administrative Agent shall
promptly notify by telephone each Bid Loan Bank which has made such an offer of
the aggregate amount of such Bid Loans to be made on such Borrowing Date for
each Interest Period and of the acceptance or rejection of any offers to make
such Bid Loans made by such Bid Loan Bank.  Each Bid Loan Bank which is to make
a Bid Loan pursuant to a Bid Loan Request shall, before 12:00 Noon (New York
City time) on the Borrowing Date specified in the Bid Loan Request applicable
thereto, make available to the Administrative Agent at its office set forth in
subsection 10.2 the amount of Bid Loans to be made by such Bid Loan Bank, in
immediately available funds.  The Administrative Agent will make such funds
available to such Borrower as soon as practicable on such date at the
Administrative Agent’s aforesaid address.

(B)  If such Borrower and any Bank agree to the terms of a Negotiated Rate Loan
to be made on a Borrowing Date pursuant to a Negotiated Rate Loan Request, such
Borrower and such Bank shall promptly notify by telephone the Administrative
Agent of the aggregate amount of Negotiated Rate Loans to be made on such
Borrowing Date and the respective Interest Periods therefor.  Each Bank which is
to make a Negotiated Rate Loan shall, at such time, on such Borrowing Date and
at such location as shall be mutually agreed upon between such Borrower and such
Bank, make available to such Borrower the amount of Negotiated Rate Loans to be
made by such Bank, in immediately available funds.

(C)  As soon as practicable after each Borrowing Date for Bid Loans and
Negotiated Rate Loans, the Administrative Agent shall notify each Bank of the
aggregate amount of Bid Loans or Negotiated Rate Loans advanced pursuant to a
Bid Loan Request or Negotiated Rate Loan Request on such Borrowing Date and the
respective Interest Periods therefor.

(c)  Within the limits and on the conditions set forth in this subsection 2.2,
the Company and the Capital Corporation may from time to time borrow under this
subsection 2.2, repay pursuant to paragraph (d) below, and reborrow under this
subsection 2.2.





 



28

 

(d)  The Company or the Capital Corporation, as applicable, shall repay to the
Administrative Agent for the account of each Bid Loan Bank (or the Loan Assignee
in respect thereof, as the case may be) which has made a Bid Loan to such
Borrower on the last day of the Interest Period for each Bid Loan (such Interest
Period being that specified by such Borrower for repayment of such Bid Loan in
the related Bid Loan Request) the then unpaid principal amount of such Bid
Loan.  Each Borrower shall repay to each Bank which has made a Negotiated Rate
Loan to such Borrower (or the Loan Assignee in respect thereof, as the case may
be) the principal thereof as agreed by such Borrower and such
Bank.  Notwithstanding anything herein to the contrary, each Borrower’s
obligation to repay its Bid Loans and Negotiated Rate Loans is a several
obligation.

(e)  Each Borrower shall pay interest on the unpaid principal amount of each Bid
Loan and each Negotiated Rate Loan borrowed by such Borrower from the applicable
Borrowing Date to the stated maturity date thereof, in the case of a Bid Loan,
at the rate of interest determined pursuant to paragraph (b) of this subsection
2.2, and, in the case of a Negotiated Rate Loan, as agreed by such Borrower and
the relevant Bank (calculated on the basis of a 360 day year for actual days
elapsed), payable on the interest payment date or dates (i) specified by such
Borrower for such Bid Loan in the related Bid Loan Request and (ii) mutually
agreed upon between such Borrower and such Bank in the case of Negotiated Rate
Loans, provided that as to any Bid Loan in respect of which the stated maturity
date is more than three months after such Borrowing Date, interest shall also be
paid on the day which occurs three months after such Borrowing Date.  If all or
a portion of the principal amount of any Bid Loan shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
principal amount shall, without limiting any rights of any Bank under this
Agreement, bear interest from the date on which such payment was due at a rate
per annum which is 1% above the rate which would otherwise be applicable to such
Bid Loan until the scheduled maturity date with respect thereto and for each day
thereafter at a rate per annum which is 1% above the ABR until paid in full (as
well after as before judgment).  If all or any portion of the principal amount
of any Negotiated Rate Loan shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue principal amount shall,
without limiting any rights of any Bank under this Agreement, bear interest from
the date on which such payment was due at a rate per annum as shall be mutually
agreed upon between the relevant Borrower and the relevant
Bank.  Notwithstanding anything herein to the contrary, each Borrower’s
obligation to pay the interest accrued on its Bid Loans and Negotiated Rate
Loans is a several obligation.

(f)   After the first Bid Loan Request has been given hereunder, no Bid Loan
Request or Negotiated Rate Loan Request shall be given until at least one
Business Day, in the case of an Absolute Rate Bid Loan Request, or one Working
Day, in the case of an Index Rate Bid Loan Request, after the earliest to occur
of (i) the Borrowing Dates with respect to all prior Bid Loan Requests made
pursuant to subsection 2.2(b)(i), (ii) the date on which all Bid Loan Banks have
failed to submit Bid Loan Offers with respect to any Bid Loan Requests within
the time specified in subsection 2.2(b)(ii) or (iii), as the case may be, and
(iii) the date on which the relevant Borrower has cancelled all prior Bid Loan
Requests pursuant to subsection 2.2(b)(iv).

2.3  Loan Accounts.  Each Bank, with respect to its Committed Rate Loans, Bid
Loans and Negotiated Rate Loans, and the Administrative Agent, with respect to
all Committed Rate Loans, Negotiated Rate Loans and Bid Loans, shall open and
maintain in the name of each Borrower loan accounts (as to each Bank, its “Loan
Account” applicable to such Borrower) on its books and records setting forth the
amounts of principal, interest and other sums paid and payable by such Borrower
from time to time hereunder in respect of such Loans, and the obligation of such
Borrower to pay or repay, as the case may be, such amounts to such Bank shall be
evidenced by such Bank’s Loan Account.  In case of any dispute, action or
proceeding relating to any Committed Rate Loan, Bid Loan or Negotiated Rate
Loan, the entries in such records shall constitute prima facie evidence of the
accuracy of the information





 



29

 

set forth therein.  In case of discrepancy between the entries in the
Administrative Agent’s books and records and any Bank’s, the entries in the
Administrative Agent’s books and records shall constitute prima facie evidence
of the accuracy of the information set forth therein.

2.4  Fees.  (a)  The Company and the Capital Corporation jointly and severally
agree to pay to the Administrative Agent for the account of each Bank a
commitment fee from and including the Closing Date to but excluding the date on
which the Commitment of such Bank terminates hereunder, computed at a per annum
rate equal to the Commitment Fee Rate on the average daily amount of the
Available Commitment of such Bank in effect during the period for which payment
is made, payable quarterly in arrears on the first Business Day of each January,
April, July and October of each year and on the Termination Date or such earlier
date on which the Commitments shall terminate as provided herein, commencing in
July, 2020.  For purposes of calculating the commitment fee, any Bid Loans and
Negotiated Rate Loans shall be deemed not to be outstanding.

(b)  The Company and the Capital Corporation jointly and severally agree to pay
to the Administrative Agent for its own account any fees with respect to this
Agreement set forth in the letter agreement dated February 24, 2020 from
JPMorgan Chase Bank, N.A. to the Borrowers.

(c)  The Company and the Capital Corporation jointly and severally agree to pay
to the Administrative Agent for its own account all other fees payable to the
Administrative Agent as the Borrowers and the Administrative Agent shall
mutually agree from time to time.

(d)  If a Borrower elects the Term Out Option for any Banks on any Termination
Date, such Borrower agrees to pay on such Termination Date a fee for the account
of each such Bank equal to 0.75% of the amount of the Loans of each such Bank
outstanding as of the applicable Termination Date.

2.5  Termination or Reduction of Commitments; Cancellation of Capital
Corporation or JD Luxembourg as Borrower.  (a)  The Borrowers, acting jointly,
shall have the right, upon not less than five Business Days’ notice to the
Administrative Agent, to terminate the Commitments or, from time to time, reduce
the amount of the Commitments, provided that (i) any such reduction shall be
accompanied by prepayment of Committed Rate Loans hereunder, together with
accrued interest on the amount so prepaid to the date of such prepayment, to the
extent, if any, that the Dollar Equivalent of the aggregate outstanding
principal amount of all Loans exceeds the amount of the Commitments as then
reduced and (ii) any such termination of the Commitments shall be accompanied by
prepayment in full of the Loans then outstanding hereunder in accordance with
subsection 2.6 together with accrued fees and interest thereon and any
termination of a Bank’s Commitment pursuant to subsection 2.13, 2.16 or 2.17
shall, with respect to each affected Loan, on the last day of the applicable
Interest Period therefor or, if earlier, on such earlier date as shall be
notified by the Borrowers, be accompanied by prepayment in full of such Loan,
together with, in each case, accrued interest thereon to the date of such
prepayment, the payment of any unpaid commitment fee then accrued hereunder, and
the payment of any amounts then payable pursuant to subsections 2.13, 2.14, 2.15
and 2.17.  Upon receipt of such notice from the Borrowers the Administrative
Agent shall promptly notify each Bank thereof.  Any reduction of the Commitments
pursuant to this subsection 2.5 shall be in an amount not less than $25,000,000,
and shall be an amount which is a whole multiple of $5,000,000, and shall reduce
permanently the amount of the Commitments then in effect.

(b)  The Company may cancel the ability of the Capital Corporation to borrow
hereunder upon not less than five Business Days’ notice to the Administrative
Agent.  Upon receipt of such notice from the Company, the Administrative Agent
shall promptly notify each Bank thereof.  On the first day following receipt of
such notice, on which all Loans to the Capital Corporation and all interest
thereon shall have been paid in full, and notwithstanding any other provision of
this Agreement, (i) the Capital





 



30

 

Corporation shall cease to be a party hereto or to have any right or obligation
hereunder, (ii) rights and obligations expressed herein to be, in effect, of the
Company, the Capital Corporation or JD Luxembourg, each of them or of any of
them together with the Capital Corporation, but not any such rights and
obligations expressed herein to be of the Capital Corporation only, shall be
deemed to be rights and obligations of the Company only and (iii) the Banks
shall cease to have any right or obligation hereunder which depends or is
contingent upon any action, condition or performance, or the absence thereof,
whether past or present, of the Capital Corporation other than any action,
condition or performance, or the absence thereof, of the Capital Corporation in
its capacity as a Subsidiary, Significant Subsidiary or Restricted Subsidiary
hereunder; provided,  however, that the obligation of the Capital Corporation to
make any payment pursuant to subsection 2.13, 2.14, 2.15 or 2.17 which arises
prior to the cancellation of the ability of the Capital Corporation to borrow
hereunder shall survive the cancellation of the ability of the Capital
Corporation to borrow hereunder; provided further that any cancellation of the
ability of the Capital Corporation to borrow hereunder shall be accompanied by
the cancellation of the ability of JD Luxembourg to borrow hereunder pursuant to
clause (c) below.

(c)  The Company may cancel the ability of JD Luxembourg to borrow hereunder
upon not less than five Business Days’ notice to the Administrative Agent.  Upon
receipt of such notice from the Company, the Administrative Agent shall promptly
notify each Bank thereof.  On the first day following receipt of such notice, on
which all Loans to JD Luxembourg and all interest thereon shall have been paid
in full, and notwithstanding any other provision of this Agreement, (i) JD
Luxembourg shall cease to be a party hereto or to have any right or obligation
hereunder, (ii) rights and obligations expressed herein to be, in effect, of
each of the Company, the Capital Corporation or JD Luxembourg, each of them or
any of them together with JD Luxembourg, but not any such rights and obligations
expressed herein to be of JD Luxembourg only, shall be deemed to be rights and
obligations of the Company and the Capital Corporation, as applicable, only and
(iii) the Banks shall cease to have any right or obligation hereunder which
depends or is contingent upon any action, condition or performance, or the
absence thereof, whether past or present, of JD Luxembourg other than any
action, condition or performance, or the absence thereof, of JD Luxembourg in
its capacity as a Subsidiary, Significant Subsidiary or Restricted Subsidiary
hereunder; provided,  however, that the obligation of JD Luxembourg to make any
payment pursuant to subsection 2.13, 2.14, 2.15 or 2.17 which arises prior to
the cancellation of the ability of JD Luxembourg to borrow hereunder shall
survive the cancellation of the ability of JD Luxembourg to borrow hereunder.

2.6  Prepayments.  (a)  Each Borrower may at any time and from time to time
prepay its Committed Rate Loans in whole or in part, without premium or penalty,
but subject to the provisions of subsection 2.14, upon at least three Working
Days’ irrevocable notice (by 11:00 A.M. Local Time), in the case of Eurocurrency
Loans, or same day irrevocable notice in the case of ABR Loans, in each case to
the Administrative Agent, specifying the date and amount of prepayment and
whether the prepayment is of its Eurocurrency Loans, ABR Loans, or a combination
thereof, and if of a combination thereof, the amount of prepayment allocable to
each.  Upon receipt of such notice the Administrative Agent shall promptly
notify each Bank thereof.  If such notice is given, the Borrower delivering such
notice shall make such prepayment, and the payment of the amount specified in
such notice shall be due and payable, on the date specified therein, together
with accrued interest to such date on the amount prepaid and any amounts payable
pursuant to subsections 2.14 and 2.15.  Except as provided in the immediately
following sentence, partial prepayments shall be in an aggregate principal
amount of $5,000,000, or a whole multiple thereof (or comparable amounts
reasonably determined by the Administrative Agent in the case of Foreign
Currency Loans); provided, however, that after giving effect thereto, the
aggregate principal amount of all Committed Rate Loans made on the same
Borrowing Date shall not be less than $25,000,000 (or comparable amounts
reasonably determined by the Administrative Agent in the case of Foreign
Currency Loans).  Anything contained in this subsection 2.6 to the contrary
notwithstanding, partial prepayments of a Cancelled Bank’s Loans in connection
with the termination under subsection





 



31

 

2.13(a), (b) or (c), 2.16(c) or 2.17(b), or upon a Defaulting Bank becoming a
Cancelled Bank, of such Cancelled Bank’s Commitment (in whole or in part) shall
be in an amount equal to the principal amount of the Loans of such Bank being
prepaid, notwithstanding the amount thereof, and shall be permitted
notwithstanding the provisions of the foregoing proviso.  The Company and the
Capital Corporation may prepay Negotiated Rate Loans or Bid Loans on such terms
as shall be mutually agreed upon between the relevant Borrower and the relevant
Bank.

(b)  If, on any Calculation Date, the aggregate principal amount of Loans
outstanding on such date exceed the Total Commitments, on such date, the
Borrowers shall, without notice or demand, within five Business Days (i) repay
Loans in an aggregate principal amount such that, after giving effect thereto,
the aggregate principal amount of Loans outstanding shall be equal to or less
than the Total Commitments and (ii) pay interest and fees accrued to the date of
such payment, prepayment or reduction on the principal so prepaid or reduced and
any amounts payable under subsection 2.14 in connection therewith.

2.7  Minimum Amount of Certain Loans.  All borrowings, conversions,
continuations, payments and, except as set forth in the penultimate sentence of
subsection 2.6, prepayments in respect of Committed Rate Loans shall be in such
amounts and be made pursuant to such elections that, after giving effect
thereto, (a) the aggregate principal amount of Committed Rate Loans made on any
Borrowing Date shall not be less than $25,000,000 or a whole multiple of
$5,000,000 in excess thereof (or comparable amounts reasonably determined by the
Administrative Agent in the case of Foreign Currency Loans) and (b) the
aggregate principal amount of Committed Rate Loans of any Type with the same
Interest Period shall not be less than $10,000,000 or a whole multiple of
$1,000,000 in excess thereof (or comparable amounts reasonably determined by the
Administrative Agent in the case of Foreign Currency Loans).

2.8  Committed Rate Loan Interest Rate and Payment Dates.  (a)  The Eurocurrency
Loans shall bear interest for the period from the date thereof until the stated
maturity thereof on the unpaid principal amount thereof at a rate per annum
equal to the Eurocurrency Rate determined for the Interest Period therefor plus
the Applicable Margin.

(b)  The ABR Loans shall bear interest for each day during the period from the
date thereof until the payment in full thereof on the unpaid principal amount
thereof at a fluctuating rate per annum equal to the ABR for such day.

(c)  If all or a portion of the principal amount of any of the Committed Rate
Loans shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise) such overdue principal amount of such Committed Rate
Loan (i) shall bear interest at a rate per annum which is 1% above the rate
which would otherwise be applicable pursuant to subsection 2.8(a) or (b) as the
case may be, from the date when such principal amount is due until the date on
which such amount is paid in full and (ii) shall, if such Committed Rate Loan is
a Eurocurrency Loan denominated in Dollars, be converted to an ABR Loan at the
end of the Interest Period applicable thereto.

(d)  Interest shall be payable in arrears on each Interest Payment Date.

2.9  Conversion and Continuation Options.  (a)  The relevant Borrower may elect
from time to time to convert Committed Rate Loans denominated in Dollars of one
Type into Committed Rate Loans denominated in Dollars of another Type by giving
to the Administrative Agent irrevocable notice of such conversion by the
earliest time that they would have been required to give notice under subsection
2.1(c) if they had been borrowing Committed Rate Loans of each such Type on the
conversion date specified in such notice, provided that any such conversion of
Eurocurrency Loans may only be made on the last day of an Interest Period with
respect thereto.  Any such notice of conversion to Eurocurrency





 



32

 

Loans shall specify the length of the initial Interest Period or Interest
Periods therefor.  Upon receipt of any such notice the Administrative Agent
shall promptly notify each Bank thereof.  All or any part of outstanding
Eurocurrency Loans and ABR Loans denominated in Dollars may be converted as
provided herein, provided that no Loan may be converted into a Eurocurrency Loan
after the date that is one month prior to (i) in the case of a Loan made by an
Objecting Bank, such Objecting Bank’s Commitment Expiration Date, and (ii) in
the case of all Loans, the Termination Date.

(b)  Any Eurocurrency Loans may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the relevant Borrower
giving notice to the Administrative Agent or the Foreign Currency Agent, as the
case may be, such notice to be given by the time it would have been required to
give notice under subsection 2.1(c) if it had been borrowing Eurocurrency Loans
on the last day of the then expiring Interest Period therefor, of the length of
the next Interest Period to be applicable to such Loans, provided that no
Eurocurrency Loan denominated in Dollars may be continued as such after the date
that is one month prior to (i) in the case of a Loan made by an Objecting Bank,
such Objecting Bank’s Commitment Expiration Date, and (ii) in the case of all
Loans, the Termination Date.  Upon receipt of any such notice, the
Administrative Agent or the Foreign Currency Agent, as the case may be, shall
promptly notify each Bank thereof.

2.10      Computation of Interest and Fees.  (a)  Commitment fees and interest
in respect of ABR Loans based upon clause (a) of the definition of ABR shall be
calculated on the basis of a 365- (or 366- as the case may be) day year for the
actual days elapsed (including the first day and excluding the last
day).  Interest in respect of Eurocurrency Loans, Bid Loans and ABR Loans based
upon clause (b) or (c) of the definition of ABR shall be calculated on the basis
of a 360-day year for the actual days elapsed (including the first day and
excluding the last day), provided, that interest in respect of Foreign Currency
Loans denominated in Pounds Sterling, Australian Dollars, Canadian Dollars or
New Zealand Dollars shall be calculated on the basis of a 365- (or 366- as the
case may be) day year for actual days elapsed. The Administrative Agent shall
promptly notify the Borrowers and the Banks of each determination of a
Eurocurrency Rate.  Any change in the interest rate on a Committed Rate Loan
resulting from a change in the ABR shall become effective as of the opening of
business on the day on which such change in the ABR shall become effective.  The
Administrative Agent or the Foreign Currency Agent, as applicable, shall
promptly notify the Borrowers and the Banks of the effective date and the amount
of each such change.

(b)  Each determination of an interest rate by the Administrative Agent or the
Foreign Currency Agent, as applicable, pursuant to any provision of this
Agreement shall be conclusive and binding on the Borrowers and the Banks in the
absence of manifest error.

2.11      Inability to Determine Interest Rate.  (a)  In the event that the
Administrative Agent or the Foreign Currency Agent, as applicable, shall have
determined (which determination shall be conclusive and binding upon the
Borrowers) that (i) subject to clause (c) below, by reason of circumstances
affecting the interbank market for the applicable Currency generally, adequate
and reasonable means do not exist for ascertaining the Screen Rate for such
Currency for any requested Interest Period with respect to Committed Rate Loans
that a Borrower has requested be made as, continued as or converted into
Eurocurrency Loans or (ii) that deposits in the applicable Currency are not
generally available, or cannot be obtained by the Banks, in the applicable
market (any Foreign Currency affected by the circumstances described in clause
(i) or (ii) is referred to as an “Affected Foreign Currency”), the
Administrative Agent or the Foreign Currency Agent, as applicable, shall
promptly give notice of such determination to such Borrower and the Banks prior
to the first day of the requested Interest Period for such Eurocurrency
Loans.  If such notice is given, such Borrower may (A) in accordance with the
provisions of subsection 2.1 or 2.9, as the case may be (including any
requirements for notification), request that the affected Loans denominated in
Dollars be made as, continued as or





 



33

 

converted into, as the case may be, ABR Loans, (B) request that any outstanding
Foreign Currency Loans in an Affected Foreign Currency be converted, on the last
day of the then-current Interest Period, to Dollar Loans at the applicable
Exchange Rate or (C) in the case of Loans requested to be made on the first day
of such Interest Period, withdraw the notice given under subsection 2.1 or 2.9,
as the case may be, by giving telephonic notice to the Administrative Agent or
the Foreign Currency Agent, as applicable, no later than 10:00 A.M. (Local Time)
one Business Day prior to the applicable Borrowing Date, confirmed in writing no
later than one Business Day after such telephonic notice is given; provided that
if the Administrative Agent or the Foreign Currency Agent, as applicable, does
not receive any notice permitted from the relevant Borrower hereunder, such
Borrower shall be deemed to have requested that the affected Loans be made as,
continued as or converted into, as the case may be, ABR Loans or, in the case of
Foreign Currency Loans, shall be deemed to have requested that the affected
Loans be made as, continued as or converted into, as the case may be, Dollar
Loans which are (1) ABR Loans (in the case of clause (i) above) or (2)
Eurocurrency Loans (in the case of clause (ii) above).  Until the notice given
pursuant to the first sentence of this paragraph has been withdrawn by the
Administrative Agent or the Foreign Currency Agent, as applicable, no further
Eurocurrency Loans denominated in Dollars (in the case of clause (i) above) or
in an Affected Foreign Currency shall be made or continued as such, nor shall
the Borrower have the right to convert ABR Loans to Eurocurrency Loans.

(b)  In the event that the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrowers) that by reason
of circumstances affecting the interbank market, adequate and reasonable means
do not exist for ascertaining the LIBOR Screen Rate for any Interest Period with
respect to a proposed Bid Loan to be made pursuant to an Index Rate Bid Loan
Request; provided that no Benchmark Transition Event shall have occurred at such
time, the Administrative Agent shall forthwith give notice of such determination
to the relevant Borrower and the Bid Loan Banks at least two Business Days prior
to the proposed Borrowing Date, and such Bid Loans shall not be made on such
Borrowing Date.  Until any such notice has been withdrawn by the Administrative
Agent, no further Index Rate Bid Loan Requests shall be submitted by any
Borrower.

(c)  Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, with respect to any Currency, the Administrative Agent
and the Borrowers may amend this Agreement to replace the LIBOR Screen Rate for
Loans denominated in such Currency with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Banks and the Borrowers, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Banks comprising the Majority Banks; provided
that, with respect to any such proposed amendment containing any SOFR-Based
Rate, the Banks shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein.  Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Banks comprising the
Majority Banks have delivered to the Administrative Agent written notice that
such Majority Banks accept such amendment. No replacement of the LIBOR Screen
Rate for Loans denominated in any applicable Currency with a Benchmark
Replacement will occur prior to the applicable Benchmark Transition Start Date
in respect of such Currency.

(e)  In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right, in consultation with the Borrowers, to
make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.





 



34

 

(f)  The Administrative Agent will promptly notify the Borrowers and the Banks
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and (iv)
the commencement or conclusion of any Benchmark Unavailability Period.  Any
determination, decision or election that may be made by the Administrative
Agent, the Borrowers or Banks pursuant to this subsection 2.11, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this subsection 2.11.

(g)  Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, no further Eurocurrency Loans denominated in the affected
Currency shall be made or continued as such (it being understood that in
accordance with the provisions of subsection 2.1 or 2.9, as the case may be
(including any requirements for notification), the applicable Borrower may (A)
request that the affected Loans denominated in Dollars be made as, continued as
or converted into, as the case may be, ABR Loans or (B) request that any
outstanding Foreign Currency Loans in an affected currency be converted, on the
last day of the then-current Interest Period, to Dollar Loans at the applicable
Exchange Rate), nor (if the LIBOR Screen Rate for Dollars is affected) shall any
Borrower have the right to convert ABR Loans to Eurocurrency Loans.

2.12      Pro Rata Treatment and Payments.  (a)  All payments (including
prepayments) to be made by the Borrowers on account of principal, interest and
fees shall be made without defense, set-off or counterclaim and shall be made,
in the case of fees and principal of, and interest on, Loans (other than
Negotiated Rate Loans) at the Administrative Agent’s office specified in
subsection 10.2, in each case in the relevant Currency in which the Loan was
made and in immediately available funds not later than 11:00 A.M. (Local Time)
on the date due.  The Administrative Agent shall distribute such payments to the
Banks entitled thereto on the day of receipt in like funds as received, provided
that the Administrative Agent shall have received such payments not later than
11:00 A.M. (Local Time).  If the Administrative Agent shall distribute such
payments to the Banks entitled thereto on a date after the date on which such
payments were received prior to 11:00 A.M. (Local Time), the Administrative
Agent shall pay to each such Bank on demand an amount equal to the product of
(i) the daily average applicable Overnight Rate, times (ii) the amount of such
Bank’s share of such payment, times (iii) a fraction, the numerator of which is
the number of days that elapse from and including such date of receipt of
payment by the Administrative Agent to but excluding the date on which such
Bank’s share of such payment shall have become immediately available to such
Bank and the denominator of which is 360.  All payments (including prepayments)
to be made by the Borrowers on account of principal, interest and fees relating
to Negotiated Rate Loans shall be made to the Bank with respect thereto on such
terms, at such address and at such time as shall be mutually agreed upon between
the relevant Borrower and the relevant Bank in lawful money of the United States
of America on the date due.

(b)  (i)  Each borrowing by a Borrower of Committed Rate Loans and each payment
of principal in respect of Committed Rate Loans (subject to the provisions of
subsection 2.20(e)) shall be made in accordance with the following requirements:

(A)  All borrowings of Committed Rate Loans and all principal payments in
respect of such Loans, shall be made pro rata according to the respective
Commitments of the Banks.

(B)  As provided in clause (b)(ii) below, if any principal payment is made in
respect of any Loans (other than Negotiated Rate Loans) on any day on which
principal amounts are due and owing in respect of any Loans (other than
Negotiated Rate Loans), such principal payment





 



35

 

shall be applied to the Banks pro rata according to the respective amounts of
principal due and owing to the Banks under this Agreement.

(ii)         Except as provided in subsections 2.13, 2.16 and 2.17, each
reduction of the Commitments shall be made pro rata among the Banks according to
their respective Commitment Percentages.  Each payment by the Borrowers under
this Agreement or of any Loan (other than Negotiated Rate Loans) shall be
applied, first, to any fees then due and owing pursuant to subsection 2.4,
second, to interest then due and owing in respect of the Loans (other than
Negotiated Rate Loans) and third, to principal then due and owing hereunder
(other than principal due and owing under Negotiated Rate Loans) and under the
Loans (other than Negotiated Rate Loans).  Each payment made by the Company or
the Capital Corporation under this Agreement relating to a Negotiated Rate Loan
to the Bank with respect thereto shall be applied, first, to interest then due
and owing in respect of such Negotiated Rate Loan and second, to principal then
due and owing hereunder with respect to such Negotiated Rate Loan and under such
Negotiated Rate Loan.  Each payment (other than voluntary prepayments made when
no principal payments are due and owing hereunder) by a Borrower on account of
principal of and interest on the Loans (other than Negotiated Rate Loans) shall
be made for the account of each Bank pro rata according to the respective
amounts of principal and interest due and owing to such Bank under this
Agreement.  Subject to the requirements of clause (i) of this paragraph (b),
each payment by a Borrower on account of principal of the Loans (other than
Negotiated Rate Loans) shall be applied, first, to such of its Committed Rate
Loan borrowings as such Borrower may designate and, second, after all Committed
Rate Loans shall have been paid in full, to all of its Absolute Rate Bid Loans
or Index Rate Bid Loans made on the same Borrowing Date with the same Interest
Period as such Borrower may designate, pro rata according to the respective
amounts outstanding; provided,  however, that prepayments made pursuant to
subsection 2.13(a), (b) or (c), 2.16(c) or 2.17(b) shall be applied in
accordance with such subsection.

(c)  If any payment hereunder (other than payments on the Eurocurrency Loans and
Index Rate Bid Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day.  If any
payment on a Eurocurrency Loan or Index Rate Bid Loan becomes due and payable on
a day other than a Working Day, the maturity thereof shall be extended to the
next succeeding Working Day unless the result of such extension would be to
extend such payment into another calendar month in which event such payment
shall be made on the immediately preceding Working Day.  With respect to any
extension of the payment of principal pursuant to this subsection 2.12(c),
interest thereon shall be payable at the then applicable rate during such
extension.

(d)  Unless the Administrative Agent shall have been notified in writing by any
Bank prior to the date of the Committed Rate Loan, Committed Rate Loans, Bid
Loan or Bid Loans to be made by such Bank (which notice shall be effective upon
receipt) that such Bank will not make its pro rata share of the amount of the
requested borrowing on such date available to the Administrative Agent, the
Administrative Agent may assume that such Bank has made such amount available to
it on such date and the Administrative Agent may, in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount.  If
a Bank shall make such amount available to the Administrative Agent on a date
after such Borrowing Date, such Bank shall pay to the Administrative Agent on
demand an amount equal to the product of (i) the daily average applicable
Overnight Rate, times (ii) the amount of such Bank’s pro rata share of such
borrowing, times (iii) a fraction, the numerator of which is the number of days
that elapse from and including such Borrowing Date to but excluding the date on
which such Bank’s pro rata share of such borrowing shall have become immediately
available to the Administrative Agent and the denominator of which is 360.  A
certificate of the Administrative Agent submitted to any Bank with respect to
any amounts owing under this subsection 2.12(d) shall be conclusive, absent
manifest error.  If such Bank’s pro rata share is not in fact made available to
the Administrative Agent by such Bank within three Business Days of such
Borrowing Date, the Administrative Agent shall be entitled to recover such
amount, on demand, from the relevant Borrower with interest thereon at the rate
equal to the





 



36

 

product of (i) during the period from and including such Borrowing Date to the
Business Day next following the date of such demand, the daily average
applicable Overnight Rate, times a fraction, the numerator of which is the
number of days that elapse from and including such Borrowing Date to but
excluding the Business Day next following the date of such demand and the
denominator of which is 360 and (ii) thereafter, the interest rate or rates
applicable to the Loan or Loans funded by the Administrative Agent on behalf of
such Bank on such Borrowing Date, times a fraction, the numerator of which is
the number of days which elapse from and including the Business Day next
following the date of such demand to but excluding the date such amount is
recovered by the Administrative Agent from such Borrower and the denominator of
which is 360.  In the event any Bank’s pro rata share of a borrowing is not made
available to the Administrative Agent in accordance with this paragraph within
three Business Days of the applicable Borrowing Date (i) such Bank shall, during
the period from such Borrowing Date to the date such Bank makes its pro rata
share of the applicable borrowing available, not accrue and shall not be
entitled to receive any commitment fee under subsection 2.4 and (ii) each
Borrower may exercise or pursue any other rights, remedies, powers and
privileges against such Bank as are provided by law or by contract.

2.13      Requirements of Law.  (a)  If any Bank shall determine that by reason
of (i) the introduction after the date hereof of any applicable law, regulation
or guideline or any change after the date hereof in any applicable law,
regulation or guideline (including the phasing-in of a provision of any
applicable law, regulation or guideline) or in the interpretation thereof by any
governmental or other regulatory authority charged with the administration
thereof or any court of competent jurisdiction and/or (ii) compliance by such
Bank with any requirement adopted after the date hereof or directive adopted
after the date hereof from any central bank or other fiscal, monetary or other
regulatory authority (whether or not having the force of law), there shall be
any increase in the cost of such Bank of maintaining or giving effect to its
obligations with respect to Committed Rate Loans under this Agreement or
maintaining its Commitment with respect to Committed Rate Loans or making or
maintaining any Eurocurrency Loans or any reduction in any amount receivable by
such Bank in respect of Eurocurrency Loans under this Agreement, notwithstanding
the reasonable efforts (such reasonable efforts not to result in the incurrence
of additional costs or expenses) of such Bank to mitigate such increase or
reduction (excluding for purposes of this subsection 2.13 any such increased
costs resulting from (x) Indemnified Taxes (as to which subsection 2.17 shall
govern), (y) changes in the basis of taxation of overall net income or overall
gross income by the United States or by the foreign jurisdiction or state under
the laws of which such Bank is organized or has its applicable lending office or
any political subdivision thereof and (z) FATCA), then the relevant Borrower
shall from time to time on receipt (whenever occurring) of a certificate from
such Bank (which shall be executed by an officer thereof and a copy of which
shall be delivered to the Administrative Agent) pay to such Bank such amounts as
are stated therein to be required to indemnify such Bank against such increased
costs or reduction; provided, however, that if such Borrower becomes obligated
to pay any Bank any additional amount pursuant to this subsection 2.13(a), such
Borrower shall have the right, so long as no Event of Default has occurred and
is then continuing, upon giving notice to the Administrative Agent and such Bank
in accordance with subsection 2.6, to prepay in full the Loans of such Bank,
together with accrued interest thereon, any amounts payable to such Bank
pursuant to subsections 2.13, 2.14, 2.15 and 2.17 and any accrued and unpaid
commitment fee or other amount payable to such Bank hereunder and/or, upon
giving not less than three Business Days’ notice to any such Bank and the
Administrative Agent, to cancel the whole or part of the Commitment of any such
Bank; provided, further, that such Borrower shall not be obligated to pay any
Bank any additional amount pursuant to this subsection 2.13(a) (A) which
constitutes a present or future income, stamp or other tax, levy, impost, duty,
charge, fee, deduction or withholding referred to in subsection 2.17(a) or (B)
as a result of any law, rule, guideline, regulation, request or directive
regarding capital adequacy or liquidity referred to in subsection 2.13(b).  A
certificate of such Bank as to the amount of such increased costs or reduction
shall set forth in reasonable detail the computation of such increased costs or
reduction, and shall be binding and conclusive in the absence of





 



37

 

manifest error.  A Bank which demands indemnification hereunder as a result of
an increased cost or reduction referred to herein shall deliver the certificate
referred to above to the relevant Borrower demanding indemnification no later
than the later of (y) the thirtieth day immediately following each payment or
realization by such Bank of such increased cost or reduction (and such
certificate shall certify that the amounts set forth therein were paid or
realized within such thirty-day period) and (z) the thirtieth day immediately
following such Bank’s knowledge of the incurrence or realization by such Bank of
such increased cost or reduction (and such certificate shall so certify).

(b)  In the event that any Bank shall have determined that the adoption after
the date hereof of any law, rule, guideline or regulation regarding capital
adequacy or liquidity, or any change after the date hereof in any existing or
future law, rule, guideline or regulation regarding capital adequacy or
liquidity (excluding, however, the phasing-in of any existing law, rule,
regulation or guideline regarding capital adequacy or liquidity) or in the
interpretation or application thereof or compliance by such Bank or any
corporation controlling such Bank with any request or directive made or adopted
after the date hereof regarding capital adequacy or liquidity (whether or not
having the force of law) from any central bank or Governmental Authority, does
or shall have the effect of reducing the rate of return on such Bank’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Bank or such corporation could have achieved but for such
adoption, change or compliance (taking into consideration such Bank’s or such
corporation’s policies with respect to capital adequacy or liquidity) by an
amount deemed by such Bank to be material, then from time to time, within 30
days after receipt (whenever occurring) of a certificate from such Bank (which
shall be executed by an officer thereof and a copy of which shall be delivered
to the Administrative Agent), the Company and the Capital Corporation jointly
and severally agree to pay to such Bank such additional amounts as are stated
therein to be required to compensate it for such reduction; provided,  however,
that if such Borrower becomes obligated to pay any Bank any additional amount
pursuant to this subsection 2.13(b), such Borrower shall have the right, so long
as no Event of Default has occurred and is then continuing, upon giving notice
to the Administrative Agent and such Bank in accordance with subsection 2.6, to
prepay in full the Loans of such Bank, together with accrued interest thereon,
any amounts payable pursuant to subsections 2.13, 2.14, 2.15 and 2.17 and any
accrued and unpaid commitment fee or other amounts payable to it hereunder
and/or, upon giving not less than three Business Days’ notice to any such Bank
and the Administrative Agent, to cancel the whole or part of the Commitment of
any such Bank (but only if after giving effect to such cancellation and
prepayment the aggregate principal amount of outstanding Loans does not exceed
the Total Commitments).  A certificate of such Bank as to the amount of such
reduction shall set forth in reasonable detail the computation of such
reduction, and shall be binding and conclusive in the absence of manifest
error.  A Bank which demands indemnification hereunder as a result of a
reduction referred to herein shall deliver the certificate referred to above to
the relevant Borrower demanding indemnification no later than the later of (i)
the thirtieth day immediately following each realization by such Bank of such
reduction (and such certificate shall certify that the amounts set forth therein
were realized within such thirty-day period) and (ii) the thirtieth day
immediately following such Bank’s knowledge of the realization by such Bank of
such reduction (and such certificate shall so certify).

(c)  Each Borrower shall pay to each Bank that delivers a certificate to such
Borrower in accordance with this subsection (c) such amounts as shall be
necessary to reimburse such Bank for the costs (determined in accordance with
the immediately following sentence), if any, incurred by such Bank, as a result
of the application to such Bank during any period on which there are outstanding
Eurocurrency Loans advanced by such Bank to such Borrower of basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto dealing
with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D of such Board)
maintained by a member bank of such System (any such reserves dealing with
reserve requirements prescribed for eurocurrency funding being referred





 



38

 

to as “Reserves”), such amount to be set forth in a certificate of such Bank
delivered to the relevant Borrower; provided,  however, that if a Bank gives to
a Borrower the written notice contemplated by the proviso set forth in the
second following sentence, such Borrower shall have the right, so long as no
Event of Default has occurred and is then continuing, upon giving notice to the
Administrative Agent and such Bank in accordance with subsection 2.6, to prepay
in full the Loans of such Bank, together with accrued interest thereon, any
amounts payable pursuant to subsections 2.13, 2.14, 2.15 and 2.17 and any
accrued and unpaid commitment fee or other amounts payable to it hereunder
and/or upon giving not less than three Working Days’ notice to such Bank and the
Administrative Agent, to cancel the whole or part of the Commitment of any such
Bank.  Amounts certified by a Bank hereunder for any period shall represent such
Bank’s calculation or, if an accurate calculation is impracticable, reasonable
estimate (using such reasonable means of allocation as such Bank shall
determine) of the actual costs, if any, theretofore incurred by such Bank as a
result of the application of Reserves to Eurocurrency liabilities (as referred
to in Regulation D referred to above) of such Bank in an amount equal to such
Bank’s Eurocurrency Loans during such period and in any event shall not exceed
the amount obtainable utilizing the maximum Reserves prescribed by the Board or
other Governmental Authority having jurisdiction with respect thereto for such
period.  Such payment shall be made within fifteen days after receipt by the
relevant Borrower of a certificate, signed by an officer of the Bank delivering
such certificate, which certificate shall be binding and conclusive in the
absence of demonstrable error, specifying the period (prior to the date of such
certificate) during which the cost set forth therein was incurred by such Bank
and stating (i) that such amount represents the actual cost, or, if an accurate
calculation of such cost is impracticable stating that such amount represents
such Bank’s reasonable estimate of the actual cost, incurred by such Bank during
such period as a result of the application of Reserves to Eurocurrency
liabilities of such Bank in an amount equal to such Bank’s Eurocurrency Loans
during such period and specified in such certificate and (ii) that the amount
set forth therein does not in any event exceed the amount obtainable utilizing
the maximum Reserves prescribed for such period by the Board or such other
Governmental Authority having jurisdiction with respect thereto; provided that
the obligation of the Borrowers to pay any amounts pursuant to this subsection
2.13(c) shall apply only in the case of those Banks that give to the relevant
Borrower and the Administrative Agent, no later than 3:00 P.M. (Local Time) on
the day that is two Working Days prior to the applicable Borrowing Date
therefor, a written notice stating that such Bank intends to demand
reimbursement pursuant hereto.  A Bank which demands reimbursement of Reserve
costs hereunder on account of a Eurocurrency Loan made by such Bank shall
deliver the certificate referred to in the preceding sentence to the relevant
Borrower setting forth the items specified in clauses (i) and (ii) of the
preceding sentence no later than the thirtieth day immediately following the
last day of the Interest Period applicable to such Eurocurrency Loan.

(d)  If any Governmental Authority of the jurisdiction of any Foreign Currency
(or any other jurisdiction in which the funding operations of any Bank shall be
conducted with respect to such Foreign Currency) shall put into effect after the
date hereof any reserve, liquid asset or similar requirement with respect to any
category of deposits or liabilities customarily used to fund loans in such
Foreign Currency (excluding any Reserves), or by reference to which interest
rates applicable to loans in such Foreign Currency are determined, and the
result of such requirement shall be to increase the cost to such Bank of making
or maintaining any Foreign Currency Loan in such Foreign Currency, and such Bank
shall deliver to the Borrowers a notice requesting compensation under this
paragraph, then the Borrower will pay to such Bank on each Interest Payment Date
with respect to each affected Foreign Currency Loan an amount that will
compensate such Bank for such additional cost; provided, that the Borrowers
shall not be required to compensate a Bank pursuant to this paragraph for any
amounts incurred more than three months prior to the date that such Banks
notifies the Borrowers of such Bank’s intention to claim compensation therefor;
and provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such three-month period shall be extended to include
the period of such retroactive effect.  Notwithstanding the foregoing, if a Bank
gives to a Borrower the written notice contemplated by the proviso set forth in
the following sentence, such Borrower shall have the right,





 



39

 

so long as no Event of Default has occurred and is then continuing, upon giving
notice to the Administrative Agent and such Bank in accordance with subsection
2.6, to prepay in full the Loans of such Bank, together with accrued interest
thereon, any amounts payable pursuant to subsections 2.13, 2.14, 2.15 and 2.17
and any accrued and unpaid commitment fee or other amounts payable to it
hereunder and/or upon giving not less than three Working Days’ notice to such
Bank and the Administrative Agent, to cancel the whole or part of the Commitment
of any such Bank.  Such payment shall be made within fifteen days after receipt
by the relevant Borrower of a certificate, signed by an officer of the Bank
delivering such certificate, which certificate shall be binding and conclusive
in the absence of demonstrable error, specifying the period (prior to the date
of such certificate) during which the cost set forth therein was incurred by
such Bank and stating (i) that such amount represents the actual cost, or, if an
accurate calculation of such cost is impracticable stating that such amount
represents such Bank’s reasonable estimate of the actual cost, incurred by such
Bank during such period as a result of the application of such reserve, liquid
asset or similar requirements in an amount equal to such Bank’s Foreign Currency
Loans during such period and specified in such certificate and (ii) that the
amount set forth therein does not in any event exceed the amount obtainable
utilizing such reserves prescribed for such period by such Governmental
Authority having jurisdiction with respect thereto; provided that the obligation
of the Borrowers to pay any amounts pursuant to this subsection 2.13(d) shall
apply only in the case of those Banks that give to the relevant Borrower and the
Administrative Agent, no later than 3:00 P.M. (Local Time) on the day that is
two Working Days prior to the applicable Borrowing Date therefor, a written
notice stating that such Bank intends to demand reimbursement pursuant
hereto.  A Bank which demands reimbursement of reserve costs hereunder on
account of a Foreign Currency Loan made by such Bank shall deliver the
certificate referred to in the preceding sentence to the relevant Borrower
setting forth the items specified in clauses (i) and (ii) of the preceding
sentence no later than the thirtieth day immediately following the last day of
the Interest Period applicable to such Foreign Currency Loan.

(e)         Notwithstanding any other provision of this Agreement, if (A) the
adoption of any law, rule or regulation after the date of this Agreement, (B)
any change in any law, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (C) compliance by any Bank with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement, shall make it unlawful for any such
Bank to make or maintain any Foreign Currency Loan or to give effect to its
obligations as contemplated hereby with respect to any Foreign Currency Loan,
then, by written notice to the Borrowers and to the Administrative Agent:

(i)   such Bank or Banks may declare that Foreign Currency Loans (in the
affected Currency or Currencies) will not thereafter (for the duration of such
unlawfulness) be made by such Bank or Banks hereunder (or be continued for
additional Interest Periods), whereupon any request for a Foreign Currency Loan
(in the affected Currency or Currencies) or to continue a Foreign Currency Loan
(in the affected Currency or Currencies, as the case may be, for an additional
Interest Period) shall, as to such Bank or Banks only, be of no force and
effect, unless such declaration shall be subsequently withdrawn; and

(ii)  such Bank may require that all outstanding Foreign Currency Loans (in the
affected Currency or Currencies), made by it be converted to ABR Loans or
Eurocurrency Loans denominated in Dollars, as the case may be (unless repaid by
the Borrowers), in which event all such Foreign Currency Loans (in the affected
Currency or Currencies) shall be converted to ABR Loans or Eurocurrency Loans
denominated in Dollars, as the case may be, as of the effective date of such
notice as provided in paragraph (f) below and at the Exchange Rate on the date
of such conversion or, at the option of the Borrower, repaid on the last day of
the then current Interest Period with respect thereto or, if earlier, the date
on which the applicable notice becomes effective.





 



40

 

In the event any Bank shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the converted Foreign Currency Loans of such Bank shall instead be applied
to repay the ABR Loans or Loans denominated in Dollars, as the case may be, made
by such Bank resulting from such conversion.

(f)   For purposes of subsection 2.13(e), a notice to a Borrower by any Bank
shall be effective as to each Foreign Currency Loan made by such Bank, if
lawful, on the last day of the Interest Period currently applicable to such
Foreign Currency Loan; in all other cases such notice shall be effective on the
date of receipt thereof by such Borrower.

(g)  The obligations of the parties under this subsection 2.13 shall survive
termination of this Agreement and payment of the Loans.

(h)  For purposes of this subsection 2.13, (i) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or by United States or foreign regulatory authorities, in
each case pursuant to Basel III, and (ii) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof, shall be deemed to have been introduced and adopted after the date of
this Agreement.  Notwithstanding the foregoing, no Bank shall be entitled to
seek compensation for costs imposed pursuant to the Dodd-Frank Wall Street
Reform and Consumer Protection Act or Basel III if it shall not be the general
policy of such Bank at such time to seek compensation from other investment
grade borrowers with the same or similar ratings under yield protection
provisions in credit agreements with such borrowers that provide for such
compensation and the applicable Bank is in fact generally seeking such
compensation from such borrowers (and, upon any request by such Bank for
payment, certifies to the Borrower to the effect of the foregoing).

2.14      Indemnity.  Each Borrower agrees to indemnify each Bank and to hold
each Bank harmless from any loss or expense which such Bank may sustain or incur
as a consequence of (a) default by such Borrower in payment of the principal
amount of or interest on any Loan by such Bank, including, but not limited to,
any such loss or expense arising from interest or fees payable by such Bank to
lenders of funds obtained by it in order to maintain its Loans hereunder, (b)
default by such Borrower in making a borrowing, conversion or continuance after
such Borrower has given a notice in accordance with subsection 2.1, 2.2 or 2.9,
(c) default by such Borrower in making any prepayment after such Borrower has
given a notice in accordance with subsection 2.5 or 2.6 or (d) the making by
such Borrower of a prepayment of a Committed Rate Loan (other than an ABR Loan),
a Bid Loan or, to the extent agreed to by the relevant Borrower and the relevant
Bank with respect to a Negotiated Rate Loan, a Negotiated Rate Loan on a day
which is not the last day of an Interest Period with respect thereto (with
respect to Committed Rate Loans) or the maturity date therefor (with respect to
Bid Loans) or any agreed date (with respect to Negotiated Rate Loans),
including, but not limited to, any such loss or expense arising from interest or
fees payable by such Bank to lenders of funds obtained by it in order to
maintain its Loans hereunder.  This covenant shall survive termination of this
Agreement and payment of the outstanding Loans.  A certificate as to any amount
payable pursuant to the foregoing shall be submitted by such Bank (and executed
by an officer thereof) to the relevant Borrower, setting forth the computation
of such amounts in reasonable detail, and shall be conclusive in the absence of
manifest error.

2.15    Non-Receipt of Funds by the Administrative Agent.  With respect to all
Loans except Negotiated Rate Loans, unless the Administrative Agent shall have
been notified by the relevant Borrower prior to the date on which any payment is
due from it hereunder (which notice shall be effective upon receipt) that such
Borrower does not intend to make such payment, the Administrative Agent may
assume that such Borrower has made such payment when due, and the Administrative
Agent may in





 



41

 

reliance upon such assumption (but shall not be required to) make available to
each Bank on such payment date an amount equal to the portion of such assumed
payment to which such Bank is entitled hereunder, and if such Borrower has not
in fact made such payment to the Administrative Agent, such Bank shall, on
demand, repay to the Administrative Agent the amount made available to such Bank
together with interest thereon in respect of each day during the period
commencing on the date such amount was made available to such Bank and ending on
(but excluding) the date such Bank repays such amount to the Administrative
Agent, at a rate per annum equal to the applicable Overnight Rate.  A
certificate of the Administrative Agent submitted to the relevant Bank with
respect to any amount owing under this subsection 2.15 shall be conclusive
absent manifest error.

2.16      Extension of Termination Date.  (a)  No later than 30 days prior to
the Termination Date then in effect, provided that no Event of Default shall
have occurred and be continuing at the time such request is submitted, the
Borrowers may request an extension of such Termination Date by submitting to the
Administrative Agent an Extension Request containing the information in respect
of such extension specified in Exhibit I, which the Administrative Agent shall
promptly furnish to each Bank.  If, within 30 days of their receipt of an
Extension Request, the Majority Banks shall approve in writing the extension of
the Termination Date requested in such Extension Request, the Termination Date
shall automatically and without any further action by any Person be extended for
the period specified in such Extension Request; provided that (i) each extension
pursuant to this subsection 2.16 shall be for a maximum of 364 days and (ii) the
Commitment of any Bank which does not consent in writing to such extension
within 30 days of its receipt of such Extension Request (an “Objecting Bank”)
shall, unless earlier terminated in accordance with this Agreement, expire on
the Termination Date in effect on the date of such Extension Request (such
Termination Date, if any, referred to as the “Commitment Expiration Date” with
respect to such Objecting Bank).  If, within 30 days of their receipt of an
Extension Request, the Majority Banks shall not approve in writing the extension
of the Termination Date requested in an Extension Request, the Termination Date
shall not be extended pursuant to such Extension Request.  The Administrative
Agent shall promptly notify (x) the Banks and the Borrowers of any extension of
the Termination Date pursuant to this subsection 2.16 and (y) the Borrowers and
any other Bank of any Bank which becomes an Objecting Bank.  No Bank has an
obligation to extend its Commitment pursuant to this subsection 2.16 except in
its sole discretion.

(b)  Any Objecting Bank the Commitment of which shall expire prior to any
extended Termination Date shall, subject to subsection 2.16(c), have its
Committed Rate Loans repaid in full by the applicable Borrower(s) on such
expiration date, together with accrued interest thereon, and shall have any
accrued and unpaid commitment fee or other amount payable to it hereunder paid
on the first date to occur following such expiration date on which the fees
referred to in subsection 2.4(a) or other amounts are payable to the
non-Objecting Banks or, if such fees or other amounts shall be so payable on
such expiration date, such unpaid commitment fee and other amount shall be paid
on such expiration date.

(c)  The Borrowers shall have the right, so long as no Event of Default has
occurred and is then continuing, upon giving notice to the Administrative Agent
and the Objecting Banks in accordance with subsection 2.6, to prepay in full the
Committed Rate Loans of the Objecting Banks, together with accrued interest
thereon, any amounts payable pursuant to subsections 2.13, 2.14, 2.15 and 2.17
and any accrued and unpaid commitment fee or other amounts payable to it
hereunder and/or, upon giving not less than three Working Days’ notice to the
Objecting Banks and the Administrative Agent, to cancel the whole or part of the
Commitments of the Objecting Banks (but only if after giving effect to such
cancellation or prepayment the aggregate principal amount of outstanding Loans
does not exceed the Total Commitments), provided that during the period from the
Closing Date through March 30, 2021, and, commencing on March 31, 2021, during
each one-year period thereafter to and including the Termination Date (each, a
“Deal Year”), the aggregate Commitments of Banks which are terminated pursuant
to this subsection 2.16(c) and are not replaced during such Deal Year pursuant
to subsection 2.19





 



42

 

shall not exceed 33-1/3% of the aggregate Commitments in effect on the first day
of such Deal Year of Banks which were not Objecting Banks on such first day.

2.17      Indemnified Taxes.  (a)  Except as required by applicable law, all
payments made under this Agreement shall be made without set-off, counterclaim,
restriction or condition and free and clear of, and without reduction for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings of any nature whatsoever, now
or hereafter imposed, levied, collected, withheld or assessed by any
governmental or other regulatory authority charged with the administration
thereof with respect to any amount that is paid under this Agreement excluding,
in the case of each Bank, (i) income and franchise taxes (including, without
limitation, branch taxes) imposed by the United States or similar taxes imposed
by a political subdivision or taxing authority thereof or therein, (ii) in the
case of any Foreign Bank, any taxes imposed by the United States by means of
withholding at the source unless such Bank has provided the Borrowers and the
Administrative Agent with the documents it is required to provide to them under
subsection 2.17(c) or such tax is imposed by reason of a change in United States
law (other than FATCA described in clause (vi)) after the date the Bank becomes
a party to this Agreement, (iii) taxes that would not have been imposed on such
Bank but for the existence of a connection between such Bank and the
jurisdiction imposing such taxes (other than a connection arising principally by
virtue of such Bank having executed, delivered or performed its obligations or
received a payment under, or enforced this Agreement), (iv) taxes that are
attributable to such Bank’s failure to comply with the requirements of
subsection 2.17(c), subsection 2.17(d) or subsection 2.17(f), (v) any taxes
imposed upon a Non-Qualifying Bank (as defined in subsection 2.17(e)) pursuant
to the Luxembourg laws of 21 June, 2005 implementing the European Union Savings
Directive (Council Directive 2003/48/EC) and several agreements concluded with
certain dependent or associated territories, providing for the possible
application of a withholding tax, as in effect as of the date hereof, other than
any taxes which can be avoided pursuant to an exchange of information and for
which such information is available to the Borrower, and (vi) any withholding
imposed pursuant to FATCA  (such non-excluded taxes being called “Indemnified
Taxes”).  If any Indemnified Taxes are required to be withheld from any amounts
so payable to the Administrative Agent, or any Bank hereunder, as determined in
good faith by the applicable Withholding Agent, (i) such amounts shall be paid
to the relevant Government Authority in accordance with applicable law and (ii)
the amounts so payable by the applicable Borrower shall be increased to the
extent necessary to yield to such Bank (after payment of all Indemnified Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement as if such withholding or deduction had not
been made.  Whenever any Indemnified Taxes are payable by any Borrower, as the
case may be, as promptly as possible thereafter such Borrower, as the case may
be, shall send to the Administrative Agent, for its own account, or for the
account of the affected Bank, a certified copy of the original official receipt,
if any, or other documentary evidence received by such Borrower showing payment
thereof.  If (i) such Borrower fails to pay any Indemnified Taxes when due to
the appropriate taxing authority, (ii) such Borrower fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, or (iii) as a result of a failure listed in (i) directly above, any
Indemnified Taxes are imposed directly upon the Administrative Agent, or any
Bank, such Borrower shall indemnify the Administrative Agent, or such Bank, as
the case may be, for any Indemnified Taxes and interest or penalties with
respect thereto that may become payable by the Administrative Agent, or such
Banks, as the case may be, as a result of any such failure, in the case of (i)
or (ii), or any such direct imposition, in the case of (iii).

(b)  If a Borrower is required by this subsection 2.17 to make a payment to or
in respect of any Bank, such Borrower shall have the right, so long as no Event
of Default has occurred and is then continuing, upon giving notice to the
Administrative Agent and such Bank in accordance with subsection 2.6, to prepay
in full the Loans of such Bank, together with accrued interest thereon, any
amounts payable pursuant to subsections 2.13, 2.14, 2.15 and 2.17 and any
accrued and unpaid commitment fee or other amounts payable to it hereunder
and/or on giving not less than three Business Days’ notice to any such





 



43

 

Bank and the Administrative Agent, to cancel the whole or part of the Commitment
of any such Bank (but only if after giving effect to such cancellation or
prepayment the aggregate principal amount of outstanding Loans does not exceed
the Total Commitments).

(c)  At least two Business Days prior to the first Borrowing Date or, if such
date does not occur within thirty days after the Closing Date, by the end of
such thirty-day period, each Bank agrees (it being understood that the
requirements of this sentence may be waived by the Administrative Agent and the
Borrowers acting together and in their sole discretion) that it will deliver to
each Borrower and the Administrative Agent either (A) in the case of a Domestic
Bank, two duly completed copies of United States Internal Revenue Service
(“IRS”) Form W-9 (or any successor form), (B) in the case of a Foreign Bank, two
duly completed copies of IRS Form W-8BEN-E (including, as applicable, a letter
in duplicate in substantially the form of Exhibit J), Form W-8ECI (including, as
applicable, a letter in duplicate in substantially the form as Exhibit K) or
Form W-8IMY, as the case may be, (or any applicable successor forms) together
with any applicable underlying IRS forms certifying in each case that such Bank
is entitled to receive payment under this Agreement without deduction or
withholding of any United States Federal income taxes or (C) in the case of a
Bank claiming exception under Sections 871(h) or 881(c) of the Code, a
Certificate of Non-Bank Status (in substantially the form as the applicable
Exhibit P) together with two original copies of Internal Revenue Service Form
W-8BEN or W-8BEN-E, or successor applicable form, as the case may be, to
establish an exemption from United States backup withholding tax; and, in
addition to the forms documents and certifications described in clauses (A), (B)
and (C), any other form prescribed by applicable requirements of United States
Federal income tax law as a basis for claiming a complete exemption from United
States Federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable Requirement of Law to permit
the relevant Borrower and the Administrative Agent to determine the withholding
or deduction required to be made.  Each Bank (including, without limitation,
each Transferee) agrees (for the benefit of the Administrative Agent and the
Borrowers (it being understood that the requirements of this sentence may be
waived by the Administrative Agent and the Borrowers acting together and in
their sole discretion)), to provide the Administrative Agent and the Borrowers a
new letter or a new Certificate of Non-Bank Status, if applicable, and Form
W-8BEN or W-8BEN-E, Form W‑8ECI or Form W-8IMY, or successor applicable form or
other manner of certification, (x) in the case of a Transferee, on or before the
date it becomes party to this Agreement, (y) on or before the date that any such
letter, form or document expires or becomes obsolete or  promptly after the
occurrence of any event requiring a change in the most recent letter, form or
document previously delivered by it, certifying in the case of a Form W-8BEN,
W-8BEN-E, W‑8ECI or W-8IMY that such Bank is entitled to receive payments under
this Agreement without deduction or withholding of any United States Federal
income tax, and in the case of a Form W-8BEN or W-8BEN-E establishing exemption
from United States backup withholding tax, and (z) promptly after the date the
relevant Borrower or the Administrative Agent reasonably requests any form of
document referred to in this subsection 2.17(c); provided,  however, that if a
Bank is unable to provide a letter, form, certificate, successor or other
document described in this sentence by reason of a change in the applicable law
occurring after the date on which such letter, form, certificate, successor or
other document originally was required to be provided by such Bank, then such
Bank shall be required to comply with this sentence to the extent permitted
under such applicable law, and the letter, form, certificate, successor or other
document provided in accordance with this proviso (if any) shall certify that
such Bank is entitled to receive payments under this Agreement at the lowest
rate of deduction, withholding or backup withholding to which it is entitled
under such applicable law.  The Administrative Agent shall not be responsible
for obtaining such documentation from any Bank other than JPMorgan Chase Bank,
N.A.

(d)         A Bank that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably





 



44

 

requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate; provided that such
Bank is legally entitled to complete, execute and deliver such documentation and
in such Bank’s judgment such completion, execution or submission would not
materially prejudice the legal or commercial position of such Bank.

(e)         Each Bank (including, without limitation, each Transferee) shall
represent that (i) it is neither an individual resident in a Member State of the
European Union or in certain of the territories dependent on or associated with
certain Member States (i.e., Aruba, the British Virgin Islands, Curaçao,
Guernsey, the Isle of Man, Jersey, Montserrat and Sint Maarten), nor a person
charged with collecting the payments derived from the Loans on behalf of such an
individual and (ii) it is not an entity established in a Member State of the
European Union or in one of the aforementioned territories dependent on or
associated with certain Member States or, when it is such an entity, that (A) it
is an entity with legal personality under the laws of the jurisdiction of its
incorporation, organization or formation other than a Finnish Avoin Yhtiö or a
Finnish Kommandiittiyhtiö or a Swedish Handelsbolag or a Swedish Kommanditbolag,
(B) it is an entity which profits are taxed under the general rules for the
taxation of enterprises applicable in the jurisdiction in which it is a resident
or deemed to be a resident, (C) it is a UCITS (undertaking for collective
investment in transferable securities) authorized under the EC Directive
85/611/EEC or (D) none of its members are  individuals resident in a Member
State of the European Union or the abovementioned territories dependent on or
associated with certain Member States; provided,  however, that any Bank that is
or becomes unable to make such representation shall promptly deliver notice of
such inability to the Borrower and the Administrative Agent (such Bank a
“Non-Qualifying Bank”).

(f)  If a payment made to a Bank under this Agreement would be subject to United
States federal withholding tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including, without
limitation, those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Bank shall deliver to the relevant Borrower or the
Administrative Agent, at the time or times prescribed by applicable law and at
such time or times reasonably requested by such Borrower or the Administrative
Agent, such documentation prescribed by applicable law (including, without
limitation, as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Bank
has or has not complied with such Bank’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(g)  To the extent that, as determined by the Administrative Agent, or any Bank
in its sole discretion and without any obligation to disclose its tax records,
Indemnified Taxes have been irrevocably utilized by the Administrative Agent, or
such Bank (either as credits or deductions) to reduce its tax liabilities and
such utilization is consistent with its overall tax policies, the Administrative
Agent, or such Bank shall pay to the relevant Borrower, an amount equal to such
reduction obtained to the extent of such increased amounts paid by such Borrower
to the Administrative Agent, or such Bank as aforesaid; provided, that such
Borrower, upon the request of the Administrative Agent, or such Bank, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, or such Bank in the event such Governmental Authority
determines that the Administrative Agent or such Bank was not entitled to such
credit or deduction.





 



45

 

The obligations of the parties under this subsection 2.17 shall survive
termination of this Agreement and payment of the Loans.

2.18      Confirmations.  The Administrative Agent shall, within 15 days
following the last day of each calendar quarter (each such period being a
“Report Period”), furnish to the Borrowers a written account with respect to all
amounts outstanding under the Loan Accounts as at the last day of such Report
Period, including an accounting setting forth, for such Report Period the
amounts of principal, interest and other sums paid and payable hereunder.  The
Borrowers shall, within 15 days following receipt of such written account,
notify the Administrative Agent of any discrepancies between such written
account and the Borrowers’ records or, if no such discrepancies exist, furnish
written confirmation to the Administrative Agent of the accuracy of such written
account.  Upon any Bank’s request, the Administrative Agent shall furnish to
each Bank a copy of such written account together with the Borrowers’ response
thereto.

2.19      Replacement of Cancelled Banks.  The Borrowers may designate one or
more financial institutions to act as a Bank hereunder in place of any Cancelled
Bank, and upon the Borrowers, each such financial institution and the
Administrative Agent executing a writing substantially in the form of Exhibit L,
such financial institution shall become and be a Bank hereunder with all the
rights and obligations it would have had if it had been named on the signature
pages hereof, and having for all such financial institutions an aggregate
Commitment no greater than the whole, or such cancelled part, of the Commitment
of the Cancelled Bank in place of which such financial institutions were
designated; provided,  however, that all rights and obligations of such
Cancelled Bank relating to the Loans made by such Cancelled Bank that are
outstanding on the date of such cancellation shall be the rights and obligations
of such Cancelled Bank and not of any such financial institution.  The
Administrative Agent shall execute any such writing presented to it and shall
notify the Banks of the execution thereof, the name of the financial institution
executing such writing and the amount of its Commitment.

2.20      Commitment Increases.  (a)  At any time after the Closing Date,
provided that no Event of Default shall have occurred and be continuing, the
Borrowers may request an increase of the aggregate Commitments by notice to the
Administrative Agent in writing of the amount (the “Offered Increase Amount”) of
such proposed increase (such notice, a “Commitment Increase Notice”).  Any such
Commitment Increase Notice must offer each Bank the opportunity to subscribe for
its pro rata share of the increased Commitments; provided, however, the
Borrowers may, with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld or delayed), without offering to each Bank the
opportunity to subscribe for its pro rata share of the increased Commitments,
offer to any existing Bank or any bank or other financial institution that is
not an existing Bank the opportunity to provide a new Commitment pursuant to
paragraph (b) below if the aggregate amount of all Commitments made hereunder
pursuant to this proviso which will be in effect when such new Commitment
becomes effective does not exceed $500,000,000 subject to subsection
2.20(f).  If any portion of the increased Commitments offered to the Banks as
contemplated in the immediately preceding sentence is not subscribed for by the
Banks, the Borrowers may, with the consent of the Administrative Agent as to any
bank or financial institution that is not at such time a Bank (which consent
shall not be unreasonably withheld or delayed), offer to any existing Bank or to
one or more additional banks or financial institutions the opportunity to
provide all or a portion of such unsubscribed portion of the increased
Commitments pursuant to paragraph (b) below.  No Bank has an obligation to
increase its Commitment pursuant to this subsection 2.20 except in its sole
discretion.

(b)  Any additional bank or financial institution that the Borrowers select to
offer the opportunity to provide any portion of the increased Commitments, and
that elects to become a party to this Agreement and provide a Commitment, shall
execute a New Bank Supplement with the Borrowers and the Administrative Agent,
substantially in the form of Exhibit N (a “New Bank Supplement”),





 



46

 

whereupon such bank or financial institution (a “New Bank”) shall become a Bank
for all purposes and to the same extent as if originally a party hereto and
shall be bound by and entitled to the benefits of this Agreement, and Schedule
II shall be deemed to be amended to add the name and Commitment of such New
Bank, provided that the Commitment of any such New Bank shall be in an amount
not less than $10,000,000.

(c)  Any Bank that accepts an offer to it by the Borrowers to increase its
Commitment pursuant to this subsection 2.20 shall, in each case, execute a
Commitment Increase Supplement with the Borrowers and the Administrative Agent,
substantially in the form of Exhibit O (a “Commitment Increase Supplement”),
whereupon such Bank (an “Increasing Bank”) shall be bound by and entitled to the
benefits of this Agreement with respect to the full amount of its Commitment as
so increased, and Schedule II shall be deemed to be amended to so increase the
Commitment of such Bank.

(d)  The effectiveness of any New Bank Supplement or Commitment Increase
Supplement shall be contingent upon receipt by the Administrative Agent of such
corporate resolutions of the Borrowers and legal opinions of counsel to the
Borrowers as the Administrative Agent shall reasonably request with respect
thereto.

(e)  (i)  Except as otherwise provided in subparagraphs (ii) and (iii) of this
paragraph (e), if any bank or financial institution becomes a New Bank pursuant
to subsection 2.20(b) or any Bank’s Commitment is increased pursuant to
subsection 2.20(c), additional Committed Rate Loans made on or after the date of
the effectiveness thereof (the “Re-Allocation Date”) shall be made in accordance
with the pro rata provisions of subsection 2.12(b) based on the Commitment
Percentages in effect on and after such Re-Allocation Date (except to the extent
that any such pro rata borrowings would result in any Bank making an aggregate
principal amount of Committed Rate Loans in excess of its Commitment, in which
case such excess amount will be allocated to, and made by, the relevant New
Banks and Increasing Banks to the extent of, and in accordance with the pro rata
provisions of subsection 2.12(b) based on, their respective Commitments).  On
each Re-Allocation Date, the Administrative Agent shall deliver such amended
Schedule II and a notice to each Bank of the adjusted Commitment Percentages
after giving effect to any increase in the aggregate Commitments made pursuant
to this subsection 2.20 on such Re-Allocation Date.

(ii)        In the event that on any such Re-Allocation Date there is an unpaid
principal amount of ABR Loans, the applicable Borrower shall make prepayments
thereof and one or both Borrowers shall make borrowings of ABR Loans and/or
Eurocurrency Loans, as the applicable Borrower shall determine, so that, after
giving effect thereto, the ABR Loans and Eurocurrency Loans outstanding are held
as nearly as may be in accordance with the pro rata provisions of subsection
2.12(b) based on such new Commitment Percentages.

(iii)       In the event that on any such Re-Allocation Date there is an unpaid
principal amount of Eurocurrency Loans, such Eurocurrency Loans shall remain
outstanding with the respective holders thereof until the expiration of their
respective Interest Periods (unless the applicable Borrower elects to prepay any
thereof in accordance with the applicable provisions of this Agreement), and on
the last day of the respective Interest Periods the applicable Borrower shall
make prepayments thereof and one or both Borrowers shall make borrowings of ABR
Loans and/or Eurocurrency Loans so that, after giving effect thereto, the ABR
Loans and Eurocurrency Loans outstanding are held as nearly as may be in
accordance with the pro rata provisions of subsection 2.12(b) based on such new
Commitment Percentages.

(f)   Notwithstanding anything to the contrary in this subsection 2.20, (i) in
no event shall any transaction effected pursuant to this subsection 2.20 cause
the aggregate Commitments to exceed





 



47

 

$3,500,000,000, (ii) the Commitment of an individual Bank shall not, as a result
of providing a new Commitment or of increasing its existing Commitment pursuant
to this subsection 2.20, exceed 15% of the aggregate Commitments on any
Re-Allocation Date and (iii) no Bank shall have any obligation to increase its
Commitment unless it agrees to do so in its sole discretion.

(g)  The Borrowers, at their own expense, shall execute and deliver to the
Administrative Agent in exchange for the surrendered Notes of any Bank, if any,
new Notes to such Bank and its registered assigns, if requested, in an amount
equal to the Commitment of such Bank after giving effect to any increase in such
Bank’s Commitment.

2.21      Pricing Determinations.  The Administrative Agent shall determine the
Applicable Margin from time to time in accordance with the provisions set forth
below:

The “Eurocurrency Margin” is a rate per annum equal to the Credit Default Swap
Spread at the applicable date of determination specified below, subject to a
minimum rate of 0.25% per annum and a maximum rate of 1.00% per annum.  The
Eurocurrency Margin applicable to any Eurocurrency Loans for any Interest Period
will be determined based on the Credit Default Swap Spread in effect as of three
Business Days prior to the commencement of such Interest Period; provided that
if such Interest Period is a period greater than three months, the applicable
Eurocurrency Margin shall be redetermined at the end of each successive
three-month period during such Interest Period.

The “ABR Margin” applicable at all times during any Calendar Quarter (or shorter
period commencing on the Closing Date and ending on the last day of the Calendar
Quarter in which the Closing Date occurs) is a rate per annum equal to the
excess, if any, of the Eurocurrency Margin determined on the first Business Day
of such Calendar Quarter (or shorter period) over 1.00% per annum (but not less
than 0%).

The “Credit Default Swap Spread” shall mean, at any Determination Date, the
credit default swap spread applicable to Index Debt of the Company based on the
credit default swap spread shown for a one-year period, determined as of the
close of business on the Business Day immediately preceding such Determination
Date, as reported and interpolated by Markit or any successor thereto.

If at any time the Credit Default Swap Spread is unavailable, the Company and
the Banks shall negotiate in good faith (for a period of up to thirty days after
the Credit Default Swap Spread becomes unavailable (such thirty-day period, the
“Negotiation Period”)) to agree on an alternative method for establishing the
Eurocurrency Margin and the ABR Margin.  The Eurocurrency Margin and the ABR
Margin at any date of determination thereof in accordance with the preceding
provisions of this Section which falls during the Negotiation Period shall be
based upon the then most recently available quote of the Credit Default Swap
Spread.  If no such alternative method is agreed upon during the Negotiation
Period, the Eurocurrency Margin and the ABR Margin at any date of determination
subsequent to the end of the Negotiation Period shall be a rate per annum equal
to 1.00% and 0.00%, respectively.

2.22      Markit Data.  (a)  JPMorgan Chase Bank, N.A., in any capacity, whether
in an individual capacity or as Administrative Agent or Bank or otherwise, shall
receive data from Markit with respect to the Credit Default Swap Spread and
agrees in such capacity to provide to Designated Users identified by each Bank
and the Company (and, if JPMorgan Chase Bank, N.A. is not the Administrative
Agent, the Administrative Agent) such data, including any accompanying written
notice or supporting information from Markit (together, the “Markit Data”), via
email, log-in or other means of communication at the discretion of JPMorgan
Chase Bank, N.A.  JPMorgan Chase Bank, N.A. shall have all of the rights,
benefits and protections of the Administrative Agent provided for in Section 9
when acting in such capacity with respect to the provision of any Markit Data.





 



48

 

For the avoidance of doubt, any Designated User shall only access and use the
Markit Data for the purposes as specified in this Agreement on behalf of the
Borrowers, the respective Bank or, if applicable, the Administrative Agent and
shall be required by the Borrowers, such Bank, and if applicable, the
Administrative Agent, to comply with the terms of this subsection 2.22.  The
Borrowers, each Bank, and if applicable, the Administrative Agent, hereby
agrees, without limiting Markit’s or JPMorgan Chase Bank, N.A.’s other rights
and remedies, that it is responsible for and liable for any breach of any of the
provisions of this subsection 2.22 by its respective Designated Users.

(b)         Each Borrower and each Bank acknowledges that all copyright,
database rights, trade marks, patents, rights of privacy or publicity and other
proprietary or intellectual property rights (including all models, software,
data and any materials) comprised in all or any of the Markit Data, or their
provision, and all enhancements, modifications or additional services thereto,
are and will be the exclusive property of Markit.  Except as provided for under
this Agreement, each of the Borrowers and each Bank agrees that it will not use
the same (including copying, reverse engineering or, except as otherwise
required by law or regulation, disclosing it to any Person, for any purpose
whatsoever) and will not remove or deface any trademarks associated with the
Markit Data.  Each Bank acknowledges that the Markit Data was developed,
compiled, prepared, revised, selected and arranged by Markit and others
(including certain information sources (each a “Data Provider”)) through the
application of methods and standards of judgment developed and applied through
the expenditure of substantial time, effort and money, and constitute valuable
intellectual property and trade secrets of Markit.  Each Borrower and each Bank
shall make reasonable efforts to comply, at Markit’s expense, with all
reasonable written requests made by JPMorgan Chase Bank, N.A. (upon Markit’s
reasonable written requests to JPMorgan Chase Bank, N.A.) to protect any
contractual, statutory and common law rights in the Markit Data.

(c)         Each Borrower and each Bank acknowledges that none of Markit,
JPMorgan Chase Bank, N.A., their respective affiliates or any Data Provider
makes any warranty, express or implied, as to the accuracy or completeness of
the Markit Data or as to the results to be attained by any Borrower or any Bank
or others from the use of the Markit Data.  Each Borrower and each Bank hereby
acknowledges that there are no express or implied warranties of title,
merchantability or fitness for a particular purpose or use, and that it has not
relied upon any warranty, guaranty or representation made by Markit, JPMorgan
Chase Bank, N.A., their respective affiliates or any Data Provider.

(d)         Neither Markit and its affiliates (except in the event of fraud,
gross negligence or willful misconduct on part of Markit or its affiliates) nor
any Data Provider nor JPMorgan Chase Bank, N.A. and its affiliates shall in any
way be liable to the Borrowers, any Bank or any client of any Bank for any
inaccuracies, errors or omissions, regardless of cause, in the Markit Data
provided hereunder or for any damages (whether direct or indirect) resulting
therefrom.  Without limiting the foregoing, Markit and JPMorgan Chase Bank, N.A.
shall have no liability whatsoever to any Borrower or any Bank or client of a
Bank, whether in contract (including under an indemnity), in tort (including
negligence), under a warranty, under statute or otherwise, in respect of any
loss or damage suffered by any Borrower, such Bank or client as a result of or
in connection with any opinions, recommendations, forecasts, judgments, or any
other conclusions, or any course of action determined, by such Bank or any
client of such Bank, based on the Markit Data.  To the extent permitted by law,
neither Markit nor JPMorgan Chase Bank, N.A. nor their respective affiliates
shall be liable for any loss of profits or revenue or any indirect or
consequential losses or damages whatsoever incurred, whether or not it has been
advised in advance of the possibility of any such loss.

(e)         Each Bank acknowledges that it or its employees may, in the course
of performing such Bank’s responsibilities under this Agreement, be exposed to
or acquire information which is proprietary or confidential to Markit or to
third parties to whom Markit owes a duty of confidentiality.  Each Borrower
acknowledges that it or its employees may be exposed to or acquire





 



49

 

information which is proprietary or confidential to Markit or to third parties
to whom Markit owes a duty of confidentiality.  Markit’s and such third parties’
confidential information means the Markit Data and any related materials
provided by Markit through JPMorgan Chase Bank, N.A. to each Borrower, each Bank
and the Administrative Agent under this Agreement.  Each Bank agrees to hold
Markit’s and such third parties’ confidential information in confidence to the
same extent and in the same manner as such Bank is required to hold Borrower’s
information confidential pursuant to subsection 10.7 hereof and agrees that it
will follow procedures which are intended to put any transferee of such
confidential information on notice that such confidential information may not be
used for any other purposes except as contemplated herein.  Each Borrower also
agrees to be bound by the requirements of the immediately preceding sentence in
the same manner as if were a Bank solely for purposes of subsection 10.7
hereof.  It is understood and agreed that in the event of a breach of
confidentiality, damages may not be an adequate remedy and that JPMorgan Chase
Bank, N.A. shall be entitled to injunctive relief to restrain any such breach,
threatened or actual.  Notwithstanding anything herein to the contrary, the
Borrowers, the Banks and the Administrative Agent are entitled to disclose and
use the Markit Data in the normal course of their business as it relates to the
Agreement, including but not limited to disclosing such information to
regulators, ratings agencies, league table providers and prospective assignees
and participants.

(f)         Each Borrower acknowledges that each of JPMorgan Chase Bank, N.A.
and the other Banks from time to time may conduct business with and may be a
shareholder of Markit and that each of JPMorgan Chase Bank, N.A. or the other
Banks may have from the time to time the right to appoint one or more directors
to the Board of Directors of Markit.

2.23      Defaulting Banks.  (a)  Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:

(b)         fees shall cease to accrue on the Available Commitment of such
Defaulting Bank pursuant to subsection 2.4(a);

(c)         the Commitment and Loans of such Defaulting Bank shall not be
included in determining whether all Banks, the Majority Banks or the Required
Banks have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to subsection 10.1); provided that any waiver,
amendment or modification requiring the consent of all Banks or each affected
Bank which affects such Defaulting Bank differently than other affected Banks
shall require the consent of such Defaulting Bank; and

(d)         any amount payable to such Defaulting Bank hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Bank pursuant to subsection 10.6
but excluding subsection 2.19) shall, in lieu of being distributed to such
Defaulting Bank, be retained by the Administrative Agent in a segregated account
and, subject to any applicable requirements of law, be applied at such time or
times as may be determined by the Administrative Agent, in the following order
of priority:  (i) first, to the payment of any amounts owing by such Defaulting
Bank to the Administrative Agent hereunder, (ii) second, to the funding of any
Loan in respect of which such Defaulting Bank has failed to fund its portion
thereof as required by this Agreement and (iii) third, if so determined by the
Administrative Agent and the Company, held in such account as cash collateral
for future funding obligations of the Defaulting Bank in respect of any Loans
under this Agreement.

The rights and remedies against a Defaulting Bank under this subsection 2.23 are
in addition to other rights and remedies that the Borrowers may have against
such Defaulting Bank.





 



50

 

In the event and on the date that the Administrative Agent and the Company each
agree that a Defaulting Bank has adequately remedied all matters that caused
such Bank to be a Defaulting Bank, then such Bank shall purchase at par such of
the Loans of the other Banks (other than Competitive Loans) as the
Administrative Agent shall determine may be necessary in order for such Bank to
hold such Loans in accordance with its Commitment Percentage and such Bank shall
no longer be a Defaulting Bank; provided, that subject to subsection 10.15, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Bank arising from that Bank having become a
Defaulting Bank, including any claim of a Non-Defaulting Bank as a result of
such Non-Defaulting Bank’s increased exposure following such reallocation.

2.24      Judgment Currency.  (a)  If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum owing hereunder in one currency into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures in the relevant jurisdiction, the
first currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

(b)         The obligations of the Borrowers in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrowers as a separate
obligation and notwithstanding any such judgment, agrees to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrowers
contained in this subsection 2.24 shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder.

2.25      Foreign Currency Exchange Rate.  (a)  No later than 1:00 P.M., London
time, on each Calculation Date with respect to a Foreign Currency, the Foreign
Currency Agent shall determine the Exchange Rate as of such Calculation Date
with respect to such Foreign Currency (it being acknowledged and agreed that the
Foreign Currency Agent shall use such Exchange Rate for the purposes of
determining compliance with subsection 2.1 with respect to such borrowing
request).  The Exchange Rates so determined shall become effective on the
relevant Calculation Date, shall remain effective until the next succeeding
Calculation Date and shall for all purposes of this Agreement (other than
subsection 2.13(e) and subsection 2.24(a)) be the Exchange Rates employed in
converting any amounts between Dollars and Foreign Currencies.

(b)        No later than 5:00 P.M., London time, on each Calculation Date, the
Foreign Currency Agent shall determine the aggregate amount of the Dollar
Equivalents of the principal amounts of the Foreign Currency Loans then
outstanding (after giving effect to any Foreign Currency Loans to be made or
repaid on such date).

(c)        The Administrative Agent shall promptly notify the Borrowers of each
determination of an Exchange Rate hereunder.

2.26      [Reserved].

2.27      Capital Corporation Guaranty. In order to induce the Banks to make
Loans to JD Luxembourg, the Capital Corporation hereby unconditionally and
irrevocably guarantees to the





 



51

 

Administrative Agent, for the ratable benefit of the Banks and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
by JD Luxembourg when due (whether at the stated maturity, by acceleration or
otherwise) of the Luxembourg Obligations.

The Capital Corporation waives promptness, diligence, presentment to, demand of
payment from and protest to JD Luxembourg of any Luxembourg Obligations, and
also waives notice of acceptance of its obligations and notice of protest for
nonpayment.  The obligations of the Capital Corporation hereunder shall be
absolute and unconditional and not be affected by (a) the failure of any Bank or
the Administrative Agent to assert any claim or demand or to enforce any right
or remedy against JD Luxembourg under the provisions of this Agreement or
otherwise; (b) any rescission, waiver, amendment or modification of any of the
terms or provisions of this Agreement or any other agreement; (c) the failure of
any Bank to exercise any right or remedy against JD Luxembourg; (d) the
invalidity or unenforceability of this Agreement; or (e) any other circumstance
which might otherwise constitute a defense available to or discharge of JD
Luxembourg (other than payment).

 

The Capital Corporation further agrees that its agreement hereunder constitutes
a promise of payment when due and not of collection, and waives any right to
require that any resort be had by any Bank to any balance of any deposit account
or credit on the books of any Bank in favor of JD Luxembourg or any other
Person.

 

The obligations of the Capital Corporation hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Luxembourg Obligations or otherwise.  Without limiting the generality of the
foregoing, the obligations of the Capital Corporation hereunder shall not be
discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any Bank to assert any claim or demand or to enforce any
remedy under this Agreement or any other agreement, by any waiver or
modification in respect of any thereof, by any default, failure or delay,
willful or otherwise, in the performance of the Luxembourg Obligations, or by
any other act or omission which may or might in any manner or to any extent vary
the risk of the Capital Corporation or otherwise operate as a discharge of the
Capital Corporation as a matter of law or equity.

 

The Capital Corporation further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of principal of or interest on any Luxembourg
Obligation is rescinded or must otherwise be restored by the Administrative
Agent or any Bank upon the bankruptcy or reorganization of JD Luxembourg or
otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Bank may have at law or in equity against the
Capital Corporation by virtue hereof, upon the failure of JD Luxembourg to pay
any Luxembourg Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the Capital
Corporation hereby promises to and will, upon receipt of written demand by the
Administrative Agent, forthwith pay, or cause to be paid, in cash the amount of
such unpaid Luxembourg Obligation.  In the event that, by reason of the
bankruptcy of JD Luxembourg, (i) acceleration of Loans made to JD Luxembourg is
prevented and (ii) the Capital Corporation shall not have prepaid the
outstanding Loans and other amounts due hereunder owed by JD Luxembourg, the
Capital Corporation will forthwith purchase such Loans at a price equal to the
principal amount thereof plus accrued interest thereon and any other amounts due
hereunder with respect thereto.  The Capital Corporation further agrees that if
payment in respect of any Luxembourg Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York and if, by reason
of any change in law, disruption of currency or foreign





 



52

 

exchange markets, war or civil disturbance or similar event, payment of such
Luxembourg Obligation in such currency or such place of payment shall be
impossible or, in the reasonable judgment of any applicable Bank, not consistent
with the protection of its rights or interests, then, at the election of any
applicable Bank, the Capital Corporation shall make payment of such Luxembourg
Obligation in Dollars (based upon the applicable Exchange Rate in effect on the
date of payment) and/or in New York.

 

Notwithstanding any payment made by the Capital Corporation hereunder or any
set-off or application of funds of the Capital Corporation by the Administrative
Agent or any Bank, the Capital Corporation shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Bank against
JD Luxembourg or any guarantee or right of offset held by the Administrative
Agent or any Bank for the payment of the Luxembourg Obligations, until all
amounts owing to the Administrative Agent and the Banks by JD Luxembourg on
account of the Luxembourg Obligations are paid in full in cash.  If any amount
shall be paid to the Capital Corporation on account of such subrogation rights
at any time when all of the Luxembourg Obligations shall not have been paid in
full in cash, such amount shall be held by the Capital Corporation in trust for
the Administrative Agent and the Banks, segregated from its other funds, and
shall, forthwith upon receipt by it, be turned over to the Administrative Agent
in the exact form received by it (duly indorsed by it to the Administrative
Agent, if required), to be applied against the Luxembourg Obligations, whether
matured or unmatured, in such order as the Administrative Agent may determine.

 

SECTION 3.      REPRESENTATIONS AND WARRANTIES

Each Borrower hereby represents and warrants to the Administrative Agent and to
each Bank that:

3.1  Financial Condition.  The consolidated balance sheet of such Borrower and
its consolidated Subsidiaries as of November 3, 2019 and the related
consolidated statements of income and of cash flow for the fiscal year then
ended (including the related schedules and notes) reported on by Deloitte &
Touche LLP, copies of which have heretofore been furnished to each Bank, fairly
present the consolidated financial condition of such Borrower and its
consolidated Subsidiaries as at such date, and the consolidated results of their
operations and changes in financial position for the fiscal year then
ended.  All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with generally accepted accounting
principles in the United States of America applied consistently throughout the
periods involved (except as approved by such accountants or Responsible Officer,
as the case may be, and as disclosed therein).

3.2  Corporate Existence.  Such Borrower is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation and has
the corporate power and authority to own its properties and to conduct the
business in which it is currently engaged.

3.3  Corporate Power; Authorization; Enforceable Obligations.  Such Borrower has
the corporate power and authority and the legal right to execute, deliver and
perform this Agreement and to borrow hereunder and has taken all necessary
corporate action to authorize its borrowings on the terms and conditions of this
Agreement and to authorize its execution, delivery and performance of this
Agreement.  No consent or authorization of, filing with, or other act by or in
respect of, any Governmental Authority, is required in connection with the
borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement other than any such consents, authorizations,
filings or acts as have been obtained, taken or made and are in full force and
effect.  This Agreement has been duly executed and delivered on behalf of such
Borrower, and this Agreement constitutes a legal, valid and binding obligation
of such Borrower enforceable against such Borrower in





 



53

 

accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equity principles
(whether enforcement is sought by proceedings in equity or at law).

3.4  No Legal Bar.  The execution, delivery and performance of this Agreement,
the borrowings hereunder and the use of the proceeds thereof, will not violate
any Requirement of Law or any Contractual Obligation of such Borrower, and will
not result in, or require, the creation or imposition of any lien on any of its
properties or revenues pursuant to any Requirement of Law or Contractual
Obligation.

3.5  No Material Litigation.   No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of such Borrower, threatened by or against such Borrower or any of its
Subsidiaries or against any of its or their respective properties or revenues
except actions, suits or proceedings which will not materially adversely affect
the ability of such Borrower to perform its obligations hereunder.  All of the
defaults, if any, of such Borrower or any of its Subsidiaries with respect to
any order of any Governmental Authority do not, and will not collectively, have
a material adverse effect on the business, operations, property or financial or
other condition of such Borrower and its Subsidiaries taken as a whole.

3.6  Taxes.  Each of such Borrower and its Subsidiaries has filed or caused to
be filed all tax returns which, to the knowledge of such Borrower, are required
to be filed (except where the failure to file such tax returns would not have a
material adverse effect on the business, operations, property or financial or
other condition of such Borrower and its Subsidiaries taken as a whole), and has
paid all taxes shown to be due and payable on said returns or on any assessments
made against it or any of its property and all other taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority
(other than assessments, taxes, fees and other charges the amount or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of such Borrower or its Subsidiaries, as the case may be).

3.7  Margin Regulations.  No part of the proceeds of any Loan hereunder will be
used for any purpose which violates the provisions of Regulation U of the Board
as now and from time to time hereafter in effect.

3.8  Use of Proceeds.  The proceeds of the Loans will be used by such Borrower
for its general corporate purposes, which shall include, but shall not be
limited to, any purchase or other acquisition of all or a portion of the debt or
stock or other evidences of ownership of such Borrower or the assets or stock or
other evidences of ownership of any other Person or Persons.

3.9  Sanctions Laws and Regulations.  None of the Borrowers or their respective
Subsidiaries is a Designated Person, nor, to the best of each Borrower’s
knowledge, are any of its directors or officers or any directors or officers of
its Subsidiaries.  Each of the Borrowers and their employees is subject to a
Code of Business Conduct (the “Code of Conduct”) which is in full force and
effect on the date hereof.  Among the commitments in the Code of Conduct is the
commitment that each of the Borrowers and their Subsidiaries, and their
respective employees, comply with international trade, export control, and
import laws in the sale of products including export controls.  The Code of
Conduct also applies to Anti-Corruption Laws and Sanctions Laws and
Regulations.  The Code of Conduct will apply to all activities undertaken by
each Borrower and each of their Subsidiaries, including any use of the proceeds
of this Agreement. Neither the Borrower nor any of its Subsidiaries will
directly or to its knowledge indirectly use the proceeds of the Loans in
violation of any Sanctions Laws and Regulations or any Anti-Corruption Laws.





 



54

 

3.10      Beneficial Ownership Certification.  As of the Closing Date, to the
knowledge of such Borrower, the information included in the Beneficial Ownership
Certification provided on or prior to the Closing Date to any Bank in connection
with this Agreement is true and correct in all material respects.

SECTION 4.      CONDITIONS PRECEDENT

4.1  Conditions to Initial Loan.  The obligation of each Bank to make its
initial Loan hereunder is subject to the satisfaction of the following
conditions precedent:

(a)  Counterparts.  The Administrative Agent shall have received counterparts
hereof, executed by all of the parties hereto.

(b)  Resolutions.  The Administrative Agent shall have received, with a
counterpart for each Bank, resolutions, certified by the Secretary or an
Assistant Secretary of each Borrower (or in the case of JD Luxembourg, a
certificate of directors of JD Luxembourg), in form and substance satisfactory
to the Administrative Agent, adopted by the Board of Directors of such Borrower
authorizing the execution of this Agreement and the performance of its
obligations hereunder and any borrowings hereunder from time to time.

(c)  Legal Opinions.  The Administrative Agent shall have received, with a
counterpart for each Bank, an opinion of Mary K.W. Jones, Esq., or her successor
as General Counsel of the Company, an associate general counsel of the Company,
or any other legal counsel of the Company reasonably acceptable to the
Administrative Agent, dated the Closing Date and addressed to the Administrative
Agent and the Banks, substantially in the form of Exhibit G, and an opinion of
Kirkland & Ellis LLP, special counsel to the Borrowers, dated the Closing Date
and addressed to the Administrative Agent and the Banks, substantially in the
form of Exhibit H.  Such opinions shall also cover such other matters incident
to the transactions contemplated by this Agreement as the Administrative Agent
shall reasonably require.

(d)  Incumbency Certificate.  The Administrative Agent shall have received, with
a counterpart for each Bank, a certificate of the Secretary or an Assistant
Secretary of each Borrower (or in the case of JD Luxembourg, a certificate
signed by two directors of JD Luxembourg) certifying the names and true
signatures of the officers of such Borrower authorized to sign this Agreement,
together with evidence of the incumbency of such Secretary or Assistant
Secretary (or in the case of JD Luxembourg, of such directors).

(e)  Termination of Existing Credit Agreements.  The Administrative Agent shall
have received evidence satisfactory to it that the commitment of each financial
institution to make loans pursuant to (i) the $2,800,000,000 364-Day Credit
Agreement, dated as of April 1, 2019, among the Company, the Capital
Corporation, JD Luxembourg, the lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, Citibank, N.A., as Documentation Agent, and Bank
of America, N.A., as Syndication Agent, (ii) the $2,500,000,000 2023 Credit
Agreement, dated as of April 1, 2019, among the Company, the Capital
Corporation, JD Luxembourg, the lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, Citibank, N.A., as Documentation Agent, and Bank
of America, N.A., as Syndication Agent and (iii) the $2,500,000,000 2024 Credit
Agreement, dated as of April 1, 2019, among the Company, the Capital
Corporation, JD Luxembourg, the lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, Citibank, N.A., as Documentation Agent, and Bank
of America, N.A., as Syndication Agent, shall have been terminated in full and
the outstanding principal amount of the indebtedness thereunder and all other
amounts owing to any bank thereunder shall have been repaid or paid by the
Borrowers.





 



55

 

(f)   No Material Adverse Change Certificate.  The Administrative Agent shall
have received concurrently with the execution of this Agreement, with a
counterpart for each Bank, a certificate of a Responsible Officer for each of
the Company and the Capital Corporation dated the date of this Agreement
certifying that since November 3, 2019, at the date of such certificate there
has been no material adverse change in the business, property, operations,
condition (financial or otherwise) or prospects of such Borrower and its
Subsidiaries, taken as a whole.

(g)  Fees.  The Administrative Agent shall have received, for the accounts of
the Banks and the Administrative Agent, and each Agent shall have received, for
the account of such Agent, all accrued fees and expenses owing hereunder or in
connection herewith to the Banks and the Agents to be received on the Closing
Date.

(h)  Beneficial Ownership Certification.  To the extent any Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, at least
three days prior to the Closing Date, any Bank that has requested, in a written
notice to the Borrowers at least 10 days prior to the Closing Date, a Beneficial
Ownership Certification in relation to the Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Bank of its signature page to this Agreement, the condition set
forth in this subsection 4.1(h) shall be deemed to be satisfied).

(i)   Additional Matters.  All other documents which the Administrative Agent
may reasonably request in connection with the transactions contemplated by this
Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel.

4.2  Conditions to All Loans.  The obligation of each Bank to make any Loan
(which shall include the initial Loan to be made by it hereunder but shall not
include any Loan made pursuant to subsection 2.20(e)(ii) or (iii) if, after the
making of such Loan and the application of the proceeds thereof, the aggregate
outstanding principal amount of the Committed Rate Loans would not be increased)
to be made by it hereunder on any Borrowing Date is subject to the satisfaction
of the following conditions precedent:

(a)  Representations and Warranties.  The representations and warranties made by
the Borrowers herein or which are contained in any certificate, document or
financial or other statement furnished by any Borrower at any time hereunder or
in connection herewith (other than any representations and warranties which by
the terms of such certificate, document or financial or other statement do not
survive the execution of this Agreement) shall be correct on and as of the date
of such Loan as if made on and as of such date except as such representations
and warranties expressly relate to an earlier date.

(b)  No Default or Event of Default.  No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Loans to
be made on such date and the application of the proceeds thereof.

(c)  Additional Conditions to Bid Loans.  If such Loan is made pursuant to
subsection 2.2, all conditions set forth in subsection 2.2(f) shall have been
satisfied.

Each acceptance by any Borrower of a Loan shall constitute a representation and
warranty by the relevant Borrower as of the date of such Loan that the
applicable conditions in clauses (a), (b) and (c) of this subsection 4.2 have
been satisfied.





 



56

 

SECTION 5.      AFFIRMATIVE COVENANTS

Each of the Borrowers (except as otherwise specified) hereby agrees that, so
long as there is any obligation by any Bank to make Loans to it hereunder, any
Loan of such Borrower remains outstanding and unpaid or any other amount is
owing by such Borrower to any Bank or any Agent hereunder (unless the Majority
Banks shall otherwise consent in writing):

5.1  Financial Statements.  Such Borrower (other than, with respect to clause
(b) below, JD Luxembourg) shall furnish to each Bank:

 

(a)         as soon as available, but in any event within 120 days after the end
of each fiscal year of such Borrower, a copy of the consolidated balance sheet
of such Borrower and its consolidated Subsidiaries as at the end of such year
and the related consolidated statements of income and of cash flow for such
year, reported on by (i) in the case of the Company and the Capital Corporation,
Deloitte & Touche LLP or other independent certified public accountants of
nationally recognized standing in the United States and (ii) in the case of JD
Luxembourg, Deloitte & Touche LLP or other independent certified public
accountants of recognized standing in Luxembourg or the European Union; and

 

(b)         as soon as available, but in any event not later than 60 days after
the end of each of the first three quarterly periods of each fiscal year of such
Borrower, the condensed unaudited consolidated balance sheet of such Borrower
and its consolidated Subsidiaries as at the end of each such quarter and the
related unaudited consolidated statement of income of such Borrower and its
consolidated Subsidiaries for such quarterly period and the portion of the
fiscal year through such date, certified by a Responsible Officer of such
Borrower (subject to normal year-end audit adjustments).

 

All such financial statements described in clause (a) or (b) above shall present
fairly the consolidated financial condition and results of operations of such
Borrower and its consolidated Subsidiaries and be prepared in accordance with
generally accepted accounting principles in the United States of America (or, in
the case of any such financial statements furnished by JD Luxembourg,
international financial reporting standards in effect from time to time as
applicable to JD Luxembourg, or such other accounting standards required by any
applicable Luxembourg Governmental Authority) applied consistently throughout
the periods reflected therein (except as approved by such accountants or
officer, as the case may be, and disclosed therein).  The Company and the
Capital Corporation shall be deemed to have furnished such financial statements
to each Bank when they are filed with the Securities and Exchange Commission and
posted on its EDGAR system, and JD Luxembourg shall be deemed to have furnished
such financial statements to each Bank when they are delivered to the
Administrative Agent via electronic mail or other electronic transmission.

5.2  Certificates; Other Information.  Such Borrower (other than, with respect
to clause (a) below, JD Luxembourg) shall furnish to the Administrative Agent,
and the Administrative Agent shall make available to each Bank:

(a)  within 10 days of the delivery of the financial statements referred to in
subsections 5.1(a) and (b) above (or, if such financial statements are filed
with the Securities and Exchange Commission and posted on its EDGAR system,
within 10 days of the posting of such financial statements on the EDGAR system),
a certificate of a Responsible Officer of such Borrower stating that (i) he has
no knowledge of the occurrence and continuance of any Default or Event of
Default except as specified in such certificate, in which case such certificate
shall contain a description thereof and a statement of the steps, if any, which
such Borrower is taking, or proposes to take, to cure the same and (ii) the
financial





 



57

 

statements delivered pursuant to subsection 5.1 would not be materially
different if prepared in accordance with GAAP except as specified in such
certificate; and

(b)  promptly, such additional financial and other information as any Bank may
from time to time reasonably request.

5.3  Company Indenture Documents.  The Company shall, contemporaneously with the
delivery thereof to the trustee, furnish to each Bank a copy of any information,
document or report required to be filed with the trustee pursuant to subsection
7.03 of the Indenture dated as of September 25, 2008 between the Company and The
Bank of New York Mellon, as trustee.  The Company shall be deemed to have
furnished such information, document or report to each Bank when it is filed
with the Securities and Exchange Commission and posted on its EDGAR system.

5.4  Capital Corporation Indenture Documents.  The Capital Corporation shall,
contemporaneously with the delivery thereof to the trustee, furnish to each Bank
a copy of any information, document or report required to be filed with the
trustee pursuant to (i) subsection 7.03 of the Indenture dated March 15, 1997,
between the Capital Corporation and The Bank of New York Mellon (formerly known
as The Bank of New York, successor trustee to The Chase Manhattan Bank), as
trustee, as supplemented by the first supplemental indenture dated as of April
21, 2011, the second supplemental indenture dated as of April 17, 2014, and the
third supplemental indenture dated as of April 7, 2017, and (ii) the
Subordinated Indenture dated as of September 1, 2003, between the Capital
Corporation and U.S. Bank National Association, as trustee.  The Capital
Corporation shall be deemed to have furnished such information, document or
report to each Bank when it is filed with the Securities and Exchange Commission
and posted on its EDGAR system.

5.5  Notice of Default.  Such Borrower shall promptly give notice to the
Administrative Agent of the occurrence of any Default or Event of Default, which
notice shall be given in writing as soon as possible, and in any event within 10
days after a Responsible Officer of such Borrower obtains knowledge of such
occurrence, with a description of the steps being taken to remedy the same
(provided that such Borrower shall not be obligated to give notice of any
Default or Event of Default which is remedied prior to or within 10 days after a
Responsible Officer of such Borrower first acquires such knowledge).  Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
Bank thereof.

5.6  Ownership of Capital Corporation and JD Luxembourg Stock.  The Company
shall continue to own, directly or through one or more wholly-owned
Subsidiaries, free and clear of any lien or other encumbrance, 51% of the voting
stock of (i) the Capital Corporation and (ii) JD Luxembourg for so long as JD
Luxembourg is a Borrower hereunder; provided, however, that the Capital
Corporation may merge or consolidate with, or sell or convey substantially all
of its assets to, the Company as provided in subsection 7.4.

5.7  Employee Benefit Plans.  The Company shall maintain, and cause each of its
Subsidiaries to maintain, each Plan as to which it may have liability, in
compliance with all applicable requirements of law and regulations.

5.8  Compliance.  Each of the Borrowers shall comply, and cause each of its
Subsidiaries to comply, in all material respects with all applicable laws,
rules, regulations and orders, noncompliance with which would reasonably be
expected to materially adversely affect (i) the financial condition or
operations of such Borrower and its consolidated Subsidiaries taken as a whole
or (ii) the ability of such Borrower to perform its obligations under this
Agreement.





 



58

 

SECTION 6.      NEGATIVE COVENANTS OF THE COMPANY

The Company hereby agrees that, so long as there is any obligation by any Bank
to make Loans hereunder, any Loan remains outstanding and unpaid or any other
amount is owing to any Agent or any Bank hereunder, it shall not, nor in the
case of subsections 6.2 and 6.3 shall it permit any Restricted Subsidiary to
(unless the Majority Banks shall otherwise consent in writing):

6.1  Company May Consolidate, etc., Only on Certain Terms.  Consolidate with or
merge with or into any other corporation or convey or transfer its properties
and assets, including pursuant to a Division, substantially as an entirety to
any Person, unless:

(a)  either the Company shall be the continuing corporation, or the corporation
(if other than the Company) formed by such consolidation or into which the
Company is merged or the Person which acquires by conveyance, Division or
transfer the properties and assets of the Company substantially as an entirety
shall expressly assume, by an assumption agreement, executed and delivered to
the Administrative Agent, in form satisfactory to the Majority Banks, the due
and punctual payment of the principal of and interest on the Loans to the
Company and the performance of every covenant of this Agreement on the part of
the Company to be performed or observed;

(b)  immediately after giving effect to such transaction, no Default or Event of
Default, shall have happened and be continuing;

(c)  if as a result thereof any property or assets of the Company or a
Restricted Subsidiary would become subject to any Mortgage not permitted by (i)
through (xii) of subsection 6.2(a) or subsection 6.2(b), compliance shall be
effected with the first clause of subsection 6.2(a); and

(d)  the Company and the successor Person have delivered to the Administrative
Agent an officers’ certificate signed by two Responsible Officers of the Company
stating that such consolidation, merger, conveyance or transfer and such
assumption agreement comply with this subsection 6.1 and that all conditions
precedent herein provided for relating to such transaction have been complied
with.

6.2  Limitation on Liens.  (a)  Issue, incur, assume or guarantee any debt
(hereinafter in this subsection referred to as “Debt”) secured by any mortgage,
security interest, pledge, lien or other encumbrance (hereinafter called
“Mortgage” or “Mortgages”) upon any Important Property, or upon any shares of
stock or indebtedness issued or incurred by any Restricted Subsidiary (whether
such Important Property, shares of stock or indebtedness is now owned or
hereafter acquired) without in any such case effectively providing, concurrently
with the issuance, incurrence, assumption or guaranty of any such Debt, that the
Loans and all other amounts hereunder (together with, if the Company shall so
determine, any other indebtedness of or guaranty by the Company or such
Restricted Subsidiary ranking equally with the Loans then existing or thereafter
created) shall be secured equally and ratably with or prior to such Debt;
provided, however, that the foregoing restrictions shall not apply to:

(i)          Mortgages on any property acquired, constructed or improved by the
Company or any Restricted Subsidiary after the date of this Agreement which are
created or assumed contemporaneously with, or within 120 days after, such
acquisition, construction or improvement to secure or provide for the payment of
all or any part of the purchase price of such property or the cost of such
construction or improvement incurred after the date of this Agreement, or (in
addition to Mortgages contemplated by clauses (ii), (iii) and (iv) below)
Mortgages on any property existing at the time of acquisition thereof; provided
that such Mortgages shall not apply to any Important Property theretofore owned
by the Company or any Restricted Subsidiary other than, in the case of any such
construction or





 



59

 

improvement, any theretofore unimproved real property on which the property so
constructed, or the improvement, is located;

(ii)        Mortgages on any property, shares of stock, or indebtedness existing
at the time of acquisition thereof from a corporation which is consolidated with
or merged into, or substantially all of the assets of which are acquired by, the
Company or a Restricted Subsidiary;

(iii)       Mortgages on property of a corporation existing at the time such
corporation becomes a Restricted Subsidiary;

(iv)        Mortgages to secure Debt of a Restricted Subsidiary to the Company
or to another Restricted Subsidiary;

(v)         Mortgages in favor of the United States of America or any State
thereof, or any department, agency or instrumentality or political subdivision
of the United States of America or any State thereof, to secure partial,
progress, advance or other payments pursuant to any contract or statute or to
secure any indebtedness incurred for the purpose of financing all or any part of
the purchase price or the cost of constructing or improving the property subject
to such Mortgages and Mortgages given to secure indebtedness incurred in
connection with the financing of construction of pollution control facilities,
the interest on which indebtedness is exempt from income taxes under the Code;

(vi)        any deposit or pledge of assets (1) with any surety company or clerk
of any court, or in escrow, as collateral in connection with, or in lieu of, any
bond on appeal from any judgment or decree against the Company or a Restricted
Subsidiary, or in connection with other proceedings or actions at law or in
equity by or against the Company or a Restricted Subsidiary, or (2) as security
for the performance of any contract or undertaking not directly related to the
borrowing of money or the securing of indebtedness, if made in the ordinary
course of business, or (3) with any governmental agency, which deposit or pledge
is required or permitted to qualify the Company or a Restricted Subsidiary to
conduct business, to maintain self-insurance, or to obtain the benefits of any
law pertaining to worker’s compensation, unemployment insurance, old age
pensions, social security, or similar matters, or (4) made in the ordinary
course of business to obtain the release of mechanics’, workmen’s, repairmen’s,
warehousemen’s or similar liens, or the release of property in the possession of
a common carrier;

(vii)       Mortgages existing on property acquired by the Company or a
Restricted Subsidiary through the exercise of rights arising out of defaults on
receivables acquired in the ordinary course of business;

(viii)      judgment liens, so long as the finality of such judgment is being
contested in good faith and execution thereon is stayed;

(ix)        Mortgages for the sole purpose of extending, renewing or replacing
in whole or in part Debt secured by any Mortgage referred to in the foregoing
clauses (i) to (viii), inclusive, or in this clause (ix), provided,  however,
that the principal amount of Debt secured thereby shall not exceed the principal
amount of Debt so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement shall be limited to all or a
part of the property which secured the Mortgage so extended, renewed or replaced
(plus improvements on such property);

(x)         liens for taxes or assessments or governmental charges or levies not
yet due or delinquent, or which can thereafter be paid without penalty, or which
are being contested in good faith by appropriate proceedings; landlord’s liens
on property held under lease; and any other liens of a nature similar to those
hereinabove described in this clause (x) which do not, in the opinion of the
Company,





 



60

 

materially impair the use of such property in the operation of the business of
the Company or a Restricted Subsidiary or the value of such property for the
purposes of such business;

(xi)        Mortgages on Margin Stock owned by the Company and its Restricted
Subsidiaries to the extent such Margin Stock so Mortgaged exceeds 25% of the
fair market value of the sum of the Important Property of the Company and the
Restricted Subsidiaries plus the shares of stock (including Margin Stock) and
indebtedness issued or incurred by the Restricted Subsidiaries; and

(xii)       Mortgages on any Important Property of, or any shares of stock or
indebtedness issued or incurred by, any Restricted Subsidiary organized under
the laws of Canada.

(b)  (i)  The provisions of subsection 6.2(a) shall not apply to the issuance,
incurrence, assumption or guarantee by the Company or any Restricted Subsidiary
of Debt secured by a Mortgage which would otherwise be subject to the foregoing
restrictions up to an aggregate amount which, together with the sum of (A) all
other Debt issued or incurred by the Company and its Restricted Subsidiaries
secured by Mortgages (other than Mortgages permitted by subsection 6.2(a)) which
would otherwise be subject to the foregoing restrictions and (B) the
Attributable Debt in respect of Sale and Lease-back Transactions in existence at
such time (other than Sale and Lease-back Transactions which, if the
Attributable Debt in respect of such Sale and Lease-back had been a Mortgage,
would have been permitted by clause (i) of subsection 6.2(a) and other than Sale
and Lease-back Transactions the proceeds of which have been applied in
accordance with subsection 6.3(b)) does not at the time exceed 5% of
Consolidated Net Worth.

(ii)         For purposes of this Agreement, the term “Consolidated Net Worth”
shall mean the aggregate of capital and surplus of the Company and its
consolidated Subsidiaries, less minority interests in Subsidiaries, determined
in accordance with GAAP; and the term “Attributable Debt” shall mean, as of any
particular time, the present value, discounted at a rate per annum equal to the
interest rate set forth in the Company’s 8-1/2% Debentures Due 2022, compounded
semi-annually, of the obligation of a lessee for rental payments during the
remaining term of any lease (including any period for which such lease has been
extended or may, at the option of the lessor, be extended); the net amount of
rent required to be paid for any such period shall be the total amount of the
rent payable by the lessee with respect to such period, but may exclude amounts
required to be paid on account of maintenance and repairs, insurance, taxes,
assessments, water rates and similar charges; and, in the case of any lease
which is terminable by the lessee upon the payment of a penalty, such net amount
shall also include the amount of such penalty, but no rent shall be considered
as required to be paid under such lease subsequent to the first date upon which
it may be so terminated.

(c)  If, upon any consolidation or merger of any Restricted Subsidiary with or
into any other corporation, or upon any consolidation or merger of any other
corporation with or into the Company or any Restricted Subsidiary or upon any
sale or conveyance of the property of any Restricted Subsidiary as an entirety
or substantially as an entirety to any other Person, or upon any acquisition by
the Company or any Restricted Subsidiary by purchase or otherwise of all or any
part of the property of any other Person, any Important Property theretofore
owned by the Company or such Restricted Subsidiary would thereupon become
subject to any Mortgage not permitted by the terms of subsection (a) or (b) of
this subsection 6.2, the Company, prior to such consolidation, merger, sale or
conveyance, or acquisition, will, or will cause such Restricted Subsidiary to,
secure payment of the principal of and interest on the Loans (equally and
ratably with or prior to any other indebtedness of the Company or such
Subsidiary then entitled thereto) by a direct lien on all such property prior to
all liens other than any liens theretofore existing thereon by an assumption
agreement or otherwise.





 



61

 

(d)  If at any time the Company or any Restricted Subsidiary shall issue, incur,
assume or guarantee any Debt secured by any Mortgage not permitted by this
subsection 6.2, to which the covenant in subsection 6.2(a) is applicable, the
Company will promptly deliver to the Administrative Agent (with counterparts for
each Bank):

(i)          an officers’ certificate signed by two Responsible Officers of the
Company stating that the covenant of the Company contained in paragraph (a) or
(c) of this subsection 6.2 has been complied with; and

(ii)         an opinion of counsel satisfactory to the Administrative Agent to
the effect that such covenant has been complied with, and that any instruments
executed by the Company in the performance of such covenant comply with the
requirements of such covenant.

6.3  Limitations on Sale and Lease-back Transactions.  Enter into any
arrangement with any Person providing for the leasing to the Company or any
Restricted Subsidiary of any Important Property owned or hereafter acquired by
the Company or such Restricted Subsidiary (except for temporary leases for a
term, including any renewal thereof, of not more than three years and except for
leases between the Company and a Restricted Subsidiary or between Restricted
Subsidiaries), which Important Property has been or is to be sold or transferred
by the Company or such Restricted Subsidiary to such Person (herein referred to
as a “Sale and Lease-back Transaction”) unless the net proceeds of such sale are
at least equal to the fair value (as determined by the Board of Directors of the
Company or such Restricted Subsidiary, as applicable) of such property and
either (a) the Company or such Restricted Subsidiary would be entitled, pursuant
to the provisions of (1) subsection 6.2(a)(i) or (2) subsection 6.2(b), to incur
Debt secured by a Mortgage on the Important Property to be leased without
equally and ratably securing the Loans, or (b) the Company shall, and in any
such case the Company covenants that it will, within 120 days of the effective
date of any such arrangement, apply an amount equal to the fair value (as so
determined) of such property to the reduction of the Commitments (to be
accompanied by prepayment of the Loans in accordance with subsection 2.6 to the
extent that the principal amount thereof outstanding prior to such prepayment
would exceed the Commitments as so reduced) or to the payment or other
retirement of funded debt for money borrowed, incurred or assumed by the Company
which ranks senior to or pari passu with the Loans or of funded debt for money
borrowed, incurred or assumed by any Restricted Subsidiary (other than, in
either case, funded debt owned by the Company or any Restricted
Subsidiary).  For this purpose, funded debt means any Debt which by its terms
matures at or is extendable or renewable at the sole option of the obligor
without requiring the consent of the obligee to a date more than twelve months
after the date of the creation of such Debt.

6.4  Equipment Operations Debt.  Permit Equipment Operations Debt as at the end
of any fiscal quarter of the Company and its consolidated Subsidiaries
(including the last quarter of any fiscal year of the Company and its
consolidated Subsidiaries) to exceed 65% of the sum, at the end of each such
fiscal quarter, of (i) Equipment Operations Debt plus (ii) Total Stockholders’
Equity.

SECTION 7.      NEGATIVE COVENANTS OF THE CAPITAL CORPORATION

The Capital Corporation hereby agrees that, so long as there is any obligation
by any Bank to make Loans to the Capital Corporation hereunder, any Loan of the
Capital Corporation remains outstanding and unpaid or any other amount is owing
by the Capital Corporation to any Bank or any Agent hereunder, the Capital
Corporation shall not, nor in the case of the agreements set forth in subsection
7.3 shall it permit any of its Subsidiaries to, directly or indirectly (unless
the Majority Banks shall otherwise consent in writing):





 



62

 

7.1  Fixed Charges Ratio.  Permit the ratio of Net Earnings Available for Fixed
Charges to Fixed Charges for any fiscal quarter of the Capital Corporation and
its consolidated Subsidiaries (including the last quarter of any fiscal year of
the Capital Corporation and its consolidated Subsidiaries) to be less than 1.05
to 1.

7.2  Consolidated Senior Debt to Consolidated Capital Base.  Permit the ratio of
Consolidated Senior Debt to Consolidated Capital Base as at the end of any
fiscal quarter of the Capital Corporation and its consolidated Subsidiaries
(including the end of any fiscal year of the Capital Corporation and its
consolidated Subsidiaries) to be more than 11 to 1.

7.3  Limitation on Liens.  Issue, incur, assume or guarantee any Debt secured by
any Mortgage upon any of its property or assets, or any of the property or
assets of any of its Subsidiaries (whether any such property or assets is now
owned or hereafter acquired) without in any such case effectively providing,
concurrently with the issuance, incurrence, assumption or guaranty of any such
Debt, that the Loans and all other amounts hereunder (together with, if the
Capital Corporation shall so determine, any other indebtedness of or guaranty by
such Borrower or such Subsidiary ranking equally with the Loans then existing or
thereafter created) shall be secured equally and ratably with or prior to such
Debt; provided, however, that the foregoing restrictions shall not apply to:

(a)  Mortgages on fixed assets or other physical properties hereafter acquired
to secure all or part of the purchase price thereof or the acquiring hereafter
of such assets or properties subject to any existing lien or charge securing
indebtedness (whether or not assumed);

(b)  easements, liens, franchises or other minor encumbrances on or over any
real property which do not materially detract from the value of such property or
its use in the business of the Capital Corporation or a Subsidiary of the
Capital Corporation;

(c)  any deposit or pledge of assets (i) with any surety company or clerk of any
court, or in escrow, as collateral in connection with or in lieu of, any bond on
appeal from any judgment or decree against the Capital Corporation or a
Subsidiary of the Capital Corporation, or in connection with other proceedings
or actions at law or in equity by or against the Capital Corporation or a
Subsidiary of the Capital Corporation or (ii) as security for the performance of
any contract or undertaking not directly or indirectly related to the borrowing
of money or the securing of indebtedness, if made in the ordinary course of
business, or (iii) with any governmental agency, which deposit or pledge is
required or permitted to qualify the Capital Corporation or a Subsidiary of the
Capital Corporation to conduct business, to maintain self-insurance, or to
obtain the benefits of any law pertaining to workmen’s compensation,
unemployment insurance, old age pensions, social security, or similar matters,
or (iv) made in the ordinary course of business to obtain the release of
mechanics’, workmen’s, repairmen’s, warehousemen’s or similar liens, or the
release of property in the possession of a common carrier;

(d)  Mortgages by a Subsidiary as security for indebtedness owed to the Capital
Corporation or to any other Subsidiary;

(e)  liens for taxes and governmental charges not yet due or contested by
appropriate proceedings in good faith;

(f)   Mortgages existing on property acquired by the Capital Corporation or a
Subsidiary of the Capital Corporation through the exercise of rights arising out
of defaults on receivables acquired in the ordinary course of business;





 



63

 

(g)  judgment liens, so long as the finality of such judgment is being contested
in good faith and execution thereon is stayed;

(h)  any Mortgage (other than directly or indirectly to secure borrowed money)
if, after giving effect thereto, the aggregate principal sums secured by pledges
or liens otherwise within the restrictions in clauses (a) through (h) of this
subsection 7.3 do not exceed $500,000;

(i)   any Mortgage securing Securitization Indebtedness;

(j)   Mortgages on Margin Stock owned by the Capital Corporation and its
Subsidiaries to the extent such Margin Stock exceeds 25% of the fair market
value of property and assets of the Capital Corporation and its Subsidiaries
(including Margin Stock); and

(k)  cash collateral provided to any counterparty of the Capital Corporation or
to any Subsidiary of the Capital Corporation in connection with any Hedging
Transaction.

7.4  Consolidation; Merger.  Merge or consolidate with, or sell or convey
(including pursuant to a Division and other than a conveyance by way of lease)
all or substantially all of its assets to, any other corporation, unless (a) the
Capital Corporation shall be the surviving corporation in the case of a merger
or the Division Successor in the case of a Division, or the surviving, resulting
or transferee corporation or Division Successor (the “successor corporation”)
shall be a corporation organized under the laws of the United States or any
State thereof or the District of Columbia and shall expressly assume the due and
punctual performance of all of the agreements, covenants and obligations of the
Capital Corporation under this Agreement by supplemental agreement satisfactory
to the Administrative Agent and executed and delivered to the Administrative
Agent by the successor corporation and (b) the Capital Corporation or such
successor corporation, as the case may be, shall not, immediately after such
merger, consolidation, Division, sale or conveyance, be in default in the
performance of any such agreements, covenants or obligations; provided, however,
that the Capital Corporation may merge or consolidate with, or sell or convey
substantially all of its assets to, the Company, if (i) the Company is the
successor corporation (as defined above) and (ii) subclause (b) above is
complied with; provided further that no Division of Capital Corporation shall be
permitted unless there is a Division Successor.  Upon any such merger,
consolidation, sale, Division or conveyance, the successor corporation shall
succeed to and be substituted for, and may exercise every right and power of and
shall be subject to all the obligations of, the Capital Corporation under this
Agreement, with the same effect as if the successor corporation had been named
as the Capital Corporation herein and therein.

SECTION 8.      EVENTS OF DEFAULT

Upon the occurrence and during the continuance of any of the following events:

(a)  A Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof or to pay any interest on any Loan, in each
case within two Business Days after any such amount becomes due in accordance
with the terms hereof or shall fail to pay any other amount payable hereunder
within five Business Days after any such other amount becomes due in accordance
with the terms thereof or hereof; or

(b)  Any representation or warranty made or pursuant to subsection 4.2 deemed
made by a Borrower herein or which is contained in any material certificate,
material document or material financial statement or other material statement
furnished at any time under or in connection with this Agreement shall prove to
have been incorrect in any material respect on or as of the date made or deemed
made; or





 



64

 

(c)  The Company shall default in the observance or performance of any agreement
contained in subsection 5.6, 6.1 or 6.4, or the Capital Corporation shall
default in the observance or performance of any agreement contained in
subsections 7.1, 7.2 or 7.4; or

(d)  A Borrower shall default in the observance or performance of any agreement
contained in this Agreement (other than those agreements referred to above in
this Section 8), and such default shall continue unremedied for a period of 30
days after written notice thereof shall have been given to such Borrower by the
Administrative Agent or any of the Banks through the Administrative Agent; or

(e)  (i)  A Borrower or any of its Significant Subsidiaries shall default in any
payment of principal of or interest on any indebtedness for borrowed money
(other than the Loans and any Securitization Indebtedness) in a principal amount
in excess of $175,000,000 in the aggregate, or any interest or premium thereon,
when due (whether at scheduled maturity or by required prepayment, acceleration,
demand or otherwise) and such failure shall continue beyond the period of grace,
if any, provided in the instrument or agreement under which such indebtedness
was created; or (ii) any other default (other than any default arising solely
out of a Borrower’s, or any of its Significant Subsidiaries’, violation of any
arrangement with any Bank, or any affiliate of any Bank, in any way restricting
such Borrower’s, or such Significant Subsidiary’s, right or ability to sell,
pledge or otherwise dispose of Margin Stock other than Restricted Margin Stock),
or any other event that with notice or the lapse of time, or both, would
constitute such a default, under any agreement or instrument relating to any
such indebtedness for borrowed money (other than the Loans), shall occur and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such default or event is to accelerate
the maturity of such indebtedness; or (iii) any such indebtedness for borrowed
money shall, by reason of default, be declared to be due and payable, or
required to be prepaid, prior to the stated maturity thereof (unless such
indebtedness is declared due and payable, or required to be prepaid, solely by
reason of any Borrower’s, or any of its Significant Subsidiaries’, violation of
any arrangement with any Bank, or any affiliate of any Bank, in any way
restricting such Borrower’s, or such Significant Subsidiary’s, right or ability
to sell, pledge or otherwise dispose of Margin Stock other than Restricted
Margin Stock); provided that, no Event of Default under this subsection 8(e)
shall occur or be continuing if such failure, default or breach has been waived
by the holder(s) or trustee or agent on behalf of such holder(s) of such
indebtedness unless payment of such indebtedness has been accelerated and such
acceleration has not been waived; or

(f)   (i)  A Borrower or any of its Significant Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its assets, or such Borrower or any
of its Significant Subsidiaries shall make a general assignment for the benefit
of its creditors; or (ii) there shall be commenced against a Borrower or any of
its Significant Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 90 days; or

(g)  Any action is undertaken to terminate any Plan as to which a Borrower, or
any Subsidiary of a Borrower, may have liability, or any such Plan is terminated
or such Borrower or Subsidiary withdraws from such Plan, or any Reportable Event
as to any such Plan shall occur, and there shall exist a deficiency in the
assets available to satisfy the benefits guaranteeable under ERISA with respect
to such Plan, in the aggregate for all such Plans with respect to which any of
the foregoing shall





 



65

 

have occurred in the immediately preceding 12 consecutive months, of more than
25% of the Consolidated Net Worth of such Borrower and in the reasonable
judgment of the Required Banks, such occurrence is reasonably expected to have a
material adverse effect on the business, operations or condition (financial or
otherwise) of the Borrowers; or

(h)  Any Person shall own beneficially, directly or indirectly, 30% or more of
the common stock of the Company; or any Person shall have the power, direct or
indirect, to vote securities having 30% or more of the ordinary voting power for
the election of directors of the Company or shall own beneficially, directly or
indirectly, securities having such power, provided that there shall not be
included among the securities as to which any such Person has such power to vote
or which such Person so owns securities owned by such Person as nominee for the
direct or indirect beneficial owner thereof or securities as to which such power
to vote arises by virtue of proxies solicited by the management of the Company;
or

(i)   So long as any Luxembourg Obligations remain outstanding or JD Luxembourg
is a party to this Agreement, the guaranty in subsection 2.27 shall cease, for
any reason, to be in full force and effect or any Borrower shall so assert;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above, automatically the Commitments shall immediately
terminate and the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the Loans shall immediately become due
and payable, and (B)(1) if such event is an Event of Default specified in
paragraph (a) or (e), then with the consent of the Majority Banks, the
Administrative Agent may, or upon the request of the Majority Banks, the
Administrative Agent shall, or (2) if such event is an Event of Default
specified in paragraph (b), (c), (d), (g) or (h), then with the consent of the
Required Banks, the Administrative Agent may, or upon the request of the
Required Banks, the Administrative Agent shall, take either or both of the
following actions:  (i) by notice to the Borrowers, declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) by notice of default to the Borrowers, declare the Loans hereunder
(with accrued interest thereon) and all other amounts owing under this Agreement
to be due and payable forthwith, whereupon the same shall immediately become due
and payable.  Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived
with respect to this Agreement by the Borrowers.

SECTION 9.      THE AGENTS

9.1  Appointment.  (a)  Each Bank hereby irrevocably designates and appoints
JPMorgan Chase Bank, N.A. as the Administrative Agent of such Bank under this
Agreement, and each Bank hereby irrevocably authorizes JPMorgan Chase Bank, N.A.
as the Administrative Agent for such Bank, to take such action on its behalf
under the provisions of this Agreement and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement, together with such other powers as are reasonably incidental
thereto.

(b)  Notwithstanding anything to the contrary contained in this Agreement, the
parties hereto hereby agree that neither the Syndication Agent, the
Documentation Agent, Lead Arrangers nor Bookrunners on the cover of this
Agreement shall have any rights, duties, responsibilities or liabilities in such
respective capacity under this Agreement nor shall any such Person have the
authority to take any action hereunder in its capacity as such.

(c)  Notwithstanding any provision to the contrary elsewhere in this Agreement,
no Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary





 



66

 

relationship with any Bank, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against any Agent.

9.2  Delegation of Duties.  Each Agent may execute any of its duties under this
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  Each Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

9.3  Exculpatory Provisions.  Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable to any Bank for any action lawfully taken or omitted to be taken by
it or such Person under or in connection with this Agreement (except for its or
such Person’s own gross negligence or willful misconduct as finally determined
by a non-appealable judgment of a court of competent jurisdiction), or (ii)
responsible in any manner to any of the Banks for any recitals, statements,
representations or warranties made by the Borrowers or any officer thereof
contained in this Agreement or in any certificate, report, statement or other
document referred to or provided for in, or received by any Agent under or in
connection with, this Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or for any failure
of the Borrowers to perform their obligations hereunder.  No Agent shall be
under any obligation to any Bank to ascertain or to inquire as to the observance
or performance of any of the agreements contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of the Borrowers.

9.4  Reliance by Agents.  Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any Loan, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, facsimile, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrowers), independent accountants and other
experts selected by such Agent.  Each Agent may deem and treat the payee of any
Loan as the owner thereof for all purposes except as provided in subsections
10.5(c) and 10.5(d).  Each Agent shall be fully justified in failing or refusing
to take any discretionary action under this Agreement unless it shall first
receive such advice or concurrence of the Majority Banks as it deems appropriate
or it shall first be indemnified to its satisfaction by the Banks against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Majority Banks, the Required Banks or all of
the Banks (if the consent of the Majority Banks, the Required Banks or all of
the Banks, respectively, is required), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Banks.

9.5  Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Bank or either Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Banks.  The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Majority Banks, the Required Banks, or all Banks, as applicable; provided
that, unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Banks.

9.6  Non-Reliance on Agents and Other Banks.  Each Bank expressly acknowledges
that neither any Agent nor any of its respective officers, directors, employees,
agents, attorneys-in-fact or affiliates has made any representations or
warranties to it and that no act by such Agent hereafter taken,





 



67

 

including any review of the affairs of the Borrowers, shall be deemed to
constitute any representation or warranty by such Agent to any Bank.  Each Bank
represents to each Agent that it has, independently and without reliance upon
such Agent or any other Bank, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of each Borrower and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Bank also represents that it
will, independently and without reliance upon each Agent or any other Bank, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrowers.  Except for
notices, reports and other documents expressly required to be furnished to the
Banks by any Agent hereunder, such Agent shall not have any duty or
responsibility to provide any Bank with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of a Borrower which may come into the possession of such Agent
or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

9.7  Indemnification.  (a) The Banks agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrowers and without
limiting the obligation of the Borrowers to do so), ratably (as reasonably
determined by the Administrative Agent), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following the payment of the Loans) be
imposed on, incurred by or asserted against such Agent in any way relating to or
arising out of this Agreement, or any documents contemplated by or referred to
herein or the transactions contemplated hereby or any action taken or omitted by
such Agent under or in connection with any of the foregoing; provided that no
Bank shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct.  The agreements in this subsection 9.7 shall survive the
payment of the Loans and all other amounts payable hereunder.

(b)  Each Bank shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, fees, deductions, withholdings or similar
charges imposed by any Governmental Authority that are attributable to such Bank
and that are payable or paid by the Administrative Agent, together with all
interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith.  A
certificate as to the amount of such payment or liability delivered to any Bank
by the Administrative Agent shall be conclusive absent manifest error.

9.8  Agents in their Individual Capacities.  Each Agent and its respective
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrowers as though such Agent were not an Agent
hereunder.  With respect to its Loans made by it, each Agent shall have the same
rights and powers under this Agreement as any Bank and may exercise the same as
though it were not an Agent, and the terms “Bank” and “Banks” shall include the
Administrative Agent in its individual capacity.

9.9  Successor Agents.  Each Agent may resign as Agent upon 30 days’ notice
thereof to the Borrowers and the Banks.  If any Agent shall resign as Agent
under this Agreement, then the Majority Banks shall appoint from among the Banks
a successor agent for the Banks which successor agent shall be approved by the
Borrowers, whereupon such successor agent shall succeed to the rights, powers
and duties of the Administrative Agent and the term “Administrative Agent” shall
mean such successor agent effective upon its appointment, and the former Agent’s
rights, powers and duties as Agent shall be





 



68

 

terminated, without any other or further act or deed on the part of such former
Agent or any of the parties to this Agreement.  After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Section 9 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.

SECTION 10.    MISCELLANEOUS

10.1      Amendments and Waivers.  With the written consent of the Majority
Banks, the Administrative Agent and the Borrowers may, from time to time, enter
into written amendments, supplements or modifications hereto for the purpose of
adding any provisions to this Agreement or changing in any manner the rights of
the Banks or of the Borrowers hereunder, and with the consent of the Majority
Banks the Administrative Agent on behalf of the Banks may execute and deliver to
the Borrowers a written instrument waiving, on such terms and conditions as the
Administrative Agent may specify in such instrument, any of the requirements of
this Agreement or any Default or Event of Default and its consequences;
provided, however, that no such waiver, amendment, supplement or modification
shall (a) extend the maturity of any Loan, or reduce the rate or extend the time
of payment of interest thereon, or reduce the principal amount thereof, or
reduce the rate of any fee payable hereunder or extend the time of payment
thereof, in each case, without the written consent of (i) with respect to any
such change to any Committed Rate Loan, each Bank directly affected thereby and
(ii) with respect to any such change to any Bid Loan, the Bank which made such
Bid Loan, or (b) change the amount of any Bank’s Commitment or the terms of its
obligation to make Loans hereunder (other than in accordance with subsection
2.20), or amend, modify or waive the pro rata treatment and payment provisions
of subsection 2.12(b), or amend, modify or waive any provision of this
subsection 10.1, or reduce the percentage specified in the definition of
Majority Banks or Required Banks, or consent to the assignment or transfer by
either Borrower of any of its rights and obligations under this Agreement, in
each case without the written consent of each Bank, or (c) amend, modify or
waive any provision of Section 9 without the written consent of the then
Administrative Agent and, if applicable, any other Agent affected by such
amendment, modification or waiver, or (d) extend the Termination Date with
respect to any Bank without the written consent of such Bank; provided,
 further, however, that no such waiver, amendment, supplement or modification
shall waive, amend, supplement or otherwise modify subsections 2.16 without the
written consent of the Required Banks, or (e) so long as any Luxembourg
Obligations remain outstanding or JD Luxembourg is a party to this Agreement,
release Capital Corporation from its guarantee obligations under subsection 2.27
without the written consent of each Bank; and provided,  further, that
notwithstanding the foregoing, the Administrative Agent may act pursuant to
subsection 2.11(c) to establish, in conjunction with the Borrowers, an alternate
rate of interest.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Banks and shall be binding upon
the Borrowers, the Banks and the Agents.  In the case of any waiver, the
Borrowers, the Banks and the Agents shall be restored to their former position
and rights hereunder, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.  Anything contained in the foregoing to the contrary notwithstanding,
the relevant Borrower and the relevant Bank with respect to a Negotiated Rate
Loan may, from time to time, enter into amendments, supplements or modifications
for the purpose of adding any provisions to such Negotiated Rate Loans or
changing in any manner the rights of such Bank and such Borrower thereunder and
such Bank may waive any of the requirements of such Negotiated Rate Loan;
provided, however, that such Borrower and such Bank shall notify the
Administrative Agent in writing of any extension of the maturity of such
Negotiated Rate Loan or reduction of the principal amount thereof; provided,
further, that such Borrower and such Bank shall not extend the maturity of such
Negotiated Rate Loan beyond the last day of the Commitment Period.

10.2      Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing, by facsimile transmission,
by telephone confirmed in writing





 



69

 

and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered by hand, or when deposited in the mail,
postage prepaid, or, in the case of facsimile transmission, when received,
addressed as follows in the case of the Borrowers, the Administrative Agent, or
to such address or other address as may be hereafter notified by the respective
parties hereto:

 

 

The Borrowers:

 

 

 

The Company:

Deere & Company
Attention:  Treasurer
One John Deere Place
Moline, Illinois  61265
Telephone:  309-765-9259
Facsimile:  309-765-0559

 

 

The Capital Corporation:

John Deere Capital Corporation
Attention:  Manager
1 East First Street
Suite 600
Reno, Nevada  89501
Telephone:  775-786-5527
Facsimile:  775-786-4145

 

 

JD Luxembourg:

John Deere Bank S.A.
43, avenue John F. Kennedy

L-1855 Luxembourg

Grand Duchy of Luxembourg
Facsimile:  + 352 26 29 90 200


 

 

with a copy to:

Deere & Company
Attention:  Treasurer
One John Deere Place
Moline, Illinois  61265

Telephone:  309-765-9259
Facsimile:  309-765-0559

 

 

The Administrative Agent:

JPMorgan Chase Bank, N.A.
Attention:  Ali Zigami
500 Stanton Christiana Road, NCC5, Floor 01
Newark, Delaware 19713-2107
United States

Telephone:  302-634-4834
Facsimile:  302-634-8459

Email: ali.zigami@chase.com; 12012443628@TLS.LDSPROD.COM

 





 



70

 

 

 

with a copy to:

JPMorgan Chase Bank, N.A.
Attention:  Sean D. Bodkin
8181 Communications Pkwy

Bldg B, Floor 06
Plano, Texas 75024-0239
Telephone:  972-324-1749

Email: sean.bodkin@chase.com

 

 

The Foreign Currency Agent: 

J.P. Morgan Europe Limited

Floor 6
25 Bank Street
Canary Wharf
London, E14 5JP
United Kingdom
Telephone: +44 20 7742 9941
Facsimile: +44 20 7777 2360

Email: loan_and_agency_london@jpmorgan.com

 

 

To any other Bank:

To it at its address (or facsimile number) set forth in its Administrative
Questionnaire

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Banks pursuant to subsections 2.1, 2.2, 2.5, 2.6, 2.9, 2.11, 2.20 and 9.9
shall not be effective until received (including receipt by telephone if
permitted hereby).

10.3      No Waiver; Cumulative Remedies.  No failure to exercise and no delay
in exercising, on the part of either Borrower, the Administrative Agent or any
Bank, any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4      Payment of Expenses.  (a)  The Company agrees (i) to pay or reimburse
the Administrative Agent for all its out-of-pocket costs and expenses incurred
in connection with the preparation and execution of, and any amendment,
supplement or modification to, this Agreement and any other documents prepared
in connection herewith, and the consummation of the transactions contemplated
hereby and thereby in such manner and in such amounts as shall be agreed to in
writing by the Company and the Administrative Agent, (ii) to pay or reimburse
the Administrative Agent for the reasonable fees and disbursements of counsel to
the Administrative Agent incurred in connection with the preparation and
execution of, and any amendment, supplement, modification to, this Agreement and
other documents prepared in connection herewith, and the consummation of the
transaction contemplated hereby and thereby, and (iii) to pay or reimburse each
Bank and each Agent for all its out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement and any such other documents, including, without limitation, fees and
disbursements of counsel to each Agent and one counsel representing the Banks;
provided,  however, that, notwithstanding anything herein to the contrary, the
Company shall not be required to reimburse, indemnify or otherwise make any
payment pursuant to this subsection 10.4 with respect to any registration duty
payable in Luxembourg upon registration of this Agreement in Luxembourg except
for any Luxembourg tax payable due to a registration of the Agreement when such
registration is required to maintain, preserve, establish or enforce any rights
of any Agent or Bank.





 



71

 

(b)  The Company and the Capital Corporation agree jointly and severally to
indemnify and hold harmless each Agent and each Bank and each director, officer,
partner, employee, affiliate and agent thereof (each, an “Indemnified Person”)
against, and to reimburse each Indemnified Person, upon its demand, for, any
losses, claims, damages, liabilities or other expenses (“Losses”) to which such
Indemnified Person may become subject insofar as such Losses arise out of or in
any way relate to or result from this Agreement or the extensions of credit made
hereunder (including the responsibilities, duties and obligations of the Banks
hereunder and their agreement to make Loans hereunder), including, without
limitation, Losses consisting of legal or other expenses incurred in connection
with investigating, defending or participating in any legal proceeding relating
to the foregoing (whether or not such Indemnified Person is a party thereto);
provided, that the foregoing will not apply to any Losses to the extent they
result from the negligence or willful misconduct of such Indemnified Person as
finally determined by a non-appealable judgment of a court of competent
jurisdiction.  This indemnity agreement shall be in addition to any liability
which either Borrower may otherwise have and shall be subject to the following
paragraph.

(c)  Promptly after receipt by an Indemnified Person under subsection 10.4(b) of
written notice of any loss, claim, damage or liability in respect of which
indemnity may be sought by it hereunder, such Indemnified Person will, if a
claim is to be made against the Borrowers, notify the Borrowers thereof in
writing; but the omission so to notify the Borrowers will not relieve the
Borrowers from any liability (otherwise than under this subsection 10.4) which
they may have to any Indemnified Person except as may be required or provided
otherwise than under this subsection 10.4.  Thereafter, the Indemnified Person
and the Borrowers shall consult, to the extent appropriate, with a view to
minimizing the cost to the Borrowers of their obligations hereunder.  In case
any Indemnified Person receives written notice of any loss, claim, damage or
liability in respect of which indemnity may be sought hereunder by it and it
notifies the Borrowers thereof, the Borrowers will be entitled to participate
therein and, to the extent that they may elect by written notice delivered to
the Indemnified Person promptly after receiving the aforesaid notice from such
Indemnified Person, to assume the defense thereof, with counsel reasonably
satisfactory at all times to such Indemnified Person; provided,  however, that
(i) if the parties against whom any loss, claim, damage or liability arises
include both the Indemnified Person and a Borrower or any Subsidiary of a
Borrower and the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it or other Indemnified Persons which are
different from or additional to those available to a Borrower or any Subsidiary
of a Borrower and may conflict therewith, the Indemnified Person or Persons
shall have the right to select one separate counsel for such Indemnified Person
or Persons to assume such legal defenses and to otherwise participate in the
defense of such loss, claim, damage or liability on behalf of such Indemnified
Person or Persons and (ii) if any loss, claim, damage or liability arises out of
actions brought by or for the benefit of a Borrower or any Subsidiary of a
Borrower, the Indemnified Person or Persons shall have the right to select their
counsel and to assume and direct the defense thereof and no Borrower shall be
entitled to participate therein or assume the defense thereof.  Upon receipt of
notice from the Borrowers to such Indemnified Person of their election so to
assume the defense of such loss, claim, damage or liability and approval by the
Indemnified Person of counsel, the Borrowers shall not be liable to such
Indemnified Person under this subsection 10.4 for any legal or other expenses
subsequently incurred by such Indemnified Person in connection with the defense
thereof unless (i) the Indemnified Person shall have employed such counsel in
connection with the assumption of legal defenses in accordance with the proviso
to the next preceding sentence, (ii) the Borrowers shall not have employed and
continued to employ counsel satisfactory to the Indemnified Person to represent
the Indemnified Person within a reasonable time after notice of commencement of
the action or (iii) the Borrowers shall have authorized the employment of
counsel for the Indemnified Person at the expense of the Borrowers.

(d)  Notwithstanding any other provision contained in this subsection 10.4, (i)
the Borrowers shall not be liable for any settlement, compromise or consent to
the entry of any order





 



72

 

adjudicating or otherwise disposing of any loss, claim, damage or liability
effected without their consent and (ii) after the Borrowers have assumed the
defense of any loss, claim, damage or liability under the preceding paragraph
with respect to any Bank, they will not settle, compromise or consent to entry
of any order adjudicating or otherwise disposing thereof (1) if such settlement,
compromise or order involves the payment of money damages, except if the
Borrowers agree with such Bank to pay such money damages, and, if not
simultaneously paid, to furnish such Bank with satisfactory evidence of their
ability to pay such money damages, and (2) if such settlement, compromise or
order involves any relief against such Bank, other than the payment of money
damages, except with the prior written consent of such Bank.

(e)  Each party hereto waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding relating
to the Agreement any special, exemplary, punitive or consequential damages.

(f)   The agreements in this subsection 10.4 shall survive repayment of the
Loans and all other amounts payable hereunder.

10.5      Successors and Assigns; Participations; Purchasing Banks.  (a)  This
Agreement shall be binding upon and inure to the benefit of the Borrowers, the
Banks, the Agents and their respective successors and assigns, except that the
Borrowers may not assign or transfer any of their rights or obligations under
this Agreement without the prior written consent of each Bank.

(b)  Any Bank may, in the ordinary course of its commercial banking business and
in accordance with applicable law, at any time sell to one or more banks or
other financial institutions (“Participants”) participating interests in the
Loans, Commitments and other interests of such Bank hereunder.  In the event of
any such sale by a Bank of participating interests to a Participant, such Bank’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Bank shall remain solely responsible for the performance
thereof, such Bank shall remain the holder of any such Loan for all purposes
under this Agreement, and the Borrowers and the Administrative Agent shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement.  Each Bank that sells a
participation, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Bank shall have any obligation to
disclose all or any portion of the Participant Register to any Person other than
the Borrower (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans or its other
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall constitute prima
facie evidence (absent manifest error) of the accuracy of the information so
recorded, and the Borrowers, the Administrative Agent and the Banks may treat
each Person whose name is recorded in the Participant Register as the owner of
such participation recorded therein for all purposes of this Agreement.

(c)  Any Bank may, in the ordinary course of its commercial banking business and
in accordance with applicable law, at any time assign to one or more banks or
other financial institutions (“Loan Assignees”) any Bid Loan or Negotiated Rate
Loan or portion thereof owing to such Bank, pursuant to a Loan Assignment
executed by the assignor Bank and the Loan Assignee.  Upon such execution, from
and after the Transfer Effective Date specified in such Loan Assignment, the
Loan Assignee shall, to the extent of the assignment provided for in such Loan
Assignment and to the extent permitted by applicable law, be deemed to have the
same rights and benefits with respect to such Bid Loans and Negotiated Rate
Loans and the same obligation to share pursuant to subsection 10.6 as it





 



73

 

would have had if it were a Bank hereunder; provided, that unless such Loan
Assignment shall otherwise specify and a copy of such Loan Assignment shall have
been delivered to the Administrative Agent for its acceptance and recording in
the Register in accordance with subsection 10.5(f), the assignor Bank shall act
as collection agent for the Loan Assignee, and in the case of Bid Loans, the
Administrative Agent shall pay all amounts received from the relevant Borrower
which are allocable to the assigned Bid Loan directly to the assignor Bank
without any further liability to the relevant Loan Assignee, and, in the case of
Negotiated Rate Loans, the relevant Borrower shall pay all amounts due under the
assigned Negotiated Rate Loan directly to the assignor Bank without any further
liability to the Loan Assignee.  At the request of any Loan Assignee, on or
promptly after the Transfer Effective Date specified in such Loan Assignment,
the relevant Borrower, at its own expense, shall execute and deliver to the Loan
Assignee a promissory note with respect to the Bid Loans or Negotiated Rate
Loans of such Loan Assignee and its registered assigns in an amount equal to the
Bid Loan or Negotiated Rate Loan assigned.  Such note shall be dated the
Borrowing Date in respect of such Bid Loan or Negotiated Rate Loan and shall
otherwise be in the form of Exhibit L; provided,  however, that such Borrower
shall not be required to execute and deliver more than an aggregate of two notes
with respect to the Bid Loans of any Bank with the same Interest Period at any
time outstanding.  A Loan Assignee shall not, by virtue of such Loan Assignment,
become a party to this Agreement or have any rights to consent to or refrain
from consenting to any amendment, waiver or other modification of any provision
of this Agreement or any related document; provided, that (i) the assignor Bank
and the Loan Assignee may, in their discretion, agree between themselves upon
the manner in which the assignor Bank will exercise its rights under this
Agreement and any related document, and (ii) if a copy of such Loan Assignment
shall have been delivered to the Administrative Agent for its acceptance and
recording in the Register in accordance with subsection 10.5(f), neither the
principal amount of, the interest rate on, nor the maturity date of, any Bid
Loan or Negotiated Rate Loan assigned to a Loan Assignee will be modified
without written consent of such Loan Assignee.

(d)  Any Bank may, in the ordinary course of its commercial banking business and
in accordance with applicable law, sell to any Bank or any affiliate thereof
(other than a natural Person) and to one or more additional banks or other
financial institutions (“Purchasing Banks”), all or any portion (subject to the
last sentence of this subsection 10.5(d)) of its rights (which rights may
include such Bank’s rights in respect of Loans it has disbursed) and obligations
under this Agreement, with the prior written consent (such consent not to be
unreasonably withheld or delayed) of (i) the Company, and (ii) the
Administrative Agent.  Such sale shall be made pursuant to a Loan Assignment,
executed by such Purchasing Bank and such transferor Bank (and, in the case of a
Purchasing Bank that is not then a Bank or an affiliate thereof, by the
Borrowers and the Administrative Agent), and delivered to the Administrative
Agent for its acceptance and recording in the Register.  Upon such execution,
delivery, acceptance and recording, from and after the Transfer Effective Date
specified in such Loan Assignment, (i) the Purchasing Bank thereunder shall be a
party hereto with respect to the interest purchased and, to the extent provided
in such Loan Assignment, have the rights and obligations of a Bank hereunder
with a Commitment as set forth therein, and (ii) the transferor Bank thereunder
shall cease to have those rights and obligations under this Agreement to which
the Purchasing Bank has succeeded (and, in the case of a Loan Assignment
covering all or the remaining portion of a transferor Bank’s rights and
obligations under this Agreement, such transferor Bank shall cease to be a party
hereto).  Such Loan Assignment shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing Bank and the resulting adjustment of Commitments and Commitment
Percentages arising from the purchase by such Purchasing Bank of a portion of
the rights and obligations of such transferor Bank under this Agreement.  On or
promptly after the Transfer Effective Date specified in such Loan Assignment,
the Purchasing Bank and the Administrative Agent, on behalf of such Purchasing
Bank, shall open and maintain in the name of each Borrower a Loan Account with
respect to such Purchasing Bank’s Committed Rate Loans and Bid Loans to such
Borrower.  Anything contained in this Agreement to the contrary notwithstanding,
no Bank may sell any portion of its rights and obligations





 



74

 

under this subsection 10.5(d) to any bank or financial institution without the
prior written consent (such consent not to be unreasonably withheld or delayed)
of the Company if, after giving effect to such sale or at the time of such sale,
as the case may be, (i) the Commitment of either of the selling and purchasing
institutions would be greater than $0 but less than $5,000,000, (ii) the
Purchasing Bank, together with all of its affiliates, would have a Commitment
Percentage of more than 15% (or, if the Commitments shall have been terminated,
such Purchasing Bank, together with all of its affiliates, would hold Loans
aggregating to more than 15% in principal amount of all outstanding Loans),
(iii) the Credit Rating of any Purchasing Bank shall be less than BBB+ from S&P
or less than Baa1 from Moody’s or such Purchasing Bank shall have no Credit
Rating or (iv) the Purchasing Bank is not a bank, insurance company, other
financial institution or an affiliate of any thereof that is engaged in making,
purchasing, holding or investing in bank loans or similar extensions of credit
in the ordinary course of its business.

(e)  The Administrative Agent shall maintain at its address referred to in
subsection 10.2 a copy of each Loan Assignment delivered to it and a register
(the “Register”) for the recordation of (i) the names and addresses of the Banks
and the Commitment of, and principal amount (and stated interest) of the Loans
(other than Negotiated Rate Loans) owing to, each Bank from time to time, and
(ii) with respect to each Loan Assignment delivered to the Administrative Agent,
the name and address of the Loan Assignee and the principal amount of each Bid
Loan owing to such Loan Assignee.  The entries in the Register shall constitute
prima facie evidence (absent manifest error) of the accuracy of the information
so recorded, and the Borrowers, the Administrative Agent and the Banks may treat
each Person whose name is recorded in the Register as the owner of the Loan
recorded therein for all purposes of this Agreement.  The Register shall be
available for inspection by the Company or any Bank or Loan Assignee at any
reasonable time and from time to time upon reasonable prior notice.

(f)  Upon its receipt of a Loan Assignment executed by an assignor Bank and a
Loan Assignee and an Administrative Questionnaire from the Loan Assignee if it
is not then a Bank, together with payment to the Administrative Agent (by the
assignor Bank or the Loan Assignee, as agreed between them) of a registration
and processing fee of $3,500, the Administrative Agent shall (i) accept such
Loan Assignment, (ii) record the information contained therein in the Register
and (iii) give prompt notice of such acceptance and recordation to the assignor
Bank, the Loan Assignee and the Borrowers.  Upon its receipt of a Loan
Assignment executed by a transferor Bank and a Purchasing Bank (and, in the case
of a Purchasing Bank that is not then a Bank or an affiliate thereof, by the
Borrowers and the Administrative Agent) and an Administrative Questionnaire from
the Purchasing Bank if it is not then a Bank, together with payment to the
Administrative Agent (by the transferor Bank or the Purchasing Bank, as agreed
between them) of a registration and processing fee of $3,500 for each Purchasing
Bank listed in such Loan Assignment, the Administrative Agent shall (A) accept
such Loan Assignment, (B) record the information contained therein in the
Register and (C) give prompt notice of such acceptance and recordation to the
Banks and the Borrowers.

(g)  The Company authorizes each Bank to disclose to any Participant, Loan
Assignee or Purchasing Bank (each, a “Transferee”) and any prospective
Transferee any and all financial information in such Bank’s possession
concerning the Borrowers and their Subsidiaries which has been delivered to such
Bank by or on behalf of the Borrowers pursuant to this Agreement or in
connection with such Bank’s credit evaluation of the Borrowers and their
Subsidiaries prior to becoming a party to this Agreement, provided that with
respect to confidential data or information described in subsection 10.7, such
confidential data may be disclosed only to (i) a Purchasing Bank and/or (ii) any
other Transferee or prospective Transferee with the Borrowers’ prior written
consent, which consent shall not be unreasonably withheld with respect to
prospective Participants, Participants, prospective Loan Assignees and Loan
Assignees; provided,  however, that such Bank shall not disclose any such
confidential data or information pursuant to this subsection 10.5(g) unless (i)
it has notified the Purchasing Bank or other Transferee or potential Transferee
that such data or information are confidential, such notification to be in





 



75

 

writing if such data or information are disclosed in writing and orally if such
data or information are disclosed orally, and (ii) such Purchasing Bank,
Transferee or potential Transferee has agreed in writing to be bound by the
provisions of subsection 10.7.

(h)  If, pursuant to this subsection, any loan participation or series of loan
participations is sold or any interest in this Agreement is transferred to any
Transferee, the transferor Bank shall cause such Transferee, concurrently with
the effectiveness of such transfer or the first transfer to occur in a series of
transfers between such transferor Bank and such Transferee, to comply with
subsection 2.17(c), subsection 2.17(d), subsection 2.17(e) and subsection
2.17(f) as if it were a Bank.  The Administrative Agent shall not be responsible
for obtaining such documentation except from its own Transferees.

(i)   Nothing in this subsection 10.5 shall prohibit any Bank from pledging or
assigning its Loans to any Federal Reserve Bank in accordance with applicable
law.

(j)   The Borrowers, upon receipt of written notice from the relevant Bank,
agree to issue Notes to any Bank requiring Notes to facilitate transactions of
the type described in paragraph (i) above.

(k)  Notwithstanding anything to the contrary contained herein, any Bank (a
“Granting Bank”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Bank to the
Administrative Agent and the Company, the option to provide to the Borrowers all
or any part of any Loan that such Granting Bank would otherwise be obligated to
make to the Borrowers pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan, (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Bank shall be obligated to make such Loan pursuant to
the terms hereof.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Bank to the same extent, and as if, such Loan were
made by such Granting Bank.  Each party hereto hereby agrees that no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Bank).  In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary contained in this subsection 10.5(k) any SPC may (i) with notice to,
but without the prior written consent of, the Company and the Administrative
Agent and without paying any processing fee therefor, assign all or a portion of
its interests in any Loans to the Granting Bank or to any financial institutions
(consented to by the Company and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.  This subsection 10.5(k) may not be amended without the written consent of
the SPC.

10.6      Adjustments.  Except as otherwise provided in this Agreement or as
otherwise provided by court order, if any Bank (a “benefitted Bank”) shall at
any time receive any payment of all or part of its Committed Rate Loans, or
interest thereon or commitment fee hereunder, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in clause (e) of Section 8, or
otherwise) in a greater proportion than any such payment to and collateral
received by any other Bank, if any, in respect of such other Bank’s Committed
Rate Loans, or interest thereon, or commitment fee hereunder, such benefitted
Bank shall purchase for cash from the other Banks such portion of each such
other Bank’s Committed Rate Loans, or





 



76

 

shall provide such other Banks with the benefits of any such collateral, or the
proceeds thereof, as shall be necessary to cause such benefitted Bank to share
the excess payment or benefits of such collateral or proceeds ratably with each
of such other Banks; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such benefitted Bank,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.  The Borrowers agree that
each Bank so purchasing a portion of another Bank’s Committed Rate Loans may
exercise all rights of payment (including, without limitation, rights of
set-off) with respect to such portion as fully as if such Bank were the direct
holder of such portion.

10.7      Confidentiality.  (a)  Each of the Agents and the Banks shall, subject
as hereinafter provided, keep confidential from any third party any data or
information received by them from the Borrowers pursuant to this Agreement
which, if provided in writing, is designated in writing as confidential, and if
provided orally, is designated orally as confidential by the Borrowers except:

(i)          any such data or information as is or becomes publicly available or
generally known otherwise than as a result of any breach of the provisions of
this subsection 10.7;

(ii)         as required by law, rule, regulation or official direction or any
Governmental Authority or self-regulatory body having or claiming authority or
oversight over any Bank or its affiliates;

(iii)       as may be necessary to protect as against the Borrowers or any of
them the interests of the Banks or any of them under this Agreement;

(iv)        to the extent permitted under subsection 10.5; and

(v)         with respect to any Bank, to affiliates of such Bank on a need to
know basis (as long as such affiliates are subject to confidentiality provisions
no less restrictive than those set forth in this Agreement) and the attorneys,
accountants and regulators of such Bank and such affiliates, and to each other
Bank.

(b)  Each of the Agents and the Banks shall use their reasonable efforts to
ensure that any confidential data or information received by them from the
Borrowers pursuant to this Agreement which is disclosed to employees of such
Agent or Bank (as the case may be) or their respective affiliates pursuant to
clause (a) above, is so disclosed only to the extent necessary for purpose of
the administration of this Agreement and, in all cases, on the condition that
such information and data shall be kept confidential except for such purpose.

(c)  For the avoidance of doubt, the Agents and the Banks may provide to data
service providers that serve the lending industry, including market data
collectors and league table providers, and insurers to the Agents and the Banks
information pertaining to this Agreement routinely provided by arrangers and
lenders to such data service providers and insurers if presented in a manner
that does not disclose the identity of the Borrowers.

(d)  The provisions of this subsection 10.7 shall survive the payment in full of
all amounts payable hereunder and the termination of this Agreement.

10.8      Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrowers and the Administrative Agent.





 



77

 

10.9      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.10    Consent to Jurisdiction and Service of Process.  All judicial
proceedings brought against the Borrowers with respect to this Agreement shall
be brought in the United States District Court for the Southern District of New
York sitting in the Borough of Manhattan (or if such court lacks subject matter
jurisdiction, the Supreme Court of the State of New York sitting in the Borough
of Manhattan), and, by execution and delivery of this Agreement, the Borrowers
accept, for themselves and in connection with their properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
irrevocably agree to be bound by any final judgment rendered thereby in
connection with this Agreement from which no appeal has been taken or is
available.  The Borrowers irrevocably agree that all process in any such
proceedings in any such court may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to them at their addresses set forth in subsection 10.2 or at
such other address of which the Administrative Agent shall have been notified
pursuant thereto, such service being hereby acknowledged by the Borrowers to be
effective and binding service in every respect.  Each of the Borrowers, the
Agents and the Banks irrevocably waives any objection, including without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens which it may now or hereafter have to the bringing of any
such action or proceeding in any such jurisdiction.  Nothing herein shall affect
the right to serve process in any other manner permitted by law or shall limit
the right of any Agent or any Bank to bring proceedings against the Borrowers in
the courts of any other jurisdiction.  JD Luxembourg irrevocably appoints the
Company as its agent to receive process with respect to this Agreement.

10.11    WAIVERS OF JURY TRIAL.  EACH BORROWER, THE ADMINISTRATIVE AGENT AND THE
BANKS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.12    USA Patriot Act.

Each Bank hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Bank to identify the
Borrowers in accordance with the Act. The Borrowers shall promptly provide such
information upon request by any Bank.

10.13    No Fiduciary Duty.  The Borrowers acknowledge and agree that (a) no
fiduciary, advisory or agency relationship between the Borrowers and the Agents
and the Banks is intended to be or has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether the Agents
and the Banks have advised or are advising the Borrowers on other matters, (b)
the Agents and the Banks, on the one hand, and the Borrowers, on the other hand,
have an arm's length business relationship that does not directly or indirectly
give rise to, nor do the Borrowers rely on, any fiduciary duty to the Borrowers
or their respective affiliates on the part of the Agents and the Banks, (c) the
Borrowers are capable of evaluating and understanding, and the Borrowers
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Agreement, (d) the Borrowers have been advised that the
Agents and the Banks are engaged in a broad range of transactions that may
involve interests that differ from the Borrowers’ interests and that the Agents
and the Banks have no obligation to





 



78

 

disclose such interests and transactions to the Borrowers, (e) the Borrowers
have consulted their own legal, accounting, regulatory and tax advisors to the
extent the Borrowers have deemed appropriate, (f) each Agent and Bank has been,
is, and will be acting solely as a principal and, except as otherwise expressly
agreed in writing by it and the relevant parties, has not been, is not, and will
not be acting as an advisor, agent or fiduciary for the Borrowers, any of the
Borrowers’ affiliates or any other Person and (g) none of the Agents nor Banks
has any obligation to the Borrowers or their respective affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein or in any other express writing executed and delivered by such
Agent or Bank and the Borrowers or any such affiliate.

10.14    Headings.  Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

10.15    Acknowledgment and Consent to Bail-In of Affected Financial
Institutions.  (a) Notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among any such parties
to the Loan Documents, each party hereto acknowledges that any liability of any
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of a Resolution Authority and agrees and consents to, and acknowledges
and agrees to be bound by:

(i)          the application of any Write-Down and Conversion Powers by a
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(ii)         the effects of any Bail-In Action on any such liability, including,
if applicable:

(x)         a reduction in full or in part or cancellation of any such
liability;

(y)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(z)         the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any Resolution Authority.

(b)         Each party hereto agrees that it will notify the Company and the
Administrative Agent, as soon as practicable, of such party becoming the subject
of a Bail-In Action, unless such notification is prohibited by law, regulation
or order.

10.16    Bank ERISA Representations.  (a) Each Bank (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Administrative Agent
and each Lead Arranger and their respective affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrowers, that at least one of
the following is and will be true:

(i)          such Bank is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans (defined below) in connection with the Loans or the Commitments,

 





 



79

 

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to, and all of the conditions of which are and will continue to be satisfied in
connection with, such Bank’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement,

 

(iii)       (A) such Bank is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Bank to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Bank, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such Bank’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement, or

 

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.

 

(b)         In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Bank or (2) a Bank has provided
another representation, warranty and covenant in accordance with sub-clause (iv)
in the immediately preceding clause (a), such Bank further (x) represents and
warrants, as of the date such Person became a Bank party hereto, and (y)
covenants, from the date such Person became a Bank party hereto to the date such
Person ceases being a Bank party hereto, for the benefit of, the Administrative
Agent and each Lead Arranger, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers, that the Administrative Agent is not a fiduciary with
respect to the assets of such Bank involved in such Bank’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement or any
documents related hereto or thereto).

 

As used in this Section, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code, to which Section 4975 of the Code applies, and (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

 

[Remainder of page left intentionally blank]

 



 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

 

 

DEERE & COMPANY

 

 

 

 

 

 

 

By:

/s/ Thomas C. Spitzfaden

 

 

Name: Thomas C. Spitzfaden

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

JOHN DEERE CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Thomas C. Spitzfaden

 

 

Name: Thomas C. Spitzfaden

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

JOHN DEERE BANK S.A.

 

 

 

 

 

 

 

By:

/s/ Thomas C. Spitzfaden

 

 

Name: Thomas C. Spitzfaden

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Larry J. Gant

 

 

Name: Larry J. Gant

 

 

Title: Authorized Representative

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Bank

 

 

 

 

 

 

 

By:

/s/ Sean Bodkin

 

 

Name: Sean Bodkin

 

 

Title: Vice President

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

 

 

 

BANK OF AMERICA, N.A.,
as Syndication Agent and as a Bank

 

 

 

 

 

 

 

By:

/s/ Brain Lukehart

 

 

Name: Brain Lukehart

 

 

Title: Managing Director

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

CITIBANK, N.A.,
as Documentation Agent and as a Bank

 

 

 

 

 

 

 

By:

/s/ Susan Manuelle

 

 

Name: Susan Manuelle

 

 

Title: Vice President

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

 

 

 

 

BARCLAYS BANK PLC,
as a Bank

 

 

 

 

 

 

 

By:

/s/ Craig Malloy

 

 

Name: Craig Malloy

 

 

Title: Director

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,
as a Bank

 

 

 

 

 

 

 

By:

/s/ Matthew W. McLaurin

 

 

Name: Matthew W. McLaurin

 

 

Title: Director

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

 

 

 

MUFG Bank Ltd.,
as a Bank

 

 

 

 

 

 

 

By:

/s/ Mark Maloney

 

 

Name: Mark Maloney

 

 

Title: Authorized Signatory

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

 

Royal Bank of Canada
as a Bank

 

 

 

 

 

 

 

By:

/s/ Benjamin Lennon

 

 

Name: Benjamin Lennon

 

 

Title: Authorized Signatory

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

 

 

 

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH,
as a Bank

 

 

 

 

 

 

 

By:

/s/ MICHAEL BOROWIECKI

 

 

Name: MICHAEL BOROWIECKI

 

 

Title: AUTHORIZED SIGNATORY

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

 

Credit Agricole Corporate and Investment Bank
as a Bank

 

 

 

 

 

 

 

By:

/s/ Gordon Yip

 

 

Name: Gordon Yip

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ GARY HERZOG

 

 

Name: GARY HERZOG

 

 

Title: MANAGING DIRECTOR

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as a Bank

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

Name: Ming K. Chu

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Marko Lukin

 

 

Name: Marko Lukin

 

 

Title: Vice President

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

 

 

 

 

GOLDMAN SACHS BANK USA,
as a Bank

 

 

 

 

 

 

 

By:

/s/ Ryan Durkin

 

 

Name: Ryan Durkin

 

 

Title: Authorized Signatory

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

 

 

 

 

BNP Paribas,
as a Bank

 

 

 

 

 

 

 

By:

/s/ Tony Baratta

 

 

Name: Tony Baratta

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Mike Shryock

 

 

Name: Mike Shryock

 

 

Title: Managing Director

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

 

Commerzbank AG, New York Branch
as a Bank

 

 

 

 

 

 

 

By:

/s/ Michael W. Ravelo

 

 

Name: Michael W. Ravelo

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ John W. Deegan

 

 

Name: John W. Deegan

 

 

Title: Director

 

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
as a Bank

 

 

 

 

 

 

 

By:

/s/ Mark H. Halldorson

 

 

Name: Mark H. Halldorson

 

 

Title: Director

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

 

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch,
as a Bank

 

 

 

 

 

 

 

By:

/s/ Brian Crowley

 

 

Name: Brian Crowley

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Miriam Trautmann

 

 

Name: Miriam Trautmann

 

 

Title: Senior Vice President

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

 

Santander Bank, N.A.,
as a Bank

 

 

 

 

 

 

 

By:

/s/ Xavier Ruiz Sena

 

 

Name: Xavier Ruiz Sena

 

 

Title: Managing Director

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

 

The Bank of New York Mellon,
as a Bank

 

 

 

 

 

 

 

By:

/s/ Thomas J. Tarasovich, Jr.

 

 

Name: Thomas J. Tarasovich, Jr.

 

 

Title: Vice President

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

 

SUMITOMO MITSUI BANKING CORPORATION,
as a Bank

 

 

 

 

 

 

 

By:

/s/ Jun Ashley

 

 

Name: Jun Ashley

 

 

Title: Director

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

 

STANDARD CHARTERED BANK
as a Bank

 

 

 

 

 

 

 

By:

/s/ James Beck

 

 

Name: James Beck

 

 

Title: Associate Director

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

 

U.S. Bank National Association,
as a Bank

 

 

 

 

 

 

 

By:

/s/ James N. DeVries

 

 

Name: James N. DeVries

 

 

Title: Senior Vice President

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

 

BANK OF CHINA, CHICAGO BRANCH,
as a Bank

 

 

 

 

 

 

 

By:

/s/ Kai Wu

 

 

Name: Kai Wu

 

 

Title: Senior Vice President

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

 

ICICI Bank Limited New York Branch
as a Bank

 

 

 

 

 

 

 

By:

/s/ Akashdeep Sarpal

 

 

Name: Akashdeep Sarpal

 

 

Title: Country Head - USA

          ICICI Bank Limited

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

 

Nordea Bank Abp, New York Branch
as a Bank

 

 

 

 

 

 

 

By:

/s/ Leena Parker

 

 

Name: Leena Parker

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Ola Anderssen

 

 

Name: Ola Anderssen

 

 

Title: First Vice President

 





[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

 

 

PNC Bank, National Association
as a Bank

 

 

 

 

 

 

 

By:

/s/ James Phelan

 

 

Name: James Phelan

 

 

Title: Vice President

 

 

 

 



[Signature Page to the 2020 364-Day Deere & Company Credit Agreement]



 

SCHEDULE I

TERMS OF SUBORDINATION

“Senior Indebtedness” means the principal of (and premium, if any) and unpaid
interest and commitment fees on (a) indebtedness (including matured and
contingent reimbursement obligations in respect of letters of credit) of John
Deere Capital Corporation (the “Capital Corporation”) (including indebtedness of
others guaranteed by the Capital Corporation), other than the indebtedness
evidenced by the Securities [such term to be defined as the debt to be issued
under the indenture or agreement to which this Schedule relates] and [specify
any other indebtedness of the Capital Corporation (including indebtedness of
others guaranteed by the Capital Corporation)], provided that indebtedness of
the Capital Corporation under the credit agreement to which these Terms of
Subordination are attached may not be so specified, whether outstanding on the
date hereof or hereafter created, incurred, assumed or guaranteed, for money
borrowed, unless in the instrument creating or evidencing the same or pursuant
to which the same is outstanding it is provided that such indebtedness is not
senior or prior in right of payment to the Securities, and (b) renewals,
extensions, modifications and refundings of any such indebtedness.

SUBORDINATION

Section 1.  Agreement to Subordinate.

The Capital Corporation, for itself, its successors and assigns, covenants and
agrees, and each holder of Securities, by such holder’s acceptance thereof,
likewise covenants and agrees, that the payment of the principal of (and
premium, if any) and interest on each and all of the Securities is hereby
expressly subordinated, to the extent and in the manner hereinafter set forth,
in right of payment to the prior payment in full of all Senior Indebtedness.

Section 2.  Distribution on Dissolution, Liquidation and Reorganization;
Subrogation of Securities.

Upon any distribution of assets of the Capital Corporation upon any dissolution,
winding up, liquidation or reorganization of the Capital Corporation, whether in
bankruptcy, insolvency, reorganization or receivership proceedings or upon an
assignment for the benefit of creditors or any other marshalling of the assets
and liabilities of the Capital Corporation or otherwise (subject to the power of
a court of competent jurisdiction to make other equitable provisions reflecting
the rights conferred in this Agreement upon the Senior Indebtedness and the
holders thereof with respect to the Securities by a lawful plan of
reorganization under applicable bankruptcy law),

(a)         the holders of Senior Indebtedness shall be entitled to receive
payment in full of the principal thereof (and premium if any) and the interest
and commitment fees due on the Senior Indebtedness before the holders of the
Securities are entitled to receive any payment upon the principal of (or
premium, if any) or interest on indebtedness evidenced by the Securities; and

(b)         any payment or distribution of assets of the Capital Corporation of
any kind or character, whether in cash, property or securities, to which the
holders of the Securities or any trustee therefor would be entitled except for
the provisions of this Article shall be paid by the liquidating trustee or agent
or other person making such payment or distribution, whether a trustee in
bankruptcy, a receiver or liquidating trustee or otherwise, directly to the
holders of Senior Indebtedness or their representative or representatives or to
the trustee or trustees under any indenture under which any instruments
evidencing any of such Senior Indebtedness may have been issued, ratably
according to the aggregate amounts remaining unpaid on account of the

 



 



1-2

 

 

principal of (and premium, if any) and interest, commitment fees and letter of
credit fees on the Senior Indebtedness held or represented by each holder of
Senior Indebtedness, to the extent necessary to make payment in full of all
Senior Indebtedness remaining unpaid, after giving effect to any concurrent
payment or distribution to the holders of such Senior Indebtedness; and

(c)         in the event that, notwithstanding the foregoing, any payment or
distribution of assets of the Capital Corporation of any kind or character,
whether in cash, property or securities, shall be received by any trustee for
the holders of the Securities or the holders of the Securities before all Senior
Indebtedness is paid in full, such payment or distribution shall be paid over,
upon written notice to any trustee for the holders of the Securities, to the
holders of Senior Indebtedness or their representative or representatives or to
the trustee or trustees under any indenture under which any instruments
evidencing any of such Senior Indebtedness may have been issued, ratably as
aforesaid, for application to the payment of all Senior Indebtedness remaining
unpaid until all such Senior Indebtedness shall have been paid in full, after
giving effect to any concurrent payment or distribution to the holders of such
Senior Indebtedness.

Subject to the payment in full of all Senior Indebtedness, the holders of the
Securities shall be subrogated to the rights of the holders of Senior
Indebtedness to receive payments or distributions of cash, property or
securities of the Capital Corporation applicable to Senior Indebtedness until
the principal of (and premium, if any) and interest on the Securities shall be
paid in full and no such payments or distributions to the holders of the
Securities of cash, property or securities otherwise distributable to the
holders of Senior Indebtedness shall, as between the Capital Corporation, its
creditors other than the holders of Senior Indebtedness, and the holders of the
Securities, be deemed to be a payment by the Capital Corporation to or on
account of the Securities.  It is understood that the provisions of this Article
are, and are intended, solely for the purpose of defining the relative rights of
the holders of the Securities, on the one hand, and the holders of Senior
Indebtedness, on the other hand.  Nothing contained in this Article or elsewhere
in this Agreement or in the Securities is intended to or shall impair, as
between the Capital Corporation, its creditors other than the holders of Senior
Indebtedness, and the holders of the Securities, the obligation of the Capital
Corporation, which is unconditional and absolute, to pay to the holders of the
Securities the principal of (and premium, if any) and interest on the Securities
as and when the same shall become due and payable in accordance with their
terms, or to affect the relative rights of the holders of the Securities and
creditors of the Capital Corporation other than the holders of Senior
Indebtedness, nor shall anything herein or in the instruments or other evidence
of the Securities prevent any trustee for the holders of the Securities or the
holder of any Securities from exercising all remedies otherwise permitted by
applicable law upon default under this Agreement or such instrument or other
evidence, subject to the rights, if any, under this Article of the holders of
Senior Indebtedness in respect of cash, property or securities of the Capital
Corporation received upon the exercise of any such remedy.

Section 3.  No Payment on Securities in Event of Non-Payment When Due of Senior
Indebtedness.

No payment by the Capital Corporation on account of principal (or premium, if
any), sinking funds, or interest on the Securities shall be made unless full
payment of amounts then due for principal, premium, if any, sinking funds and
interest and letter of credit fees and commitment fees on Senior Indebtedness
has been made or duly provided for in money or money’s worth.

 



 



 

SCHEDULE II

COMMITMENTS

Bank

Commitment

JPMorgan Chase Bank, N.A.

$
255,000,000

Bank of America, N.A.

$
255,000,000

Citibank, N.A.

$
255,000,000

Barclays Bank PLC

$
211,875,000

HSBC Bank USA, N.A.

$
211,875,000

MUFG Bank, Ltd.

$
211,875,000

Royal Bank of Canada

$
211,875,000

The Toronto-Dominion Bank, New York Branch

$
187,500,000

Credit Agricole Corporate and Investment Bank

$
168,750,000

Deutsche Bank AG, New York Branch

$
168,750,000

Goldman Sachs Bank USA

$
168,750,000

BNP Paribas

$
112,500,000

Commerzbank AG New York Branch

$
112,500,000

Wells Fargo Bank, National Association

$
112,500,000

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

$
46,875,000

Banco Santander, S.A.

$
46,875,000

The Bank of New York Mellon

$
46,875,000

Sumitomo Mitsui Banking Corporation

$
46,875,000

Standard Chartered Bank

$
46,875,000

U.S. Bank National Association

$
46,875,000

Bank of China, Chicago Branch

$
18,750,000

ICICI Bank Limited New York Branch

$
18,750,000

Nordea Bank Abp, New York Branch

$
18,750,000

PNC Bank, National Association

$
18,750,000

 

 

 

 

 

 

TOTAL

$
3,000,000,000

 





 



 

EXHIBIT A

[FORM OF BORROWING NOTICE]

_________, 20__

JPMorgan Chase Bank, N.A.,
 as Administrative Agent under the
   Credit Agreement referred to below
500 Stanton Christiana Road, NCC5, Floor 01
Newark, Delaware  19713-2107

United States
Attention:  Ali Zigami

Ladies and Gentlemen:

Pursuant to subsection 2.1(c) of the $3,000,000,000 364-Day Credit Agreement,
dated as of March 30, 2020, among DEERE & COMPANY, JOHN DEERE CAPITAL
CORPORATION, JOHN DEERE BANK S.A., the Banks parties thereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, CITIBANK, N.A., as Documentation Agent, and
BANK OF AMERICA, N.A., as Syndication Agent (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
the undersigned hereby requests that the following Committed Rate Loans be made
on __________, 201_ as follows:

 

(1)  Total Amount of Committed Rate Loans

$____________

 

(2)  Requested Currency

_____________

 

(3)  Amount of (1) to be allocated to Eurocurrency Loans

$____________

 

(4)  Amount of (1) to be allocated to ABR Loans

$____________

 

(5)  Interest Periods and amounts to be allocated thereto in respect of
Eurocurrency Loans (amounts must total (3)):

 

 

(i)  one month

$____________

 

(ii)  two months

$____________

 

(iii)  three months

$____________

 

(iv)  six months

$____________

 

(v)  30 days (if Canadian Dollars requested)

$____________

 

(vi)  60 days (if Canadian Dollars requested)

$____________

 

(vii)  90 days (if Canadian Dollars requested)

$____________

 

Total Eurocurrency Loans

$____________

 

NOTE:  THE AMOUNT APPEARING IN LINE (1) ABOVE MUST BE AT LEAST EQUAL TO
$25,000,000 AND IN A WHOLE MULTIPLE OF $5,000,000 (OR THE FOREIGN CURRENCY
EQUIVALENT IN THE CASE OF FOREIGN CURRENCY LOANS) AND THE AMOUNTS APPEARING IN
EACH OTHER LINE ABOVE MUST BE AT LEAST EQUAL TO $10,000,000 AND IN A WHOLE
MULTIPLE OF $1,000,000 (OR THE FOREIGN CURRENCY EQUIVALENT IN THE CASE OF
FOREIGN CURRENCY LOANS).

 



 



A-2

 

Terms defined in the Credit Agreement shall have the same meanings when used
herein.

 

Very truly yours,

 

[DEERE & COMPANY]

 

[JOHN DEERE CAPITAL CORPORATION]

 

[JOHN DEERE BANK S.A.]

 

 

 

 

 

 

 

By:

 

 

 

Title: 

 

 



 



 

EXHIBIT B

[FORM OF BID LOAN REQUEST]

_______, 20__

JPMorgan Chase Bank, N.A.,
 as Administrative Agent under the Credit
   Agreement referred to below
500 Stanton Christiana Road, NCC5, Floor 01
Newark, Delaware  19713-2107

United States
Attention:  Ali Zigami

Ladies and Gentlemen:

Reference is made to the $3,000,000,000 364-Day Credit Agreement, dated as of
March 30, 2020, among DEERE & COMPANY, JOHN DEERE CAPITAL CORPORATION, JOHN
DEERE BANK S.A., the Banks parties thereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, CITIBANK, N.A., as Documentation Agent, and BANK OF
AMERICA, N.A., as Syndication Agent (as the same may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Terms defined in
the Credit Agreement are used herein as therein defined.

This is an [Index Rate] [Absolute Rate] Bid Loan Request pursuant to subsection
2.2 of the Credit Agreement requesting quotes for the following Bid Loans:

Aggregate Principal Amount

$_____________

$____________

$____________

Borrowing Date

_____________

____________

____________

Interest Period

_____________

____________

____________

Maturity Period

_____________

____________

____________

Interest Payment Dates

_____________

____________

____________

Interest Rate Basis

360 day year

 

 



 



B-2

 

NOTE:  THE AGGREGATE PRINCIPAL AMOUNTS APPEARING ABOVE MUST BE IN THE AGGREGATE
AT LEAST EQUAL TO $25,000,000 AND IN A WHOLE MULTIPLE OF $5,000,000.

 

 

Very truly yours,

 

[DEERE & COMPANY]

 

[JOHN DEERE CAPITAL CORPORATION]

 

 

 

 

By:

 

 

 

Title: 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Note:    Pursuant to the Credit Agreement, a Bid Loan Request may be transmitted
by facsimile transmission, or by telephone, immediately confirmed by facsimile
transmission.  In any case, a Bid Loan Request shall contain the information
specified in the second paragraph of this form.

 

 



 



 

EXHIBIT C

[FORM OF BID LOAN OFFER]

_______, 20__

JPMorgan Chase Bank, N.A.,

 as Administrative Agent

   under the Credit Agreement referred to below
500 Stanton Christiana Road, NCC5, Floor 01
Newark, Delaware  19713-2107

United States
Attention:  Ali Zigami

 

Ladies and Gentlemen:

Reference is made to the $3,000,000,000 364-Day Credit Agreement, dated as of
March 30, 2020, among DEERE & COMPANY, JOHN DEERE CAPITAL CORPORATION, JOHN
DEERE BANK S.A., the Banks parties thereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, CITIBANK, N.A., as Documentation Agent, and BANK OF
AMERICA, N.A., as Syndication Agent (as the same may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Terms defined in
the Credit Agreement are used herein as therein defined.

In accordance with subsection 2.2 of the Credit Agreement, the undersigned Bid
Loan Bank offers to make Bid Loans thereunder in the following amounts with the
following maturity dates:

Borrowing Date:  _________________, 20__

Aggregate Maximum Amount:  $________

 

 



 



C-2

 

 

Maturity Date 1:

Maturity Date 2:

Maturity Date 3:

Maximum Amount   $_____

Maximum Amount  $_______

Maximum Amount  $______

Rate* ____Amount  $______

Rate* ____Amount  $______

Rate* ___Amount   $_______

Rate* ____Amount  $______

Rate* ____Amount  $______

Rate* ___Amount   $_______

 

 

 

 

 

 

Very truly yours,

 

 

 

[NAME OF BID LOAN BANK]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

*  If Index Rate Bid Loan, insert percentage above or below Eurocurrency Rate.

 

 



 



 

EXHIBIT D

[FORM OF BID LOAN CONFIRMATION]

_______, 20__

JPMorgan Chase Bank, N.A.,

 as Administrative Agent
   under the Credit Agreement referred to below
500 Stanton Christiana Road, NCC5, Floor 01
Newark, Delaware  19713-2107

United States
Attention:  Ali Zigami

 

Ladies and Gentlemen:

Reference is made to the $3,000,000,000 364-Day Credit Agreement, dated as of  
           March 30, 2020, among DEERE & COMPANY, JOHN DEERE CAPITAL
CORPORATION, JOHN DEERE BANK S.A., the Banks parties thereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, CITIBANK, N.A., as Documentation Agent, and
BANK OF AMERICA, N.A., as Syndication Agent (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Terms defined in the Credit Agreement are used herein as therein
defined.

In accordance with subsection 2.2 of the Credit Agreement, the undersigned
accepts and confirms the offers by Bid Loan Bank(s) to make Bid Loans to the
undersigned on ______________, 20__ [Borrowing Date] under said subsection 2.2
in the (respective) amount(s) set forth on the attached list of Bid Loans
offered.

 

Very truly yours,

 

[DEERE & COMPANY]

 

[JOHN DEERE CAPITAL CORPORATION]

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

[Borrower to attach Bid Loan Offer list prepared by Administrative Agent with
accepted amount entered by the Borrower to right of each Bid Loan Offer].

 





 



 

EXHIBIT E

[FORM OF ASSIGNMENT AND ASSUMPTION]

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Bank under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit and guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Bank) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.          Assignor:                        ______________________________

 

2.          Assignee:                        ______________________________

[and is an affiliate/Approved Fund of [identify Bank]1]

 

3.          Borrower(s):                   ______________________________

 

4.          Administrative Agent:    JPMorgan Chase Bank, N.A., as
administrative agent under the Credit Agreement

 

5.          Credit Agreement:         The $3,000,000,000 364-Day Credit
Agreement dated as of March 30, 2020 among DEERE & COMPANY, JOHN DEERE CAPITAL
CORPORATION, JOHN DEERE BANK S.A., the Banks parties thereto,

 

--------------------------------------------------------------------------------

1         Select as applicable.

 



 



E-2

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, and the other agents parties
thereto

 

6.          Assigned Interest:

 

 

Aggregate Amount of
Commitment/Loans for all
Banks

Amount of
Commitment/Loans Assigned

Percentage Assigned of
Commitment/Loans2

$

$

%

$

$

%

$

$

%

 

Effective Date:  ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrowers and their affiliates or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

NAME OF ASSIGNOR

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

 

 

NAME OF ASSIGNEE

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

2         Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Banks.

 



 



 

 

[Consented to and]3 Accepted:

 

JPMORGAN CHASE BANK, N.A., as

 Administrative Agent

 

By

 

 

 

Title:

 

 

 

 

 

 

 

[Consented to:]4

 

 

 

 

DEERE & COMPANY

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

3   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4   To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.





 



 

ANNEX 1

 

$3,000,000,000 364-Day Credit Agreement dated as of March 30, 2020 (the “Credit
Agreement”) among DEERE & COMPANY, JOHN DEERE CAPITAL CORPORATION, JOHN DEERE
BANK S.A., the Banks parties thereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, and the other agents parties thereto

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of the Borrowers, any of their respective Subsidiaries or affiliates
or any other Person obligated in respect of the Credit Agreement or (iv) the
performance or observance by each Borrower, any of their Subsidiaries or
affiliates or any other Person of any of their respective obligations under the
Credit Agreement.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Bank and (v) if it is a Non-U.S. Bank, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Bank.

 

2.   Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment

 



 



I-2

 

and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument.  Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by email or telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

 



 



 

EXHIBIT F

[RESERVED]





 



 

EXHIBIT G

[FORM OF OPINION OF GENERAL COUNSEL TO THE COMPANY]

[Closing Date]

To each of the Banks parties to
the Credit Agreement referred to
below and to JPMorgan Chase
Bank, N.A., as Administrative Agent

Deere & Company and

John Deere Capital Corporation

364-Day Credit Agreement

 

Ladies and Gentlemen:

This opinion is furnished to you pursuant to subsection 4.1(c) of the
$3,000,000,000 364-Day Credit Agreement dated as of March 30, 2020 (the “Credit
Agreement”) among Deere & Company (the “Company”), John Deere Capital
Corporation (the “Capital Corporation” and, together with the Company, the “U.S.
Borrowers”) and John Deere Bank S.A., the Banks parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, Citibank, N.A., as Documentation Agent, and
Bank of America, N.A., as Syndication Agent.  Terms defined in the Credit
Agreement and not otherwise defined in this opinion are used herein as defined
in the Credit Agreement.

I am General Counsel of the Company and have also acted as counsel for the
Capital Corporation in this matter.  I am familiar with the corporate history
and organization of each U.S. Borrower and of its Subsidiaries and the
proceedings relating to the authorization, execution and delivery by each U.S.
Borrower of the Credit Agreement.  In that connection I have examined or caused
to have examined:

1.          The Credit Agreement;

2.          The documents furnished by each of the U.S. Borrowers pursuant to
Section 4 of the Credit Agreement;

3.          The Certificates of Incorporation of the U.S. Borrowers and all
amendments thereto (the “Charters”);

4.          The bylaws of the U.S. Borrowers and all amendments thereto (the
“Bylaws”); and

5.          Certificates of the Secretary of State of Delaware, each dated a
recent date, attesting to the continued corporate existence and good standing of
the U.S. Borrowers in that State.

In addition, I have reviewed or caused to have reviewed such of the corporate
proceedings of the U.S. Borrowers, and have examined or caused to have examined
such documents, corporate records, and other instruments relating to the
organization of the U.S. Borrowers and their respective Subsidiaries and such
other agreements and instruments to which the U.S. Borrowers and their
respective Subsidiaries are parties, as I consider necessary as a basis for the
opinions hereinafter

 



 



G-2

 

expressed.  I have assumed the due execution and delivery, pursuant to due
authorization, of the Credit Agreement by the Banks, the Administrative Agent,
the Syndication Agent, and the Documentation Agent, and the authenticity of all
documents submitted to me as originals and the conformity to the original
documents of all documents submitted to me as certified, conformed or
photostatic or electronic copies.

I am qualified to practice law in the State of Illinois and the State of Iowa
and do not purport to be an expert on, and do not express any opinion herein
concerning, any laws other than the laws of the State of Illinois and the State
of Iowa, the General Corporation Law of the State of Delaware and the Federal
laws of the United States.

Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:

1.          Each of the Company and the Capital Corporation is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has the corporate power and authority to carry on its
business as now being conducted and to own its properties.

2.          The execution, delivery and performance by each U.S. Borrower of the
Credit Agreement are within such U.S. Borrower’s corporate powers, have been
duly authorized by all necessary corporate action, and do not (i) contravene, or
constitute a default under the Charter or the Bylaws of such U.S. Borrower, any
judgment, law, rule or regulation applicable to such U.S. Borrower, or any
Contractual Obligation by which such U.S. Borrower is bound or (ii) result in
the creation of any lien, charge or encumbrance upon any of its property or
assets.  The Credit Agreement has been duly executed and delivered on behalf of
each U.S. Borrower.

3.          No authorization, approval, or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by each U.S. Borrower of the Credit
Agreement.

4.          There is no pending or, to the best of my knowledge, threatened
action or proceeding against either U.S. Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator which is likely to have a
materially adverse effect upon the financial condition or operations of such
U.S. Borrower and its Subsidiaries taken as a whole.

A copy of this opinion letter may be delivered by any of you to any person that
becomes a Bank in accordance with the provisions of the Credit Agreement.  Any
such person may rely on the opinions expressed above as if this opinion letter
were addressed and delivered to such person on the date hereof.

This opinion letter is rendered to you in connection with the transactions
contemplated by the Credit Agreement.  This opinion letter may not be relied
upon by you or any person entitled to rely on this opinion pursuant to the
preceding paragraph for any other purpose without my prior written consent.

This opinion letter speaks only as of the date hereof.  I expressly disclaim any
responsibility to advise you of any development or circumstance of any kind,
including any change of law or fact, that may occur after the date of this
opinion letter even though such development or circumstance





 



G-3

 

may affect the legal analysis, a legal conclusion or any other matter set forth
in or relating to this opinion letter.

 

Very truly yours,

 

 

 

Mary K.W. Jones

 

 



 



 

EXHIBIT H

[FORM OF ENFORCEABILITY OPINION OF SPECIAL NEW YORK COUNSEL

TO THE BORROWERS]

 

[Closing Date]

To the Agent
and each of the Lenders under the
Credit Agreement (referred to below)
on the date hereof:

Re:       $3,000,000,000 364-Day Credit Agreement dated as of March 30, 2020, by
and among Deere & Company, a Delaware corporation (the “Company”), John Deere
Capital Corporation, a Delaware corporation (the “Capital Corporation”), John
Deere Bank S.A., a public limited company organized under the laws of Luxembourg
(“JD Luxembourg”, and together with the Company and the Capital Corporation, the
“Borrowers”), the financial institutions from time to time party thereto as
lenders (the “Lenders”), JPMorgan Chase Bank, N.A., as the Administrative Agent
for the Lenders (in such capacity, the “Agent”) and the other parties thereto
(such credit agreement herein referred to as the “Credit Agreement”)

Ladies and Gentlemen:

We are issuing this opinion letter in our capacity as counsel to and at the
request of the Borrowers in respect of the Credit Agreement.

The opinions expressed herein are being provided pursuant to Section 4.1(c) of
the Credit Agreement.  Capitalized terms used but not otherwise defined herein
shall have the meanings given to such terms in the Credit Agreement (with
references herein to the Credit Agreement and each document defined therein
meaning the Credit Agreement and each such document as executed and delivered on
the date hereof).  The Lenders and the Agent are sometimes referred to in this
opinion letter as “you”.

In connection with the preparation of this letter, we have, among other things,
reviewed executed counterparts of the Credit Agreement.

Subject to the assumptions, qualifications, exclusions and other limitations
which are identified in this opinion letter, we advise you, and with respect to
each legal issue addressed in this opinion letter, it is our opinion, that (a)
the Credit Agreement is a valid and binding obligation of each Borrower that is
a party thereto and is enforceable against such Borrower in accordance with its
terms and (b) the guarantee by the Capital Corporation pursuant to Section 2.27
of the Credit Agreement is a valid and binding obligation of the Capital
Corporation and is enforceable against the Capital Corporation in accordance
with its terms.

 



 



H-2

 

With your consent, we have assumed for purposes of this letter and the opinions
herein:

(a) that each document we have reviewed for purposes of this letter is accurate
and complete, each such document that is an original is authentic, each such
document that is a copy conforms to an authentic original, and all signatures on
each such document are genuine, and that all natural persons who have signed any
document have the legal capacity to do so;

(b) that the Credit Agreement and every other agreement we have examined for
purposes of this letter has been duly authorized, executed and delivered by the
parties thereto and constitutes a valid and binding obligation of each party to
that document, enforceable against each such party in accordance with its
respective terms and that each such party has satisfied all legal requirements
that are applicable to such party to the extent necessary to entitle such party
to enforce such agreement and that each party to the Credit Agreement is in good
standing and duly incorporated or organized under the laws of its jurisdiction
of organization except we do not assume in this paragraph (b) that the Credit
Agreement is a valid and binding obligation enforceable in accordance with its
terms against the Borrowers;

(c) there are no agreements or understandings among the parties, written or oral
(other than the Credit Agreement), and there is no usage of trade or course of
prior dealing among the parties that would, in either case define, supplement or
qualify the terms of the Credit Agreement; and

(d) that the status of the Credit Agreement as legally valid and binding
obligations of the parties is not affected by any (i) breaches of, or defaults
under, agreements or instruments, (ii) violations of statutes, rules,
regulations or court or governmental orders, or (iii) failures to obtain
required consents, approvals or authorizations from, or make required
registrations, declarations or filings with, governmental authorities.

In preparing this letter, we have relied without any independent verification
upon: (i) information contained in certificates obtained from governmental
authorities; (ii) factual information represented to be true in the Credit
Agreement; (iii) factual information provided to us in a support certificate
signed by each of the Borrowers; and (iv) factual information we have obtained
from such other sources as we have deemed reasonable; and we have examined the
originals or copies certified to our satisfaction, of the Credit Agreement and
other corporate records of the Borrowers as we deem necessary for or relevant to
our opinions.  We have assumed without investigation that the information upon
which we have relied is accurate and does not omit disclosures necessary to
prevent such information from being misleading.

The terms “knowledge,” “actual knowledge” and “aware” whenever used in this
letter with respect to our firm mean conscious awareness at the time this letter
is delivered on the date it bears by the lawyers with Kirkland & Ellis LLP at
that time who spent substantial time representing the Borrower in connection
with the Credit Agreement (herein called our “Designated Transaction Lawyers”).

Our opinion (an “enforceability opinion”) in this letter that any particular
contract is a valid and binding obligation or is enforceable in accordance with
its terms is subject to: (i) applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and





 



H-3

 

similar laws affecting creditors’ rights and remedies generally and judicially
developed doctrines in this area such as substantive consolidation and equitable
subordination; (ii) the effect of general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity); (iii) an
implied covenant of good faith and fair dealing; and (iv) other commonly
recognized statutory and judicial constraints on enforceability including
statutes of limitations.  “General principles of equity” include but are not
limited to: principles limiting the availability of specific performance and
injunctive relief; principles which limit the availability of a remedy under
certain circumstances where another remedy has been elected; principles
requiring reasonableness, good faith and fair dealing in the performance and
enforcement of an agreement by the party seeking enforcement; principles which
may permit a party to cure a material failure to perform its obligations; and
principles affording equitable defenses such as waiver, laches and estoppel.

Our enforceability opinion is also subject to the qualification that certain
provisions of the Credit Agreement may not be enforceable in whole or in part,
although the inclusion of such provisions does not render the Credit Agreement
invalid, and the Credit Agreement and the law of the State of New York contain
adequate remedial provisions for the practical realization of the rights and
benefits afforded thereby.

Our enforceability opinion is further subject to the effect of rules of law that
may render guaranties or other similar instruments or agreements unenforceable
under circumstances where your actions, failures to act or waivers, amendments
or replacement of the Credit Agreement (i) so radically change the essential
nature of the terms and conditions of the guaranteed obligations and the related
transactions that, in effect, a new relationship has arisen between you and the
Borrowers which is substantially and materially different from that presently
contemplated by the Credit Agreement, (ii) release the primary obligor, or (iii)
impair the guarantor’s recourse against the primary obligor.

We also express no opinion regarding the enforceability of any so-called
“fraudulent conveyance” or “fraudulent transfer savings” clauses and any similar
provisions in the Credit Agreement to the extent such provisions purport to
limit the amount of the obligations of any party or the right to contribution of
any other party with respect to such obligations.

We render no opinion regarding the validity, binding effect or enforceability of
the Credit Agreement with respect to any Borrower to the extent the Credit
Agreement involves any obligation (including any guaranty) of such Borrower with
respect to any “swap” (as such term is defined in the Commodity Exchange Act) if
such Borrower is not an “eligible contract participant” (as such term is defined
in the Commodity Exchange Act) at the time such obligation is incurred by such
Borrower.

We render no opinion with regard to usury or other laws limiting or regulating
the maximum amount of interest that may be charged, collected, received or
contracted for other than the internal laws of the State of New York, and
without limiting the foregoing, we expressly disclaim any opinion as to the
usury or other such laws of any other jurisdiction (including laws of other
states made applicable through principles of Federal preemption or otherwise)
which may be applicable to the transactions contemplated by the Credit
Agreement.





 



H-4

 

Nothing contained in this letter covers or otherwise addresses any of the
following types of provisions which may be contained in the Credit Agreement:

 

(i) provisions mandating contribution towards judgments or settlements among
various parties;

 

(ii) waivers of benefits and rights to the extent they cannot be waived under
applicable law;

 

(iii) provisions providing for penalties, liquidated damages, acceleration of
future amounts due (other than principal) without appropriate discount to
present value, late charges, prepayment charges, interest upon interest, or
increased interest rates upon default;

 

(iv) provisions which might require indemnification or contribution in violation
of general principles of equity or public policy, including, without limitation,
indemnification or contribution obligations which arise out of the failure to
comply with applicable state or federal securities laws;

 

(v) agreements to submit to the jurisdiction of any particular court or other
governmental authority (either as to personal or subject matter jurisdiction);
provisions restricting access to courts; waiver of service of process
requirements which would otherwise be applicable; waiver of the right to a jury
trial and provisions otherwise purporting to affect the jurisdiction and venue
of courts;

 

(vi) choice-of-law provisions;

 

(vii) provisions regarding arbitration;

 

(viii) covenants not to compete;

 

(ix) provisions that authorize you to set off and apply any deposits at any time
held, and any other indebtedness at any time owing, by you to or for the account
of the Borrowers, or

 

(x) requirements in the Credit Agreement specifying that provisions thereof may
only be waived in writing.

 

Except as expressly otherwise set forth in this letter, our advice on every
legal issue addressed in this letter is based exclusively on the internal laws
of the State of New York or the Federal law of the United States which, in each
case, in our experience is generally applicable both to general business
organizations which are not engaged in regulated business activities and to
transactions of the type contemplated in the Credit Agreement, on the one hand,
and you, on the other hand (but without our having made any special
investigation as to any other laws), except that we express no opinion or advice
as to any law or legal issue (a) which might be violated by any
misrepresentation or omission or a fraudulent act, or (b) to which any Borrower
may be subject as a result of your legal or regulatory status, your sale or
transfer of the Loans or interests therein or your involvement in the
transactions contemplated by the Credit Agreement.





 



H-5

 

None of the opinions or other advice contained in this letter considers or
covers: (i) any federal or state securities (or “blue sky”) laws or regulations
or Federal Reserve Board margin regulations or (ii) federal or state antitrust
and unfair competition laws and regulations, pension and employee benefit laws
and regulations, compliance with fiduciary duty requirements, federal and state
environmental, land use and subdivision, tax, racketeering (e.g., RICO), health
and safety (e.g., OSHA), and labor laws and regulations, federal and state laws,
regulations and policies concerning national and local emergency, possible
judicial deference to acts of sovereign states and criminal and civil forfeiture
laws, and other federal and state statutes of general application to the extent
they provide for criminal prosecution (e.g., mail fraud and wire fraud
statutes).

We also express no opinion regarding any laws relating to terrorism or money
laundering, including Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) (the “Terrorism Executive Order”) or any related enabling
legislation or any other similar executive order (collectively with the
Terrorism Executive Order, the “Executive Orders”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56, the “Patriot Act”), any
sanctions and regulations promulgated under authority granted by the Trading
with the Enemy Act, 50 U.S.C. App. 1-44, as amended from time to time, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, as amended
from time to time, the Iraqi Sanctions Act, Publ. L. No. 101-513; United Nations
Participation Act, 22 U.S.C. § 287c, as amended from time to time, the
International Security and Development Cooperation Act, 22 U.S.C. § 2349 aa-9,
as amended from time to time, The Cuban Democracy Act, 22 U.S.C. §§ 6001-10, as
amended from time to time, The Cuban Liberty and Democratic Solidarity Act, 18
U.S.C. §§ 2332d and 2339b, as amended from time to time, and The Foreign
Narcotics Kingpin Designation Act, Publ. L. No. 106-120, as amended from time to
time.

We express no opinion as to what law might be applied by any other courts to
resolve any issue addressed in this letter.  We advise you that issues addressed
by this letter may be governed in whole or in part by other laws, but we express
no opinion as to whether any relevant difference exists between the laws upon
which our opinions are based and any other laws which may actually govern.

This opinion letter speaks as of the time of its delivery on the date it bears.
We do not assume any obligation to provide you with any subsequent opinion or
advice by reason of any fact about which our Designated Transaction Lawyers did
not have actual knowledge at that time, by reason of any change subsequent to
that time in any law covered by any of our opinions, or for any other reason.





 



H-6

 

You may rely upon this letter only for the purpose served by the provision in
the Credit Agreement cited in the second paragraph of this opinion letter in
response to which it has been delivered.  Without our written consent:  (i) no
person other than you may rely on this opinion letter for any purpose; (ii) this
opinion letter may not be cited or quoted in any financial statement,
prospectus, private placement memorandum or other similar document; (iii) this
opinion letter may not be cited or quoted in any other document or communication
which might encourage reliance upon this opinion letter by any person or for any
purpose excluded by the restrictions in this paragraph; and (iv) copies of this
opinion letter may not be furnished to anyone for purposes of encouraging such
reliance.  Notwithstanding the foregoing, financial institutions which
subsequently become Lenders in accordance with the terms of Section 10.5 of the
Credit Agreement may rely on this opinion letter as of the time of its delivery
on the date hereof as if this letter were addressed to them.

 

Sincerely,

 

 

 

KIRKLAND & ELLIS LLP

 

 



 



 

EXHIBIT I

[FORM OF EXTENSION REQUEST]

____________________, 20__

JPMorgan Chase Bank, N.A.,
 as Administrative Agent
500 Stanton Christiana Road, NCC5, Floor 01
Newark, Delaware  19713-2107

United States
Attention:  Ali Zigami

Ladies and Gentlemen:

Reference is made to the $3,000,000,000 364-Day Credit Agreement, dated as
of              March 30, 2020, among Deere & Company, John Deere Capital
Corporation, John Deere Bank S.A., the Banks parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, Citibank, N.A., as Documentation Agent, and
Bank of America, N.A., as Syndication Agent (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Terms defined in the Credit Agreement are used herein as therein
defined.

This is an Extension Request pursuant to subsection 2.16 of the Credit Agreement
requesting an extension of the Termination Date to [INSERT REQUESTED TERMINATION
DATE].  Please transmit a copy of this Extension Request to each of the Banks.

 

Very truly yours,

 

DEERE & COMPANY

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

JOHN DEERE CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

JOHN DEERE BANK S.A.

 

 

 

 

 

 

 

By:

 

 

 

Title:

 





 



 

EXHIBIT J

[FORM OF W-8BEN-E TAX LETTER]

[To be sent in DUPLICATE and accompanied

by TWO executed copies of Form W-8BEN-E of

the Internal Revenue Service]

[Bank’s Letterhead]

________________, 20__

Deere & Company
One John Deere Place
Moline, Illinois  61265
Attention:  Treasurer

John Deere Capital Corporation
First National Bank Building
1 East First Street
Reno, Nevada  89501
Attention:  Manager

[John Deere Bank S.A.

43, avenue John F. Kennedy

L-1855 Luxembourg

Grand Duchy of Luxembourg
Attention: ]

 

Re:        $3,000,000,000 364-Day Credit Agreement
dated as of March 30, 2020 with Deere &
Company, and John Deere Capital Corporation and John Deere Bank S.A.

Ladies and Gentlemen:

In connection with the $3,000,000,000 364-Day Credit Agreement, dated as of
March 30, 2020, among Deere & Company, John Deere Capital Corporation, John
Deere Bank S.A., the Banks parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Citibank, N.A., as Documentation Agent, and Bank of
America, N.A., as Syndication Agent, we hereby represent and warrant that [name
of Bank, address] is a [name of Country] corporation and is currently exempt
from any U.S. federal withholding tax on payments to it from U.S. sources by
virtue of compliance with the provisions of the Income Tax Convention between
the United States and [name of Country] signed [date], [as amended].  Our fiscal
year is the twelve months ending [________________].

The undersigned (a) is a [corporation] organized under the laws of [_______]
whose [registered] business is managed or controlled in [_______], (b) [does not
have a permanent establishment or fixed base in the United States] [does have a
permanent establishment or fixed base in the United States but the above
Agreement is not effectively connected with such permanent establishment or
fixed base], (c) is not exempt from tax on the income in [_______] and (d) is
the beneficial owner of the income.

 



 



J-2

 

We enclose herewith two copies of Form W-8BEN-E of the U.S. Internal Revenue
Service.

 

Yours faithfully,

 

 

 

[NAME OF BANK]

 

 

 

 

 

 

By:

 

 

 

Title:

 

cc:         JPMorgan Chase Bank, N.A., as Administrative Agent

 



 



 

EXHIBIT K

[FORM OF W-8ECI TAX LETTER]

[To be sent in DUPLICATE and accompanied

by TWO executed copies of Form W-8ECI of

the Internal Revenue Service]

[Bank’s Letterhead]

______________, 20__

Deere & Company
One John Deere Place
Moline, Illinois  61265
Attention:  Treasurer

John Deere Capital Corporation
First National Bank Building
1 East First Street
Reno, Nevada  89501
Attention:  Manager

[John Deere Bank S.A.
43, avenue John F. Kennedy

L-1855 Luxembourg

Grand Duchy of Luxembourg
Attention:  ]

Re:        $3,000,000,000 364-Day Credit Agreement
dated as of March 30, 2020 with Deere &
Company, and John Deere Capital Corporation and John Deere Bank S.A.

Ladies and Gentlemen:

In connection with the above $3,000,000,000 364-Day Credit Agreement, dated as
of March 30, 2020, among Deere & Company, John Deere Capital Corporation, John
Deere Bank S.A., the Banks parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Citibank, N.A., as Documentation Agent, and Bank of
America, N.A., as Syndication Agent, we hereby represent and warrant that [name
of Bank, address] is a [corporation] and is entitled to exemption from U.S.
federal withholding tax on payments to it under the Agreement by virtue of
Section 1441(c)(1) of the Internal Revenue Code of the United States of America
and Treasury Regulation Section 1.1441-4(a) thereunder.

 



 



K-2

 

We enclose herewith two copies of Form W-8ECI of the U.S. Internal Revenue
Service.

 

Yours faithfully,

 

 

 

[NAME OF BANK]

 

 

 

 

 

 

By:

 

 

 

Title:

 

cc:         JPMorgan Chase Bank, N.A., as Administrative Agent

 

 



 



 

EXHIBIT L

[FORM OF REPLACEMENT BANK AGREEMENT]

THIS AGREEMENT, dated as of _____, 20__ (“Agreement”), among Deere & Company
(the “Company”), John Deere Capital Corporation (the “Capital Corporation”),
John Deere Bank S.A. (the “JD Luxembourg”) ____________ (“New Bank”) and
JPMorgan Chase Bank, N.A., as Administrative Agent for the Existing Banks
referred to below.

W I T N E S S E T H:

WHEREAS, the Company, the Capital Corporation, JD Luxembourg, the several
financial institutions parties thereto (the “Existing Banks”), JPMorgan Chase
Bank, N.A., as Administrative Agent, Citibank, N.A., as Documentation Agent, and
Bank of America, N.A., as Syndication Agent are parties to the $3,000,000,000
364-Day Credit Agreement, dated as of March 30, 2020 (as the same may have been
or may hereafter be amended, supplemented or otherwise modified, the “Credit
Agreement”; terms defined therein being used herein as therein defined);

WHEREAS, subsection 2.19 of the Credit Agreement provides that one or more
financial institutions (which may be Existing Banks) may be added as a “Bank” or
“Banks” for purposes of the Credit Agreement upon the cancellation of all or a
portion of the Commitments pursuant to subsection 2.13(a), (b) or (c), 2.16(c)
or 2.17(b) of the Credit Agreement or the expiration of all or a portion of the
Commitments pursuant to subsection 2.16(b) of the Credit Agreement or upon a
Defaulting Bank becoming a Cancelled Bank and the execution of an agreement in
substantially the form of this Agreement;

WHEREAS, the Borrowers have cancelled or there have expired an aggregate
principal amount of Commitments equal to $______which have not heretofore been
replaced (the “Cancelled Commitments”; the Banks that are maintaining or have
maintained the Cancelled Commitments being collectively referred to as
“Cancelled Banks”); such Cancelled Commitments being on the date hereof, or on
the date of notice of cancellation hereof having been, utilized as follows:

Principal Amount

Last day of
Interest Period

I

Unused Portion

N/A

II

Committed Rate Loans

 

Eurocurrency Loans

1
2
3

 

 

 



 



L-2

 

 

 

ABR Loans

N/A

III

Bid Loans

 

1
2
3

 

IV

Negotiated Rate Loans

 

1
2
3

 

 

WHEREAS, the cancellation of the Cancelled Commitments is effective in
accordance with the Credit Agreement; and

WHEREAS, [the Borrowers desire the New Bank to become, and the New Bank is
agreeable, to becoming, a “Bank” for purposes of the Credit Agreement] [the New
Bank is an Existing Bank and the Borrowers desire the New Bank to increase, and
the New Bank is agreeable to increasing, its Commitment] on the terms contained
herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1.  Benefits of Agreement.  The Borrowers, the Administrative Agent and the New
Bank hereby [agree that on and as of the date hereof the New Bank shall be]
[confirm that the New Bank is] a “Bank” for all purposes and shall [continue to]
be bound by and entitled to the benefits of the Credit Agreement [as if the New
Bank had been named on the signature pages thereof], provided that the New Bank
shall not assume and shall, except as herein provided, have no obligations in
respect of any Loans outstanding on the date hereof and made by any [Existing
Bank.] [Cancelled Bank.]*

2.  Commitment of New Bank.  The Borrowers, the Administrative Agent and the New
Bank hereby agree that on and as of the dates set forth below the New Bank shall
replace, as specified herein, _% (such percentage being referred to as the New
Bank’s “Percentage”) of each utilization of the Cancelled Commitments [set forth
in the third recital hereof] [set forth under the caption “Committed Rate
Loans”] and that the aggregate Commitment of the New Bank shall on and as of the
date hereof be $_____**.  In connection therewith, the Borrowers, the
Administrative Agent and the New Bank hereby agree as follows***:

(i)  for purposes of determining such New Bank’s pro rata share of each
Committed Rate Loan borrowing advanced on or after the date hereof such Bank’s
Commitment shall be equal to $[same as above];

 

 

--------------------------------------------------------------------------------

         As appropriate for New or Existing Banks.

**       Insert amount equal to sum of New Bank’s existing Commitment, if any,
plus New Bank’s Percentage of Cancelled Commitments.

***     The following clauses (ii)-(iii) may be altered to reflect the
agreements among the Cancelled Bank, the New Bank and the Borrowers provided
such agreements do not adversely affect any Existing Bank or the Administrative
Agent.





 



L-3

 

(ii)  the unused and available portion of such New Bank’s Commitment shall be
deemed utilized by its Percentage of the Committed Rate Loans made by the
Cancelled Banks and listed in the third recital hereof.  In furtherance thereof,
the unused and available portion of such New Bank’s Commitment shall, on the
earlier of (x) the last day of each Interest Period specified for each
outstanding Committed Rate Loan in the third recital hereof (and the payment in
full to the Cancelled Banks of the principal thereof and accrued interest
thereon) and (y) the prepayment of the principal of such Loans together with
accrued interest thereon, automatically and without any further action by any
party increase by an amount equal to the New Bank’s Percentage of such Loan; and

(iii)  [(A)]  [concurrently with the execution hereof the New Bank shall
disburse to each Borrower in immediately available funds such amount as shall be
necessary so that the ratio which each Bank’s outstanding ABR Loans bears to all
of the outstanding ABR Loans equals the ratio which each Bank’s Commitment
(determined, for the New Bank, in accordance with clause (i) above) bears to all
of the Commitments (determined, for the New Bank, in accordance with the
immediately foregoing parenthetical);]

[(B)] [on the last day of each Interest Period for each outstanding Eurocurrency
Loan, automatically and without any further action by either Borrower, the New
Bank shall disburse to each Borrower in immediately available funds such amounts
as shall be necessary so that the ratio which each Bank’s outstanding
Eurocurrency Loans, bears to all of the outstanding Eurocurrency Loans, equals
the ratio which each Bank’s Commitment (determined, for the New Bank, in
accordance with clause (i) hereof) bears to all of the Commitments (determined,
for the New Bank, in accordance with the immediately foregoing parenthetical);]

[(C)] [Funding of outstanding Bid Loans of Cancelled Banks]*

[(D)] [Funding of outstanding Negotiated Rate Loans of Cancelled Banks].

3.  Representation and Warranty of Borrowers.  The Borrowers hereby represent
and warrant that after giving effect to the provisions of paragraph 2 hereof the
aggregate principal amount of the Commitments of all Banks (including, without
limitation, the Commitment of the New Bank but excluding the cancelled or
expired portion of the Commitments of the Cancelled Banks) under the Credit
Agreement do not exceed the aggregate principal amount of the Commitments in
effect immediately prior to the cancellation referred to in the third recital
hereof.

4.  Confidentiality.  The New Bank agrees to [continue to] be bound by the
provisions of subsection 10.7 of the Credit Agreement.

[5.  Taxes.  The New Bank (i) represents to the Administrative Agent and the
Borrowers that [it is incorporated under the laws of the United States or a
state thereof][under applicable law and treaties no taxes will be required to be
withheld by the Administrative Agent or the Borrowers with respect to any
payments to be made to such New Bank in respect of the Loans], (ii) represents
that it has furnished to the Administrative Agent and the Borrowers (A) [a
statement that it is incorporated under the laws of the United States or a state
thereof][a letter in duplicate in the form of Exhibit [J][K] to the Credit
Agreement and two duly completed copies of United States Internal Revenue
Service Form [W-8BEN-E] [W-8ECI] [successor applicable form], certifying that
such New Bank is entitled to receive payments under the Credit Agreement without
deduction or withholding of any United States federal income taxes],

 

 

--------------------------------------------------------------------------------

         To be completed upon agreement of Borrowers and New Bank.





 



L-4

 

and (B) [an Internal Revenue Service Form [W-8BEN-E] [successor applicable form]
to establish an exemption from United States backup withholding tax, and (iii)
agrees to provide the Administrative Agent and the Borrowers a new Form
[W-8BEN-E] and Form [W-8ECI], or successor applicable form or other manner of
certification, on or before the date that any such letter or form expires or
becomes obsolete or after the occurrence of any event requiring a change in the
most recent letter and form previously delivered by it, certifying in the case
of a Form [W-8BEN-E] [W-8ECI] that it is entitled to receive payments under the
Credit Agreement without deduction or withholding of any United States federal
income tax, and in the case of a Form [W-8BEN-E] establishing exemption from
United States backup withholding tax.]*

[5][6].  Miscellaneous.  (a)  This Agreement may be executed by the parties
hereto in separate counterparts and all of the counterparts taken together shall
constitute one and the same instrument and shall be effective only upon receipt
by the Administrative Agent of all of the counterparts.

(b)  This Agreement shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

 

 

 

--------------------------------------------------------------------------------

*         Use for non-Existing Banks.





 



L-5

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above written.

 

DEERE & COMPANY

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

JOHN DEERE CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

JOHN DEERE BANK S.A.

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

[NAME OF NEW BANK]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

[Address]

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 



 



 

EXHIBIT M

[FORM OF BID LOAN OR NEGOTIATED RATE LOAN NOTE]

PROMISSORY NOTE

$__________

New York, New York

 

___________ __, 20__

 

FOR VALUE RECEIVED, the undersigned, [DEERE & COMPANY] [JOHN DEERE CAPITAL
CORPORATION], a Delaware corporation (the “Borrower”), hereby promises to pay on
[insert maturity date or dates] to ________________ or registered assigns (the
“Bank”) at the office of [JPMorgan Chase Bank, N.A. located at 383 Madison
Avenue, New York, New York 10179 ‑‑ for Bid Loan Note] [Name and address of Bank
‑‑ for Negotiated Rate Loan Note], in lawful money of [the United States of
America] and in immediately available funds, the principal sum of
______________[DOLLARS ($____________)].  The undersigned further agrees to pay
interest in like money at such office on the unpaid principal amount hereof from
time to time from the date hereof [at the rate of ___% per annum ‑‑ for Bid Loan
Note] [specify rate for Negotiated Rate Loan Note] (calculated on the basis of a
year of 360 days and actual days elapsed) until the due date hereof (whether at
the stated maturity, by acceleration, or otherwise) and thereafter at the rates
determined or agreed in accordance with subsection 2.2(e) of the $3,000,000,000
364-Day Credit Agreement, dated as of March 30, 2020 (the “Credit Agreement”),
among the Borrower, [Deere & Company] [John Deere Capital Corporation], John
Deere Bank S.A., the Bank, the other financial institutions parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank, N.A., as
Documentation Agent, and Bank of America, N.A., as Syndication Agent.  Interest
shall be payable on _______________.  This Note may be prepaid pursuant to the
provisions of subsection 2.6 of the Credit Agreement.

This Note is one of the [Bid] [Negotiated Rate Loan] Notes referred to in, is
subject to and is entitled to the benefits of, the Credit Agreement, which
Credit Agreement, among other things, contains provisions for acceleration of
the maturity hereof upon the occurrence of any one or more of the Events of
Default specified in the Credit Agreement.

Terms defined in the Credit Agreement are used herein with their defined
meanings unless otherwise defined herein.  This Note shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

 

[DEERE & COMPANY]

 

[JOHN DEERE CAPITAL CORPORATION]

 

 

 

 

 

 

By:

 

 

 

Title:

 





 



 

EXHIBIT N

FORM OF

NEW BANK SUPPLEMENT

SUPPLEMENT, dated _______ __, to the $3,000,000,000 364-Day Credit Agreement (as
in effect on the date hereof, the “Credit Agreement”) dated as of March 30,
2020, among Deere & Company (the “Company”), John Deere Capital Corporation,
John Deere Bank S.A., the banks and other financial institutions from time to
time party thereto (each a “Bank,” and together, the “Banks”), JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the Banks, Citibank, N.A., as Documentation Agent, and Bank of
America, N.A., as Syndication Agent.  Unless the context otherwise requires, all
capitalized terms used herein without definition shall have the meanings
ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Credit Agreement provides in subsection 2.20 thereof that any bank
or financial institution, although not originally a party thereto, may become a
party to the Credit Agreement in accordance with the terms thereof by executing
and delivering to the Borrowers and the Administrative Agent a supplement to the
Credit Agreement in substantially the form of this New Bank Supplement; and

WHEREAS, the undersigned was not an original party to the Credit Agreement but
now desires to become a party thereto;

NOW, THEREFORE, the undersigned hereby agrees as follows:

The undersigned agrees to be bound by the provisions of the Credit Agreement and
agrees that it shall, on the date this New Bank Supplement is accepted by the
Borrowers and the Administrative Agent, become a Bank for all purposes of the
Credit Agreement to the same extent as if originally a party thereto, with a
Commitment of $__________________.

The undersigned (a) represents and warrants that it is legally authorized to
enter into this New Bank Supplement; (b) confirms that it has received a copy of
the Credit Agreement, together with copies of the financial statements delivered
pursuant to Section 5.1 thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this New Bank Supplement; (c) agrees that it has made and will,
independently and without reliance upon any Agent or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes the Administrative Agent to take such
action as administrative agent on its behalf and to exercise such powers and
discretion under the Credit Agreement or any instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and (e)
agrees that it will be bound by the provisions of the Credit Agreement and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Bank including,
without limitation, its obligation pursuant to subsection 2.17(c), subsection
2.17(d) and subsection 2.17(e) of the Credit Agreement.

 

 



 



N-2

 

The undersigned’s address for notices for the purposes of the Credit Agreement
is as follows:

_______________________

Attention:_______________

_______________________

_______________________

Fax:____________________





 



N-3

 

IN WITNESS WHEREOF, the undersigned has caused this New Bank Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[NAME OF NEW BANK]

 

 

 

 

 

 

By:

 

 

 

Title:

 

Accepted this _____ day of

 

______________, 20__

 

DEERE & COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

JOHN DEERE CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

JOHN DEERE BANK S.A.

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Accepted this _____ day of

 

______________, 20__

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 



 



 

EXHIBIT O

FORM OF

COMMITMENT INCREASE SUPPLEMENT

SUPPLEMENT, dated _______ 20__, to the $3,000,000,000 364-Day Credit Agreement
(as in effect on the date hereof, the “Credit Agreement”) dated as of March 30,
2020, among Deere & Company (the “Company”), John Deere Capital Corporation,
John Deere Bank S.A., the banks and other financial institutions from time to
time party thereto (each a “Bank,” and together, the “Banks”), JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), Citibank, N.A., as Documentation Agent, and Bank of America, N.A., as
Syndication Agent.  Unless the context otherwise requires, all capitalized terms
used herein without definition shall have the meanings ascribed to them in the
Credit Agreement.

W I T N E S S E T H:

WHEREAS, pursuant to the provisions of subsection 2.20 of the Credit Agreement,
the undersigned may increase the amount of its Commitment in accordance with the
terms thereof by executing and delivering to the Borrowers and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

WHEREAS, the undersigned now desires to increase the amount of its Commitment
under the Credit Agreement;

NOW THEREFORE, the undersigned hereby agrees as follows:

1.  The undersigned agrees, subject to the terms and conditions of the Credit
Agreement, that on the date this Supplement is accepted by the Borrowers and the
Administrative Agent it shall have its Commitment increased by $______________,
thereby making the amount of its Commitment $______________.

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

[NAME OF BANK]

 

 

 

 

 

 

By:

 

 

 

Title:

 





 



 

 

Accepted this _____ day of

 

______________, 20__

 

 

 

DEERE & COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

JOHN DEERE CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

JOHN DEERE BANK S.A.

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Accepted this _____ day of

 

______________, 20__

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 





 



 

EXHIBIT P-1

FORM OF

CERTIFICATE OF NON-BANK STATUS

(For Foreign Banks that Are not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the $3,000,000,000 364-Day Credit Agreement dated as
of March 30, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), among Deere & Company (the “Company”), John Deere
Capital Corporation (the “Capital Corporation”), John Deere Bank S.A. (the “JD
Luxembourg”, and together with the Company and the Capital Corporation, the
“Borrowers”), JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank,
N.A., as Documentation Agent, Bank of America, N.A., as Syndication Agent, and
each Bank from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten-percent shareholder of
any Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is
not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrowers
and the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

[NAME OF BANK]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date: [  ], 202[_]

 

 





 



 

EXHIBIT P-2

FORM OF

CERTIFICATE OF NON-BANK STATUS

(For Foreign Banks that Are Partnerships for U.S. Federal Income Tax Purposes)

Reference is hereby made to the $3,000,000,000 364-Day Credit Agreement dated as
of March 30, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), among Deere & Company (the “Company”), John Deere
Capital Corporation (the “Capital Corporation”), John Deere Bank S.A. (the “JD
Luxembourg”, and together with the Company and the Capital Corporation, the
“Borrowers”), JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank,
N.A., as Documentation Agent, Bank of America, N.A., as Syndication Agent, and
each Bank from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) with respect to
the extension of credit pursuant to this Agreement, neither the undersigned nor
any of its partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten-percent shareholder of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned's or its partners/members’
conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or Form W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

[NAME OF BANK]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date: [  ], 202[_]

 

 





 



 

EXHIBIT P-3

FORM OF

CERTIFICATE OF NON-BANK STATUS

(For Non-U.S. Participants that Are not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the $3,000,000,000 364-Day Credit Agreement dated as
of March 30, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), among Deere & Company (the “Company”), John Deere
Capital Corporation (the “Capital Corporation”), John Deere Bank S.A. (the “JD
Luxembourg”, and together with the Company and the Capital Corporation, the
“Borrowers”), JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank,
N.A., as Documentation Agent, Bank of America, N.A., as Syndication Agent, and
each Bank from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten-percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing and
(2) the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date: [ ], 202[_]

 

 





 



 

EXHIBIT P-4

FORM OF

CERTIFICATE OF NON-BANK STATUS

(For Non-U.S. Participants that Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the $3,000,000,000 364-Day Credit Agreement dated as
of March 30, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), among Deere & Company (the “Company”), John Deere
Capital Corporation (the “Capital Corporation”), John Deere Bank S.A. (the “JD
Luxembourg”, and together with the Company and the Capital Corporation, the
“Borrowers”), JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank,
N.A., as Documentation Agent, Bank of America, N.A., as Syndication Agent, and
each Bank from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its partners/members are
the sole beneficial owners of such participation, (iii) with respect such
participation, neither the undersigned nor any of its partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a ten-percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned's or its
partners/members' conduct of a U.S. trade or business.

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or Form W-8BEN-E
from each of its partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Bank and (2) the undersigned shall
have at all times furnished such Bank with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date: [ ], 202[_]

 

 

 

